--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
 
 
 
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


by and among


KINERGY MARKETING LLC
and
PACIFIC AG. PRODUCTS, LLC


as Borrowers




THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO




WELLS FARGO CAPITAL FINANCE, LLC as Agent




WELLS FARGO CAPITAL FINANCE, LLC
as Sole Lead Arranger, Manager and Bookrunner








Dated: May 4, 2012
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
     

  Page SECTION 1.   DEFINITIONS
1
    SECTION 2.   CREDIT FACILITIES
25
     
2.1
Loans.
25
2.2
Letters of Credit.
26
2.3
Increase in Maximum Credit.
29
2.4
Commitments.
30
2.5
Joint and Several Liability.
30
2.6
Common Enterprise.
31
    SECTION 3.   INTEREST AND FEES
31
     
3.1
Interest.
31
3.2
Fees.
31
3.3
Changes in Laws and Increased Costs of Loans.
32
    SECTION 4.   CONDITIONS PRECEDENT
33
     
4.1
Conditions Precedent to Initial Loans and Letters of Credit.
33
4.2
Conditions Precedent to All Loans and Letters of Credit.
35
    SECTION 5.   GRANT AND PERFECTION OF SECURITY INTEREST
35
     
5.1
Grant of Security Interest.
35
5.2
Perfection of Security Interests.
37
    SECTION 6.   COLLECTION AND ADMINISTRATION
40
     
6.1
Borrowers’ Loan Account.
40
6.2
Statements.
40
6.3
Collection of Accounts.
41
6.4
Payments.
42
6.5
Taxes.
43
6.6
Authorization to Make Loans.
45
6.7
Use of Proceeds.
45
6.8
Pro Rata Treatment.
45
6.9
Sharing of Payments, Etc
45
6.10
Settlement Procedures.
46
6.11
Obligations Several; Independent Nature of Lenders’ Rights.
48
6.12
Bank Products
49
6.13
Appointment of Administrative Borrower as Agent for Requesting Loans and Receipt
of Loans and Statements.
49

  
 
i

--------------------------------------------------------------------------------

 
  

SECTION 7.  COLLATERAL REPORTING AND COVENANTS
50
     
7.1
Collateral Reporting.
50
7.2
Accounts Covenants.
51
7.3
Inventory Covenants.
52
7.4
Equipment and Real Property Covenants.
52
7.5
Power of Attorney.
53
7.6
Right to Cure.
53
7.7
Access to Premises.
54
    SECTION 8.   REPRESENTATIONS AND WARRANTIES
54
     
8.1
Corporate Existence, Power and Authority.
54
8.2
Name; State of Organization; Chief Executive Office; Collateral Locations.
54
8.3
Financial Statements; No Material Adverse Change.
55
8.4
Priority of Liens; Title to Properties.
55
8.5
Tax Returns.
55
8.6
Litigation.
55
8.7
Compliance with Other Agreements and Applicable Laws
56
8.8
Environmental Compliance.
56
8.9
Employee Benefits.
57
8.10
Bank Accounts.
57
8.11
Intellectual Property.
57
8.12
Subsidiaries; Affiliates; Capitalization; Solvency.
58
8.13
Labor Disputes.
58
8.14
Restrictions on Subsidiaries.
59
8.15
Material Contracts.
59
8.16
Payable Practices.
59
8.17
Accuracy and Completeness of Information.
59
8.18
Patriot Act
59
8.19
OFAC
60
8.20
Anti-Terrorism Laws
60
8.21
Survival of Warranties; Cumulative.
60
    SECTION 9.   AFFIRMATIVE AND NEGATIVE COVENANTS
60
     
9.1
Maintenance of Existence.
60
9.2
New Collateral Locations.
61
9.3
Compliance with Laws, Regulations, Etc.
61
9.4
Payment of Taxes and Claims.
62
9.5
Insurance.
62
9.6
Financial Statements and Other Information.
62
9.7
Sale of Assets, Consolidation, Merger, Dissolution, Etc.
65
9.8
Encumbrances.
66
9.9
Indebtedness.
67
9.10
Loans, Investments, Etc.
68
9.11
Dividends and Redemptions.
69

   
 
ii

--------------------------------------------------------------------------------

 
  
9.12
Transactions with Affiliates.
70
9.13
Compliance with ERISA.
71
9.14
End of Fiscal Years; Fiscal Quarters.
71
9.15
Change in Business.
71
9.16
Limitation of Restrictions Affecting Subsidiaries.
71
9.17
Financial Covenants.
72
9.18
License Agreements.
72
9.19
Foreign Assets Control Regulations, Etc.
73
9.20
Costs and Expenses.
73
9.21
Further Assurances.
74
    SECTION 10.   EVENTS OF DEFAULT AND REMEDIES
74
     
10.1
Events of Default.
74
10.2
Remedies.
76
    SECTION 11.   JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
79
     
11.1
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
79
11.2
Waiver of Notices.
80
11.3
Amendments and Waivers.
81
11.4
Waiver of Counterclaims.
83
11.5
Indemnification.
83
    SECTION 12.   THE AGENT
83
     
12.1
Appointment, Powers and Immunities.
83
12.2
Reliance by Agent.
84
12.3
Events of Default.
84
12.4
WFCF in its Individual Capacity.
85
12.5
Indemnification.
85
12.6
Non-Reliance on Agent and Other Lenders.
85
12.7
Failure to Act.
86
12.8
Additional Loans.
86
12.9
Concerning the Collateral and the Related Financing Agreements.
86
12.10
Field Audit, Examination Reports and other Information; Disclaimer by Lenders.
86
12.11
Collateral Matters.
87
12.12
Agency for Perfection.
89
12.13
Successor Agent.
89
12.14
Other Agent Designations.
89
    SECTION 13.   TERM OF AGREEMENT; MISCELLANEOUS
89
     
13.1
Term.
89
13.2
Interpretative Provisions.
91
13.3
Notices.
93
13.4
Partial Invalidity.
94
13.5
Confidentiality.
94
13.6
Successors.
95
13.7
Assignments; Participations.
95
13.8
Entire Agreement.
97
13.9
USA Patriot Act.
97
13.10
Counterparts, Etc.
97
13.11
Amendment and Restatement.
97

  
 
iii

--------------------------------------------------------------------------------

 
 
INDEX TO
EXHIBITS AND SCHEDULES




Exhibit A
Form of Assignment and Acceptance
Exhibit B
Information Certificate
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Borrowing Base Certificate
Schedule 1.48
Existing Letters of Credit



 
 
 
 
 

 
 
iv

--------------------------------------------------------------------------------

 
  

AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


This Amended and Restated Loan and Security Agreement dated May 4, 2012 is
entered into by and among KINERGY MARKETING LLC, an Oregon limited liability
company (“Kinergy”), and PACIFIC AG. PRODUCTS, LLC, a California limited
liability company (“Pacific Ag”, and together with Kinergy, each individually a
“Borrower” and collectively, “Borrowers” as hereinafter further defined), the
parties hereto from time to time as lenders, whether by execution of this
Agreement or an Assignment and Acceptance (each individually, a “Lender” and
collectively, “Lenders” as hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, in its capacity as Issuing
Bank, and WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia
Capital Finance Corporation (Western), in its capacity as agent for Issuing Bank
and Lenders (in such capacity, “Agent” as hereinafter further defined).
 
W I T N E S S E T H:


WHEREAS, Borrowers have requested that Agent, Issuing Bank and Lenders enter
into financing arrangements with Borrowers pursuant to which Lenders may make
loans and provide other financial accommodations to Borrowers; and
 
WHEREAS, Issuing Bank and each Lender are willing to agree (severally and not
jointly) to make such loans and provide such financial accommodations to
Borrowers on a pro rata basis according to its Commitment (as defined below) on
the terms and conditions set forth herein and Agent is willing to act as agent
for Lenders on the terms and conditions set forth herein and the other Financing
Agreements;
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
SECTION 1.  DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:
 
1.1    “Accounts” shall mean, as to each Borrower, all present and future rights
of such Borrower to payment of a monetary obligation, whether or not earned by
performance, which is not evidenced by chattel paper or an instrument, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
secondary obligation incurred or to be incurred, or (d) arising out of the use
of a credit or charge card or information contained on or for use with the card.
 
1.2    “Administrative Borrower” shall mean Kinergy, in its capacity as
administrative borrower on behalf of itself and the other Borrowers pursuant to
Section 6.13 hereof, and its successors and assigns in such capacity.
  
 
1

--------------------------------------------------------------------------------

 
  
1.3    “Affiliate” shall mean, with respect to a specified Person, any other
Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock of such Person or other equity interests in such Person,(b) any Person of
which such Person beneficially owns or holds ten (10%) percent or more of any
class of Voting Stock or in which such Person beneficially owns or holds ten
(10%) percent or more of the equity interests and (c)any director or executive
officer of such Person.  For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.
 
1.4    “Agent” shall mean Wells Fargo Capital Finance, LLC, in its capacity as
agent on behalf of Lenders pursuant to the terms hereof and any replacement or
successor agent hereunder.
 
1.5    “Agent Payment Account” shall mean shall mean account no. 4124923707 of
Agent at Wells Fargo or such other account of Agent as Agent may from time to
time designate to Administrative Borrower as the Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.
 
1.6    “Applicable Margin” shall mean:
 
(a)   Subject to clause (b) below, at any time, as to the Interest Rate for all
Loans, the applicable percentage (on a per annum basis) set forth below if the
Quarterly Average Excess Availability is at or within the amounts indicated for
such percentage:
 
Tier
Quarterly Average
Excess Availability
Applicable Margin
1
Greater than $6,000,000
2.5%
2
Less than or equal to $6,000,000 and greater than or equal to $3,000,000
3.0%
3
Less than $3,000,000
3.5%



(b)   Notwithstanding anything to the contrary set forth above, (i) the
Applicable Margin shall be calculated and established (A) on the date hereof
with respect to the current calendar quarter, based on the Quarterly Average
Excess Availability for the immediately preceding calendar quarter, and (B) once
each calendar quarter subsequent to the current calendar quarter based upon the
Quarterly Average Excess Availability for such calendar quarter and shall remain
in effect until adjusted thereafter after the end of such calendar quarter, and
(ii) each adjustment of the Applicable Margin shall be effective as of the first
day of a calendar quarter based on the Quarterly Average Excess Availability for
the immediately preceding calendar quarter.  In the event that at any time after
the end of a calendar quarter the Quarterly Average Excess Availability for such
calendar quarter used for the determination of the Applicable Margin was less
than the actual amount of the Quarterly Average Excess Availability for such
calendar quarter, the Applicable Margin for such prior calendar quarter shall be
adjusted to the applicable percentage based on such actual Quarterly Average
Excess Availability and any additional interest for the applicable period as a
result of such recalculation shall be promptly paid to Agent.  In the event that
the Quarterly Average Excess Availability for such calendar quarter used for the
determination of the Applicable Margin was greater than the actual amount of the
Quarterly Average Excess Availability, the Applicable Margin for such prior
calendar quarter shall be adjusted to the applicable percentage based on such
actual Quarterly Average Excess Availability and any reduction in interest for
the applicable period as a result of such recalculation shall be promptly
credited to the loan account of Borrowers; provided, that, the basis for the
Quarterly Average Excess Availability for purposes of the determination of the
Borrowing Base having been less than the actual Quarterly Average Excess
Availability is not as a result of information provided by Borrowers to
Agent.  The foregoing shall not be construed to limit the rights of Agent or
Lenders with respect to the amount of interest payable after a Default or Event
of Default whether based on such recalculated percentage or otherwise.
  
 
2

--------------------------------------------------------------------------------

 
  
1.7    “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section
13.7 hereof.
 
1.8    “Availability Block” shall mean $1,500,000.
 
1.9    “Bank Product Provider” shall mean any Lender or Affiliate of any Lender
(in each case as to any such Lender or Affiliate of any such Lender to the
extent approved by Agent) that provides any Bank Products to Borrowers or
Guarantors (other than Parent).
 
1.10    “Bank Products” shall mean any one or more of the following types or
services or facilities provided to Borrowers by a Bank Product Provider: (a)
credit cards or stored value cards or (b) cash management or related services,
including (i) the automated clearinghouse transfer of funds for the account of
Borrowers pursuant to agreement or overdraft for any accounts of Borrowers
maintained at Agent or any Bank Product Provider that are subject to the control
of Agent pursuant to any Deposit Account Control Agreement to which Agent or
such Bank Product Provider is a party, as applicable, and (ii) controlled
disbursement services and (c) Hedge Agreements if and to the extent permitted
hereunder.  Any of the foregoing shall only be included in the definition
of  the term “Bank Products” to the extent that the Bank Product Provider has
been approved by Agent.
 
1.11    “Blocked Accounts” shall have the meaning set forth in Section 6.3
hereof.
 
1.12    “Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Kinergy, (b) Pacific Ag, and (c) any
other Person that at any time after the date hereof becomes a Borrower; each
sometimes being referred to herein individually as a “Borrower”.
 
1.13    “Borrowing Base” shall mean, at any time, the amount equal to:
 
(a)   the sum of:
 
(i)   the sum of (A) eighty-five (85%) percent of the Eligible Accounts of
Kinergy and (B) the lesser of (1) eighty-five (85%) percent of the Eligible
Accounts of Pacific Ag or (2) $7,500,000, plus
  
 
3

--------------------------------------------------------------------------------

 
  
(ii)   the lesser of (A) the Inventory Loan Limit or (B) the sum of (1) seventy
(70%) percent multiplied by the Value of the Eligible Inventory of Kinergy
consisting of ethanol finished goods and (2) sixty (60%) percent multiplied by
the Value of the Eligible In-Transit Inventory of Kinergy, or (C) the sum of (1)
eighty-five (85%) percent of the Net Recovery Percentage multiplied by the Value
of such Eligible Inventory of Kinergy consisting of ethanol finished goods and
(2) eighty-five (85%) percent of the Net Recovery Percentage multiplied by the
Value of such Eligible In-Transit Inventory of Kinergy, minus
 
(b)   the Availability Block, minus
 
(c)   Reserves.
 
For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letters of Credit for the purpose of purchasing
Eligible Inventory as Revolving Loans to the extent Agent is in effect basing
the issuance of the Letter of Credit on the Value of the Eligible Inventory
being purchased with such Letter of Credit.  In determining the actual amounts
of such Letter of Credit to be so treated for purposes of the sublimit, the
outstanding Revolving Loans and Reserves shall be attributed first to any
components of the lending formulas set forth above that are not subject to such
sublimit, before being attributed to the components of the lending formulas
subject to such sublimit.  The amounts of Eligible Inventory of any Borrower
shall, at Agent’s option, be determined based on the lesser of the amount of
Inventory set forth in the general ledger of such Borrower or the perpetual
inventory record maintained by such Borrower.
 
1.14    “Borrowing Base Certificate” shall mean a certificate substantially in
the form of Exhibit D hereto, as such form may from time to time be modified by
Agent in a manner consistent with the terms of this Agreement, which is duly
completed (including all schedules thereto) and executed by the
vice-president-finance, chief financial officer, treasurer, assistant treasurer,
controller or other financial or senior officer of Administrative Borrower and
delivered to Agent.
 
1.15    “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the State of California or the State of North Carolina, and a day on
which Agent is open for the transaction of business; except, that, if a
determination of a Business Day shall relate to any determination of Daily Three
Month LIBOR Rate, the term Business Day shall also exclude any day on which
banks are closed for dealings in dollar deposits in the London interbank market
or other applicable LIBOR market.
 
1.16    “Capital Expenditures” shall mean all payments or accruals (including
Capital Lease Obligations) for any fixed assets or improvements or for
replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under GAAP.
 
1.17    “Capital Leases” shall mean, as applied to any Person, any lease of (or
any agreement conveying the right to use) any property (whether real, personal
or mixed) by such Person as lessee which in accordance with GAAP, is required to
be reflected as a liability on the balance sheet of such Person.
 
1.18    “Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
  
 
4

--------------------------------------------------------------------------------

 
   
1.19    “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (f) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above.
 
1.20    “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or any Obligor (other than Parent) to any Person or group (as such term
is used in Section 13(d)(3) of the Exchange Act), other than as permitted in
Section 9.7 hereof; (b) the liquidation or dissolution of any Borrower or any
Obligor (other than Parent) or the adoption of a plan by the stockholders of any
Borrower or any Obligor (other than Parent) relating to the dissolution or
liquidation of any Borrower or any Obligor (other than Parent), other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), except for Parent,
of beneficial ownership, directly or indirectly, of a majority of the voting
power of the total outstanding Voting Stock of any Borrower or any Guarantor
(other than Parent) or the Board of Directors (or similar governing authority)
of any Borrower or any Guarantor (other than Parent); or (d) the failure of
Parent to own directly or indirectly one hundred (100%) percent of the voting
power of the total outstanding Voting Stock of any Borrower; or (e) the failure
of Kinergy to own directly or indirectly one hundred (100%) percent of the
voting power of the total outstanding Voting Stock of Pacific Ag.
 
1.21    “Change in Law” shall mean the occurrence, after the date hereof, of (a)
the adoption, taking effect or phasing in of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof; or (c) the making,
issuance or application of any request, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, the Dodd-Frank Wall Street Reform and Consumer Protection
Act, the Basel Committee on Banking Supervision (or any successor or similar
authority) and all requests, rules, regulations, guidelines or directives
promulgated thereunder or in connection therewith or by any United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have gone into effect after the date hereof regardless of the date
actually enacted, adapted, promulgated or issued.
  
 
5

--------------------------------------------------------------------------------

 
  
1.22    “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
 
1.23    “Collateral” shall have the meaning set forth in Section 5 hereof.
 
1.24    “Collateral Access Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, from any lessor of premises
to any Borrower or Guarantor, or any other person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, consignee or
other person.
 
1.25    “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.
 
1.26    “Consolidated Net Income” shall mean, with respect to any Person, for
any period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period, excluding to the extent
included therein any extraordinary, one-time or non-recurring gains, after
deducting all charges which should be deducted before arriving at the net income
(loss) for such period and after deducting the Provision for Taxes for such
period, all as determined in accordance with GAAP; provided, that, (a) the net
income (loss) of any Person that is not a majority-owned Subsidiary or that is
accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or distributions paid or payable to such
Person or a majority-owned Subsidiary of such Person; (b) the effect of any
change in accounting principles adopted by (or applicable to) such Person or its
Subsidiaries after the date hereof (including any cumulative effects resulting
from changes in purchase accounting principles) shall be excluded; and (c) the
net income (if positive) of any majority-owned Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such
majority-owned Subsidiary to such Person or to any other majority-owned
Subsidiary of such Person is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such majority-owned Subsidiary
shall be excluded.  For the purpose of this definition, net income excludes any
gain together with any related Provision for Taxes for such gain realized upon
the sale or other disposition of any assets or of any Capital Stock of such
Person or a Subsidiary of such Person.
 
1.27    “Credit Facility” shall mean the Loans and Letters of Credit provided to
or for the benefit of any Borrower pursuant to Sections 2.1 and 2.2 hereof.
  
 
6

--------------------------------------------------------------------------------

 
    
1.28    “Daily Three Month LIBOR Rate” shall mean, for any day, the rate of
interest equal to LIBOR then in effect for a three (3) month period.  When
interest is determined in relation to Daily Three Month LIBOR Rate, each change
in the interest rate shall become effective each Business Day that Agent
determines that Daily Three Month LIBOR Rate has changed.
 
1.29    “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.
 
1.30    “Defaulting Lender” shall have the meaning set forth in Section 6.10
hereof.
 
1.31    “Deposit Account Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Agent, by and among Agent, any Borrower or
Guarantor with a deposit account at any bank and the bank at which such deposit
account is at any time maintained, which provides that such bank will comply
with instructions originated by Agent directing disposition of the funds in the
deposit account without further consent by such Borrower or Guarantor and has
such other terms and conditions as Agent may reasonably require.
 
1.32    “EBITDA” shall mean, as to any Person, with respect to any period, an
amount equal to: (a) the Consolidated Net Income of such Person and its
Subsidiaries for such period, plus (b) depreciation and amortization (including
amortization of deferred financing fees), non-cash impairment charges, imputed
interest and deferred compensation, non-cash inventory valuation adjustments,
non-cash mark-to-market of derivative instruments and bank fees paid for such
period (all to the extent deducted in the computation of Consolidated Net Income
of such Person), all in accordance with GAAP, plus (c) Interest Expense for such
period (to the extent deducted in the computation of Consolidated Net Income of
such Person), plus (d) the Provision for Taxes for such period (to the extent
deducted in the computation of Consolidated Net Income of such Person), plus (e)
Management Fees for such period to the extent not paid to Parent in such period,
minus (f) Management Fees for such period to the extent paid to Parent in such
period and that are attributable to any prior period (all to the extent deducted
in the computation of Consolidated Net Income of such Person), minus (g)
non-cash income for such period (all to the extent included in the computation
of Consolidated Net Income of such Person).
 
1.33    “Eligible Accounts” shall mean Accounts created by a Borrower that in
each case satisfy the criteria set forth below as determined by Agent in good
faith and in the exercise of its reasonable credit judgment.  In general,
Accounts shall be Eligible Accounts if:
 
(a)   such Accounts arise from the actual and bona fide sale and delivery of
goods bysuch Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;
   
 
7

--------------------------------------------------------------------------------

 
 
(b)   such Accounts are not unpaid more than the earlier of thirty (30) days
after the original due date for such Accounts or forty-five (45) days after the
date of the original invoice for them; except, that, (i) for the thirty (30) day
period immediately following the date hereof, Accounts which are unpaid more
than fifteen (15) days after the original due date for such Accounts but which
are not unpaid more than thirty (30) days after the original due date may be
considered Eligible Accounts; provided, that, the maximum aggregate amount of
such Accounts which may be considered Eligible Accounts during such period shall
not exceed twenty percent (20%) of all Eligible Accounts in the aggregate, and
(ii) from and after the thirty (30) day period immediately following the date
hereof, Accounts which are unpaid more than fifteen (15) days after the original
due date for such Accounts but which are not unpaid more than thirty (30) days
after the original due date may be considered Eligible Accounts; provided, that,
the maximum aggregate amount of such Accounts which may be considered Eligible
Accounts at any given time shall not exceed twenty percent (20%) of all Eligible
Accounts;
     
(c)   such Accounts comply with the terms and conditions contained in Section
7.2(b) of this Agreement;
 
(d)   such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or similar terms under which payment by the
account debtor may be conditional or contingent;
 
(e)   the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent’s request, such Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be reasonably required by Agent to perfect the security
interests of Agent in those Accounts of an account debtor with its chief
executive office or principal place of business in Canada in accordance with the
applicable laws of the Province of Canada in which such chief executive office
or principal place of business is located and take or cause to be taken such
other and further actions as Agent may reasonably request to enable Agent as
secured party with respect thereto to collect such Accounts under the applicable
Federal or Provincial laws of Canada) or, at Agent’s option, if the chief
executive office and principal place of business of the account debtor with
respect to such Accounts is located other than in the United States of America
or Canada, then if:  (i) the account debtor has delivered to such Borrower an
irrevocable letter of credit issued or confirmed by a bank reasonably
satisfactory to Agent and payable only in the United States of America and in
U.S. dollars, sufficient to cover such Account, in form and substance reasonably
satisfactory to Agent and if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuer thereof, and
such Borrower has complied with the terms of Section 5.2(f) hereof with respect
to the assignment of the proceeds of such letter of credit to Agent or naming
Agent as transferee beneficiary thereunder, as Agent may specify, or (ii) such
Account is subject to credit insurance payable to Agent issued by an insurer and
on terms and in an amount reasonably acceptable to Agent, or (iii) such Account
is otherwise reasonably acceptable in all respects to Agent (subject to such
lending formula with respect thereto as Agent may determine in good faith and in
the exercise of its reasonable credit judgment);
 
(f)   such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance reasonably
satisfactory to Agent, confirming the unconditional obligation of the account
debtor to take the goods related thereto and pay such invoice;
 
(g)   the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);
  
 
8

--------------------------------------------------------------------------------

 
 
(h)   there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;
 
(i)   such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement that are subject to an intercreditor agreement in form and
substance satisfactory to Agent between the holder of such security interest or
lien and Agent;
 
(j)   neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of any Borrower or any Obligor;
 
(k)   the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Agent;
 
(l)   there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);
 
(m)   (i) the aggregate amount of such Accounts owing by a single account debtor
(other than Royal Dutch Shell plc, Idemitsu Apollo Corporation, Maverik, Inc.,
Valero Energy Corporation, Tesoro Corporation, ConocoPhillips Company and
Chevron Corporation) do not constitute more than twenty (20%) percent of the
aggregate amount of all otherwise Eligible Accounts, (ii) the aggregate amount
of such Accounts owing by any of Sinclair, Idemitsu Apollo Corporation or
Maverik, Inc. do not, in each case, constitute more than twenty-five (25%)
percent of the aggregate amount of all otherwise Eligible Accounts, (iii) the
aggregate amount of such Accounts owing by any of Royal Dutch Shell plc, Valero
Energy Corporation, Tesoro Corporation, Carne I Corp. or Conoco Phillips do not,
in each case, constitute more than thirty (30%) percent of the aggregate amount
of all otherwise Eligible Accounts, (iv) the aggregate amount of such Accounts
owing by Chevron Corporation do not constitute more than forty-five (45%)
percent of the aggregate amount of all otherwise Eligible Accounts (but the
portion of the Accounts not in excess of the applicable percentages set forth
above may be deemed Eligible Accounts), and (v) notwithstanding anything to the
contrary contained herein, the aggregate amount of such Accounts owing to
Pacific Ag that shall constitute Eligible Accounts hereunder shall not exceed
ten (10%) of the aggregate amount of all otherwise Eligible Accounts owing to
both Kinergy and Pacific Ag, collectively;
  
 
9

--------------------------------------------------------------------------------

 
  
(n)   such Accounts are not unpaid more than the earlier of (i) in the case of
Accounts owing by Carne I Corp., seven (7) days after the original due date for
such Accounts or fourteen (14) days after the date of the original invoice for
them, and (ii) in the case of all other Accounts, thirty (30) days after the
original due date for such Accounts or forty-five (45) days after the date of
the original invoice for them; except, that; Accounts which are unpaid more than
fifteen (15) days after the original due date for such Accounts but which are
not unpaid more than thirty (30) days after the original due date may be
considered Eligible Accounts, provided, that, the maximum aggregate amount of
such Accounts described in this clause (ii) which may be considered Eligible
Accounts during such period shall not exceed twenty percent (20%) of all
Eligible Accounts in the aggregate;
 
(o)   the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;
 
(p)   such Accounts are owed by account debtors whose total indebtedness to such
Borrower does not exceed the credit limit with respect to such account debtors
as determined by such Borrower from time to time, to the extent such credit
limit as to any account debtor is established consistent with the current
practices of such Borrower as of the date hereof and such credit limit is
reasonably acceptable to Agent (but the portion of the Accounts not in excess of
such credit limit may be deemed Eligible Accounts); and
 
(q)   such Accounts are owed by account debtors deemed creditworthy at all times
by Agent in good faith and in the exercise of its reasonable credit judgment.
 
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in good
faith and in the exercise of its reasonable credit judgment based on
either:  (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to the extent Agent has no written notice thereof from a Borrower prior
to the date hereof, in either case under clause (i) or (ii) which adversely
affects or could reasonably be expected to adversely affect the Accounts in the
good faith determination of Agent based upon the exercise of its reasonable
credit judgment.  Any Accounts that are not Eligible Accounts shall nevertheless
be part of the Collateral.
 
1.34    “Eligible Inventory” shall mean, as to each Borrower other than Pacific
Ag, Inventory of such Borrower consisting of finished goods held for resale in
the ordinary course of the business of such Borrower, that in each case satisfy
the criteria set forth below as determined by Agent in good faith and in the
exercise of its reasonable credit judgment.  In no event shall Inventory of
Pacific Ag constitute Eligible Inventory.  In general, Eligible Inventory shall
not include: (a) raw materials and work in process, (b) components which are not
part of finished goods; (c) spare parts for equipment; (d) packaging and
shipping materials; (e) supplies used or consumed in such Borrower’s business;
(f) Inventory at premises other than those owned or leased and controlled by
such Borrower unless Agent has received a Collateral Access Agreement; (g)
Inventory subject to a security interest or lien in favor of any Person other
than Agent except those permitted in this Agreement that are subject to an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such security interest or lien and Agent; (h) bill and hold goods; (i)
unserviceable, obsolete or slow moving Inventory; (j) Inventory that is not
subject to the first priority, valid and perfected security interest of Agent;
(k) damaged and/or defective Inventory or returned Inventory to the extent that
such returned Inventory remains subject to an Account deemed to be an Eligible
Account hereunder; (l) Inventory purchased or sold on consignment; (m)
in-transit inventory other than Eligible In-Transit Inventory and (n) Inventory
located outside the United States of America.  The criteria for Eligible
Inventory set forth above may only be changed and any new criteria for Eligible
Inventory may only be established by Agent in good faith and in the exercise of
its reasonable credit judgment based on either:  (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent Agent has no
written notice thereof from any Borrower (or Administrative Borrower on behalf
of any Borrower) prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory in the good faith determination of Agent based upon the exercise
of its reasonable credit judgment.  Any Inventory that is not Eligible Inventory
shall nevertheless be part of the Collateral.
  
 
10

--------------------------------------------------------------------------------

 
  
1.35    “Eligible In-Transit Inventory” shall mean, as to each Borrower other
than Pacific Ag, all ethanol finished goods Inventory of such Borrower which is
in transit to one of the Borrowers’ facilities or in transit to a customer of
such Borrower and which Inventory (a) (i) has been paid for and is owned by such
Borrower, or (ii) is subject to Letters of Credit, (b) is fully insured, (c) is
subject to a first priority security interest in and lien upon such goods in
favor of Agent (except for any possessory lien upon such goods in the possession
of a freight carrier or shipping company securing only the freight charges for
the transportation of such goods to Borrowers), (d) is evidenced or deliverable
pursuant to documents that, if requested by Agent, have been delivered to Agent
or an agent acting on its behalf or designating Agent as consignee; provided,
that, if Agent elects not to have the documents delivered to Agent or an agent
acting on its behalf or designate Agent as consignee, then Agent shall have
received a Collateral Access Agreement from the freight carrier or shipping
company in possession of the goods, duly authorized, executed and delivered by
such freight carrier or shipping company in favor of Agent, and (e) is otherwise
deemed to be “Eligible Inventory” hereunder.  In no event shall Inventory which
is in transit to one of Pacific Ag’s facilities or in transit to one of Pacific
Ag’s customer constitute Eligible In-Transit Inventory.
 
1.36    “Eligible Swap Inventory” shall mean, as to each Borrower other than
Pacific Ag, Eligible Inventory of such Borrower consisting of ethanol finished
goods with respect to which such Borrower has entered into a Hedge Agreement
with Wells Fargo or an Affiliate thereof, providing for coverage with respect to
such Eligible Inventory in an amount equal to, on any date of determination, at
least 100% of the Value thereof.
 
1.37    “Eligible Transferee” shall mean (a) any Lender; (b) the parent company
of any Lender and/or any Affiliate of such Lender which is at least fifty (50%)
percent owned by such Lender or its parent company; (c) any person (whether a
corporation, partnership, trust or otherwise) that is engaged in the business of
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent; provided, that, (i) neither
a Borrower nor any Obligor nor any Affiliate of Borrower or any Obligor shall
qualify as an Eligible Transferee and (ii) no Person to whom any Indebtedness
which is in any way subordinated in right of payment to any other Indebtedness
of any Borrower or Obligor shall qualify as an Eligible Transferee, except, in
each case, as Agent may otherwise specifically agree.
  
 
11

--------------------------------------------------------------------------------

 
  
1.38    “Environmental Laws” shall mean all foreign, Federal, State and local
laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Borrower and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials.  The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.
 
1.39    “Equipment” shall mean, as to each Borrower, all of such Borrower’s now
owned and hereafter acquired equipment, wherever located, including machinery,
data processing and computer equipment (whether owned or licensed and including
embedded software), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.
 
1.40    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.
 
1.41    “ERISA Affiliate” shall mean any person required to be aggregated with
any Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
 
1.42    “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than events as to which the requirement of notice has been
waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c)
a complete or partial withdrawal by any Borrower, any Obligor (other than
Parent) or any ERISA Affiliate (other than Parent) from a Multiemployer Plan or
a cessation of operations which is treated as such a withdrawal or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower, any Guarantor (other
than Parent) or any ERISA Affiliate (other than Parent) in excess of $250,000
and (g) any other event or condition with respect to a Plan including any
Pension Plan subject to Title IV of ERISA maintained, or contributed to, by any
ERISA Affiliate (other than Parent) that could reasonably be expected to result
in liability of any Borrower in excess of $250,000.
  
 
12

--------------------------------------------------------------------------------

 
 
1.43    “Event of Default” shall mean the occurrence or existence of any event
or condition described in Section 10.1 hereof.
 
1.44    “Excess Availability” shall mean, the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of:  (i)  the Borrowing Base
and (ii) the Maximum Credit (in each case under clause (i) or (ii), without
duplication, after giving effect to any Reserves other than any Reserves in
respect of Letter of Credit Obligations), minus (b) the sum of: (i) the amount
of all then outstanding and unpaid Obligations (but not including for this
purpose Obligations arising pursuant to any guarantees in favor of Agent and
Lenders of the Obligations of the other Borrowers or any outstanding Letter of
Credit Obligations), plus (ii) the amount of all Reserves then established in
respect of Letter of Credit Obligations, plus (iii) the aggregate amount of all
then outstanding and unpaid trade payables and other obligations of Borrowers
which are outstanding more than forty-five (45) days past due as of the end of
the immediately preceding month or at Agent’s option, as of a more recent date
based on such reports as Agent may from time to time specify (other than trade
payables or other obligations being contested or disputed by Borrowers in good
faith), plus (iv) without duplication, the amount of checks issued by Borrowers
to pay trade payables and other obligations which are more than forty-five (45)
days past due as of the end of the immediately preceding month or at Agent’s
option, as of a more recent date based on such reports as Agent may from time to
time specify (other than trade payables or other obligations being contested or
disputed by Borrowers in good faith), but not yet sent.
 
1.45    “Excess Cash Flow” shall mean, without duplication, with respect to any
fiscal period of Borrowers: (a) EBITDA for such fiscal period, less (b) the sum
of (i) all cash Interest Expense during such fiscal period, plus (ii) unfinanced
Capital Expenditures made or incurred during such fiscal period, plus (iii) all
regularly scheduled (as determined at the beginning of the respective fiscal
period) principal payments of Indebtedness incurred, paid or assumed for
borrowed money and Indebtedness with respect to Capital Leases (and without
duplicating items in (a)(i) and (iii) of this definition, the interest component
with respect to Indebtedness under Capital Leases) during such fiscal period,
plus (c) taxes paid during such fiscal period in cash.
 
1.46    “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.
 
1.47    “Existing Loan Agreement” shall mean the Loan and Security Agreement,
dated July 28, 2008, entered into and executed between Kinergy and WFCF (as
successor in interest to Wachovia Capital Finance Corporation (Western)), as
Agent and sole Lender thereunder, as in effect immediately prior to the
effectiveness of this Agreement.
 
13

--------------------------------------------------------------------------------

 
 
1.48    “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued pursuant to the Existing Loan Agreement for the account of a
Borrower or Guarantor or for which such Borrower or Guarantor is otherwise
liable listed on Schedule 1.48 hereto, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
 
1.49    “FATCA” means Sections 1471 through 1474 of the Code and any current or
future regulations and official interpretations thereof.
 
1.50    “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of Chicago, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.
 
1.51    “Fee Letter” shall mean the letter agreement, dated of even date
herewith, by and among Borrowers and Agent, setting forth certain fees payable
by Borrowers to Agent for the benefit of itself and Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
 
1.52    “Financing Agreements” shall mean, collectively, this Agreement, the Fee
Letter and all notes, guarantees, security agreements, deposit account control
agreements, investment property control agreements, intercreditor agreements,
mortgagee waivers and all other agreements, documents and instr­uments now or at
any time hereafter executed and/or delivered by any Borrower or Obligor in
connection with this Agreement; provided, that, in no event shall the term
Financing Agreements be deemed to include any Hedge Agreement.
 
1.53           “Fixed Charge Coverage Ratio” shall mean, as to any Person, with
respect to any period, the ratio of (a) the amount equal to EBITDA of such
Person and its Subsidiaries, on a consolidated basis, for such period to (b) the
Fixed Charges of such Person and its Subsidiaries, on a consolidated basis, for
such period.
 
1.54           “Fixed Charges” shall mean, as to any Person and its
Subsidiaries, on a consolidated basis, with respect to any period, the sum of,
without duplication, (a) all cash Interest Expense during such period, plus (b)
all Capital Expenditures during such period, plus (c) all regularly scheduled
(as determined at the beginning of the respective period) principal payments of
Indebtedness incurred, paid or assumed for borrowed money and Indebtedness with
respect to Capital Leases (and without duplicating items in (a) and (c) of this
definition, the interest component with respect to Indebtedness under Capital
Leases) during such period, plus (d) taxes paid during such period in cash.
 
1.55           “Foreign Lender” shall mean any Lender that is organized under
the laws of a jurisdiction other than that in which a Borrower is resident for
tax purposes.  For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
  
 
14

--------------------------------------------------------------------------------

 
  
1.56   “Funding Bank” shall have the meaning given to such term in Section
3.3 hereof.
 
1.57    “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied; except, that, for purposes
of Section 9.17 hereof, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the most recent audited financial statements delivered to Agent prior to the
date hereof.
 
1.58    “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof,  and any entity with authority to
exercise executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
1.59    “Guarantors” shall mean, collectively, the following (together with
their respective successors and assigns): (a) Parent and (b) any other Person
that at any time after the date hereof becomes party to a guarantee in favor of
Agent or any Lender or otherwise liable on or with respect to the Obligations;
each sometimes being referred to herein individually as a “Guarantor”.
 
1.60    “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).
 
1.61    “Hedge Agreement” shall mean an agreement between Borrowers or any
Guarantor and Agent or any Bank Product Provider that is a swap agreement as
such term is defined in 11 U.S.C. Section 101, and including any rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement rate, floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, any other
similar agreement (including any option to enter into any of the foregoing or a
master agreement for any the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; sometimes
being collectively referred to herein as “Hedge Agreements.”  For the purposes
of this Agreement and the Credit Facility, any Hedge Agreement between Parent
and Agent or any Bank Product Provider, together with all Indebtedness related
thereto shall not constitute a “Hedge Agreement” hereunder.
  
 
15

--------------------------------------------------------------------------------

 
  
1.62    “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (other than an account payable to a trade
creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices); (c) all obligations as lessee under leases which have been, or
should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments; (j)
indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
1.63    “Indemnitee” shall have the meaning set forth in Section 11.5 hereof.
 
1.64    “Information Certificate” shall mean the Information Certificate of
Borrowers and Guarantors constituting Exhibit B hereto containing material
information with respect to Borrowers, Guarantors and their respective
businesses and assets provided by or on behalf of Borrowers and Guarantors to
Agent in connection with the preparation of this Agreement and the other
Financing Agreements and the financing arrangements provided for herein.
  
 
16

--------------------------------------------------------------------------------

 
  
1.65    “Intellectual Property” shall mean, as to each Borrower, such Borrower’s
now owned and hereafter arising or acquired:  patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright applications, copyright registrations, trademarks, servicemarks, trade
names, trade styles, trademark and servicemark applications, and licenses and
rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States
Copyright Office, the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country or jurisdiction, together with all
rights and privileges arising under applicable law with respect to any
Borrower’s use of any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.
 
1.66    “Intercompany Operating Agreement” shall mean that certain Amended and
Restated Intercompany Operating Agreement, dated as of the date hereof, by and
among Kinergy, PAP and Parent pursuant to which Parent will provide certain
services to Kinergy and PAP as more particularly set forth therein.
 
1.67    “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person,
whether paid or accrued during such period but without duplication (including
the interest component of Capital Leases for such period), including, without
limitation, discounts in connection with the sale of any Accounts that are sold
for purposes other than collection, but excluding interest paid in property
other than cash and any other interest expense not payable in cash.
 
1.68    “Interest Rate” shall mean,
 
(a)   Subject to clause (b) of this definition below, a rate equal to the Daily
Three Month LIBOR Rate plus the Applicable Margin; and
 
(b)   Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate shall mean the rate of two (2%) percent per annum
in excess of the Daily Three Month LIBOR Rate, at Agent’s option, without
notice, (i) either (A) for the period on and after the date of termination or
non-renewal hereof until such time as all Obligations are indefeasibly paid and
satisfied in full in immediately available funds, or (B) for the period from and
after the date of the occurrence of any Event of Default, and for so long as
such Event of Default is continuing as determined by Agent and (ii) on the
Revolving Loans to Borrowers at any time outstanding in excess of the Borrowing
Base (whether or not such excess(es) arise or are made with or without Agent’s
or any Lender’s knowledge or consent and whether made before or after an Event
of Default).
 
1.69    “Inventory” shall mean, as to each Borrower, all of such Borrower’s now
owned and hereafter existing or acquired goods, wherever located, which (a) are
leased by such Borrower as lessor; (b) are held by such Borrower for sale or
lease or to be furnished under a contract of service; (c) are furnished by such
Borrower under a contract of service; or (d) consist of raw materials, work in
process, finished goods or materials used or consumed in its business.
 
1.70    “Inventory Loan Limit” shall mean the amount equal to $12,500,000.
  
 
17

--------------------------------------------------------------------------------

 
  
1.71    “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Agent, by and among
Agent, any Borrower and any securities intermediary, commodity intermediary or
other person who has custody, control or possession of any investment property
of such Borrower acknowledging that such securities intermediary, commodity
intermediary or other person has custody, control or possession of such
investment property on behalf of Agent, that it will comply with entitlement
orders originated by Agent with respect to such investment property, or other
instructions of Agent, and has such other terms and conditions as Agent may
reasonably require.
 
1.72    “Issuing Bank” shall mean Wells Fargo or any Lender that is approved by
Agent that shall issue a Letter of Credit for the account of a Borrower and has
agreed in a manner reasonably satisfactory to Agent to be subject to the terms
hereof as an Issuing Bank.
 
1.73    “Kinergy” shall have the meaning set forth in the introductory paragraph
hereto and shall include such Person’s successors and assigns permitted
hereunder.
 
1.74    “Lenders” shall mean the financial institutions who are signatories
hereto as Lenders and other persons made a party to this Agreement as a Lender
in accordance with Section 13.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.
 
1.75    “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.
 
1.76    “Letter of Credit Limit” shall mean $5,000,000.
 
1.77    “Letter of Credit Obligations” shall mean, at any time, the sum of (a)
the aggregate undrawn amount of all Letters of Credit outstanding at such time,
plus (b) the aggregate amount of all drawings under Letters of Credit for which
Issuing Bank has not at such time been reimbursed, plus (c) without duplication,
the aggregate amount of all payments made by each Lender to Issuing Bank with
respect to such Lender’s participation in Letters of Credit as provided in
Section 2.2 for which Borrowers have not at such time reimbursed the Lenders,
whether by way of a Revolving Loan or otherwise.
 
1.78    “Letters of Credit” shall mean all letters of credit (whether
documentary or stand-by and whether for the purchase of inventory, equipment or
otherwise) issued by an Issuing Bank for the account of any Borrower pursuant to
this Agreement, and all amendments, renewals, extensions or replacements thereof
and including, but not limited to, the Existing Letters of Credit.
 
1.79    “LIBOR” shall mean the Wells Fargo LIBOR rate (which is a rate chosen by
Agent that tracks, but does not mirror, the rate set forth in The Wall Street
Journal under the heading Money Rates and described as the “London Interbank
Offered Rates”) for the applicable interest period (rounded up to the nearest
one-eighth of one percent (1%)) as adjusted to satisfy Federal Reserve System
requirements.
 
1.80    “License Agreements” shall have the meaning set forth in Section 9.18
hereof.
   
 
18

--------------------------------------------------------------------------------

 
 
1.81    “Loans” shall mean the Revolving Loans.
 
1.82    “Management Fees” shall have the meaning set forth in Section 9.12
hereof.
 
1.83    “Material Adverse Effect” shall mean any condition, change, effect or
circumstance that, individually or when taken together with all such conditions,
changes, effects or circumstances, has or would reasonably be expected to have
an adverse effect on the financial condition, assets, properties, business,
operations or results of operations of any of the Borrowers which is material to
such Borrower, excluding (a) any changes or effects that are not unique to such
Borrower and do not adversely affect such Borrower disproportionately compared
to its competitors, directly resulting from general changes in economic,
financial or capital market, regulatory, political or national security
conditions (including acts of war or terrorism), (b) any changes in conditions
generally applicable to the industries in which such Borrower is involved, (c)
any changes that result from the announcement or the consummation of the
transactions contemplated hereby, (d) any “going concern” or similar
qualification to the opinion of Borrowers’ or Parent’s independent certified
public accountants with respect to the financial statements of Borrowers or
Parent, unless such “going concern” or similar qualification to any such opinion
relates solely to Borrowers (independent of Parent), and (e) any changes or
effects that have been disclosed to Agent and Lenders as of the date hereof that
has or could reasonably be expected to have a material adverse effect on the
financial condition, assets, properties, business, operations or results of
operations of any of the Borrowers (the foregoing exclusion in this clause (e)
shall not apply to any changes or effects that have not been disclosed to Agent
and Lenders as of the date hereof or any changes or affects arising after the
date hereof).
 
1.84    “Material Contract” shall mean (a) any contract or agreement (other than
the Financing Agreements and any ethanol purchase and sale contracts or
agreements), written or oral, of any Borrower involving monetary liability of or
to any Person in an amount in excess of $750,000, (b) any ethanol purchase and
sale contract or agreement with a stated term in excess of six (6) months and
(c) any contract or agreement (other than the Financing Agreements), whether
written or oral, to which any Borrower is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would have
a Material Adverse Effect.
 
1.85    “Maturity Date” shall have the meaning set forth in Section 13.1 hereof.
 
1.86    “Maximum Credit” shall mean the amount of $30,000,000 (subject to
adjustment as provided in Section 2.3 hereof).
 
1.87    “Maximum Credit Increase Effective Date” shall have the meaning set
forth in Section 2.3(c) hereof.
 
1.88    “Monthly Average Excess Availability” shall mean, at any time, the daily
average of the Excess Availability for the immediately preceding calendar month
as calculated by Agent.
 
1.89    “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower or
Guarantor or any ERISA Affiliate or with respect to which any Borrower or
Guarantor or any ERISA Affiliate may incur any liability.
  
 
19

--------------------------------------------------------------------------------

 
  
1.90    “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
such appraisal.
 
1.91    “Non-Restricted Asset” shall have the meaning set forth in Section 5.1
 
1.92    “Obligations” shall mean (a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers to Agent or any
Lender or any Issuing Bank, including principal, interest, charges, fees, costs
and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under this Agreement or any of the other
Financing Agreements or on account of any Letter of Credit and all other Letter
of Credit Obligations, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such Borrower
under the United States Bankruptcy Code or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, or secured or unsecured and (b) for purposes only of
Section 5.1 hereof and subject to the priority in right of payment set forth in
Section 6.4 hereof, all obligations, liabilities and indebtedness of every kind,
nature and description owing by any or all of Borrowers or any or all of
Guarantors (other than Parent) to Agent or any Bank Product Provider arising
under or pursuant to any Bank Products, whether now existing or hereafter
arising; provided, that, (i) as to any such obligations, liabilities and
indebtedness arising under or pursuant to a Hedge Agreement, the same shall only
be included within the Obligations if upon Agent’s request, Agent shall have
entered into an agreement, in form and substance satisfactory to Agent, with the
Bank Product Provider that is a counterparty to such Hedge Agreement, as
acknowledged and agreed to by Borrowers and Guarantors (other than Parent),
providing for the delivery to Agent by such counterparty of information with
respect to the amount of such obligations and providing for the other rights of
Agent and such Bank Product Provider in connection with such arrangements, (ii)
any Bank Product Provider, other than Wells Fargo and its Affiliates, shall have
delivered written notice to Agent that (A) such Bank Product Provider has
entered into a transaction to provide Bank Products to a Borrower or Guarantor
(other than Parent) and (B) the obligations arising pursuant to such Bank
Products provided to Borrowers and Guarantors (other than Parent) constitute
Obligations entitled to the benefits of the security interest of Agent granted
hereunder, and Agent shall have accepted such notice in writing and (iii) in no
event shall any Bank Product Provider acting in such capacity to whom such
obligations, liabilities or indebtedness are owing be deemed a Lender for
purposes hereof to the extent of and as to such obligations, liabilities or
indebtedness; except, that, each reference to the term “Lender” in Sections
12.1, 12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12 and 13.6 hereof shall be deemed to
include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or lien of Agent.
  
 
20

--------------------------------------------------------------------------------

 
 
1.93    “Obligors” shall mean, individually and collectively, Borrowers and
Guarantors; each sometimes being referred to herein individually as an
“Obligor.”
 
1.94    “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
 
1.95    “Other Taxes” shall have the meaning given to such term in Section 6.5
hereof.
 
1.96    “Pacific Ag” shall mean Pacific Ag. Products, LLC, a California limited
liability company, and its successors and assigns.
 
1.97    “Parent” shall mean Pacific Ethanol, Inc., a Delaware corporation, and
shall include such Person’s successors and assigns permitted hereunder.
 
1.98    “Participant” shall mean any financial institution that acquires and
holds a participation in the interest of any Lender in any of the Loans and
Letters of Credit in conformity with the provisions of Section 13.7 of this
Agreement governing participations.
 
1.99    “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
 
1.100    “Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Borrower or any Guarantor
sponsors, maintains, or to which any Borrower, any Guarantor or any ERISA
Affiliate makes, is making, or is obligated to make contributions, other than a
Multiemployer Plan.
 
1.101    “Plan” shall mean an employee benefit plan (as defined in Section 3(3)
of ERISA) which any Borrower or any Obligor (other than Parent) sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multiemployer Plan has made contributions at
any time during the immediately preceding six (6) plan years or with respect to
which any Borrower or any Obligor (other than Parent) may incur liability.
 
1.102    “Pro Rata Share” shall mean as to any Lender, the fraction (expressed
as a percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letters of Credit and the denominator shall be the aggregate amount of
all unpaid Loans and Letters of Credit.
 
1.103    “Provision for Taxes” shall mean an amount equal to all taxes imposed
on or measured by net income, whether Federal, State, Provincial, county or
local, and whether foreign or domestic, that are paid or payable by any Person
in respect of any period in accordance with GAAP.
 
1.104    “Quarterly Average Excess Availability” shall mean, for any calendar
quarter, the daily average of the aggregate amount of Excess Availability for
such calendar quarter.  For purposes of calculating Excess Availability under
this definition and for no other purpose, the Borrowing Base shall be determined
without giving effect to the Availability Block.
  
 
21

--------------------------------------------------------------------------------

 
  
1.105    “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.
 
1.106    “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of such Borrower; (d)  letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued payable to
any Borrower or otherwise in favor of or delivered to any Borrower in connection
with any Account; and (e) all other accounts, contract rights (including,
without limitation, all of Kinergy’s and Pacific Ag’s right, title and interest
in and to the Intercompany Operating Agreement), chattel paper, instruments,
notes, general intangibles and other forms of obligations owing to any Borrower,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or to or for the
benefit of any third person (including loans or advances to any Affiliates or
Subsidiaries of any Borrower) or otherwise associated with any Accounts,
Inventory or general intangibles of any Borrower (including, without limitation,
choses in action, causes of action, tax refunds, tax refund claims, any funds
which may become payable to any Borrower in connection with the termination of
any Plan or other employee benefit plan and any other amounts payable to any
Borrower from any Plan or other employee benefit plan, rights and claims against
carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any proceeds thereof and proceeds of insurance covering the lives of employees
on which any Borrower is a beneficiary).
 
1.107    “Records” shall mean, as to each Borrower, all of such Borrower’s
present and future books of account of every kind or nature, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files and other data relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of any
Borrower with respect to the foregoing maintained with or by any other person).
 
1.108           “Reference Bank” shall mean Wells Fargo, or such other bank as
Agent may from time to time designate.
 
1.109           “Register” shall have the meaning set forth in Section 13.7
hereof.
 
1.110           “Required Lenders” shall mean, at any time, those Lenders whose
Pro Rata Shares aggregate sixty-six and two-thirds (66 2/3%) percent or more of
the aggregate of the Commitments of all Lenders, or if the Commitments shall
have been terminated, Lenders to whom at least sixty-six and two-thirds (66
2/3%) percent of the then outstanding Obligations are owing.
  
 
22

--------------------------------------------------------------------------------

 
   
1.111           “Reserves” shall mean as of any date of determination, such
amounts as Agent may from time to time establish and revise in good faith and in
the exercise of its reasonable credit judgment reducing the amount of Loans and
Letters of Credit that would otherwise be available to Borrowers under the
lending formula(s) provided for herein:  (a) to reflect events, conditions,
contingencies or risks which, as determined by Agent in good faith and in the
exercise of its reasonable credit judgment, adversely affect, or would have a
reasonable likelihood of adversely affecting, either (i) the Collateral or any
other property which is security for the Obligations or its value or (ii) the
assets, business or prospects of any Borrower or any Obligor (other than Parent)
or (iii) the security interests and other rights of Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof) or
(b) to reflect Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrowers or any Obligor to Agent is or
may have been incomplete, inaccurate or misleading in any material respect or
(c) to reflect outstanding Letter of Credit Obligations as provided in Section
2.2 hereof or (d) in respect of any state of facts which Agent determines in
good faith and in the exercise of its reasonable credit judgment constitutes a
Default or an Event of Default. Without limiting the generality of the
foregoing, Reserves may, at Agent’s option, in good faith and in the exercise of
its reasonable credit judgment, be established to reflect:  (i) dilution with
respect to the Accounts (based on the ratio of the aggregate amount of non-cash
reductions in Accounts for any period to the aggregate dollar amount of the
sales of Borrowers for such period) as calculated by Agent for any period is or
is reasonably anticipated to be greater than five (5%) percent; (ii) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of Accounts; (iii) sales, excise or similar taxes
included in the amount of any Accounts reported to Agent; (iv) a change in the
turnover, age or mix of the categories of Inventory that adversely affects the
aggregate value of all Inventory; (v) amounts due or to become due to owners and
lessors of premises where any Collateral is located, other than for those
locations where Agent has received a Collateral Access Agreement that Agent has
accepted in writing; (vi) amounts due or to become due to owners and licensors
of trademarks and other Intellectual Property used by Borrowers and (vii)
obligations, liabilities or indebtedness (contingent or otherwise) of Borrowers
or any Obligor (other than Parent) to Agent or any Bank Product Provider arising
under or in connection with any Bank Products or as such Affiliate or Person may
otherwise require in connection therewith to the extent that such obligations,
liabilities or indebtedness constitute Obligations as such term is defined
herein or otherwise receive the benefit of the security interest of Agent in any
Collateral.  The amount of any Reserve established by Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Agent in good faith and in the exercise
of its reasonable credit judgment and to the extent that such Reserve is in
respect of amounts that may be payable to third parties Agent may, at its
option, deduct such Reserve from the Maximum Credit, at any time that such limit
is less than the amount of the Borrowing Base.
 
1.112    “Restricted Assets” shall have the meaning set forth in Section 5.1
hereof.
 
1.113    “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.
 
1.114    “Sanctioned Entity” shall mean (a) an agency of the government of, (a)
an organization directly or indirectly controlled by, or (a) a person resident
in, a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
 
1.115    “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices///sdn/index.html, or as otherwise published from
time to time.
  
 
23

--------------------------------------------------------------------------------

 
   
1.116    “Secured Parties” shall mean, collectively, (a) Agent, (b) Issuing
Bank, (c) Lenders, and (d) Bank Product Providers (to the extent approved by
Agent).
 
1.117    “Solvent” shall mean, at any time with respect to any Person, that at
such time such Person (a) is able to pay its debts as they mature and has (and
has a reasonable basis to believe it will continue to have) sufficient capital
(and not unreasonably small capital) to carry on its business consistent with
its practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
 
1.118    “Special Agent Advances” shall have the meaning set forth in Section
12.11 hereof.
 
1.119    “Subsidiary” or “subsidiary” shall mean, with respect to any Person,
any corporation, limited liability company, limited liability partnership or
other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Capital
Stock or other interests entitled to vote in the election of the board of
directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.
 
1.120    “UCC” shall mean the Uniform Commercial Code as in effect in the State
of California and any successor statute, as in effect from time to time (except,
that, terms used herein which are defined in the Uniform Commercial Code as in
effect in the State of California on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Agent may otherwise determine).
 
1.121    “ULF Amount” shall mean an amount equal to the Maximum Credit minus the
Availability Block.
 
1.122    “Value” shall mean, as determined by Agent in good faith and in the
exercise of its reasonable credit judgment, with respect to Inventory, the lower
of (a) cost computed on a first-in first-out basis in accordance with GAAP or
(b) market value; provided, that, for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include:  (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates, (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent prior to the date hereof, if any, and (iii) the
Value of Eligible Swap Inventory shall be the higher of (A) cost computed on a
first-in first-out basis in accordance with GAAP or (A) market value.
  
 
24

--------------------------------------------------------------------------------

 
  
1.123    “Voting Stock” shall mean with respect to any Person, (a) one (1) or
more classes of Capital Stock of such Person having general voting powers to
elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.
 
1.124    “Wells Fargo” shall mean Wells Fargo Bank, National Association, and
its successors and assigns.
 
1.125    “WFCF’ shall mean Wells Fargo Capital Finance, LLC, successor by merger
to Wachovia Capital Finance Corporation (Western), in its individual capacity,
and its successors and assigns.
   
SECTION 2.  CREDIT FACILITIES
 
2.1   Loans.
 
(a)   Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to each Borrower from time to time in amounts requested by such Borrower (or
Administrative Borrower on behalf of such Borrower) up to the aggregate amount
outstanding for all Lenders at any time equal to the lesser of: (i) the
Borrowing Base at such time or (ii) the Maximum Credit.
 
(b)   Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and the Letter
of Credit Obligations outstanding at any time shall not exceed the Maximum
Credit, (ii) the aggregate principal amount of the Revolving Loans and Letter of
Credit Obligations outstanding at any time to Borrowers shall not exceed the
Borrowing Base, (iii) the aggregate principal amount of Revolving Loans and
Letter of Credit Obligations based on Eligible Inventory shall not exceed the
Inventory Loan Limit and (iv) the aggregate principal amount of the Revolving
Loans and Letter of Credit Obligations outstanding at any time based on (A)
Eligible In-Transit Inventory shall not exceed $10,000,000, and (B) Eligible
Inventory consisting of Eligible Swap Inventory shall not exceed $3,000,000,
provided, that, Eligible Swap Inventory in excess of such limit shall
nonetheless be deemed Eligible Inventory having a Value which shall be
calculated without giving effect to clause (iii) of the proviso set forth in the
definition of Value.
 
(c)   In the event that (i) the aggregate amount of the Loans and the Letter of
Credit Obligations outstanding at any time exceed the Maximum Credit, or (ii)
except as otherwise provided herein, the aggregate principal amount of the
Revolving Loans and Letter of Credit Obligations outstanding to Borrowers exceed
the Borrowing Base or the Maximum Credit, or (iii) the aggregate principal
amount of Revolving Loans and Letter of Credit Obligations based on the Eligible
Inventory exceed the Inventory Loan Limit, or (iv) the aggregate principal
amount of the Revolving Loans outstanding at any time against (A) Eligible
In-Transit Inventory exceeds $10,000,000 or (B) Eligible Inventory consisting of
Eligible Swap Inventory shall exceed $3,000,000, such event shall not limit,
waive or otherwise affect any rights of Agent or Lenders in such circumstances
or on any future occasions and Borrowers shall, upon demand by Agent, which may
be made at any time or from time to time, immediately repay to Agent the entire
amount of any such excess(es) for which payment is demanded.
  
 
25

--------------------------------------------------------------------------------

 
 
2.2   Letters of Credit.
 
(a)   Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of a Borrower (or Administrative
Borrower on behalf of such Borrower), Agent agrees to cause Issuing Bank to
issue, and Issuing Bank agrees to issue, for the account of such Borrower one or
more Letters of Credit, for the ratable risk of each Lender according to its Pro
Rata Share, containing terms and conditions reasonably acceptable to Agent and
Issuing Bank.
 
(b)   The Borrower requesting such Letter of Credit (or Administrative Borrower
on behalf of such Borrower) shall give Agent and Issuing Bank two (2) Business
Days’ prior written notice of such Borrower’s request for the issuance of a
Letter of Credit.  Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit requested, the effective date
(which date shall be a Business Day and in no event shall be a date less than
ten (10) days prior to the end of the then current term of this Agreement) of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the date on which such requested
Letter of Credit is to expire (which date shall be a Business Day and shall not
be more than one year from the date of issuance), the purpose for which such
Letter of Credit is to be issued, and the beneficiary of the requested Letter of
Credit. The Borrower requesting such Letter of Credit (or Administrative
Borrower on behalf of such Borrower) shall attach to such notice the proposed
terms of the Letter of Credit.  The renewal or extension of any Letter of Credit
shall, for purposes hereof be treated in all respects the same as the issuance
of a new Letter of Credit hereunder.
 
(c)   In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Agent:  (i) the Borrower requesting such Letter of Credit (or
Administrative Borrower on behalf of such Borrower) shall have delivered to
Issuing Bank at such times and in such manner as Issuing Bank may require, an
application, in form and substance satisfactory to Issuing Bank and Agent, for
the issuance of the Letter of Credit and such other Letter of Credit Documents
as may be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be satisfactory to Agent and Issuing Bank,
(ii) as of the date of issuance, no order of any court, arbitrator or other
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
Issuing Bank refrain from, the issuance of letters of credit generally or the
issuance of such Letter of Credit; (iii) after giving effect to the issuance of
such Letter of Credit, the Letter of Credit Obligations shall not exceed the
Letter of Credit Limit, and (iv) the Excess Availability, prior to giving effect
to any Reserves with respect to such Letter of Credit, on the date of the
proposed issuance of any Letter of Credit, shall be equal to or greater than:
(A) if the proposed Letter of Credit is for the purpose of purchasing Eligible
Inventory and the documents of title with respect thereto are consigned to
Issuing Bank, the sum of (1) the percentage equal to one hundred (100%) percent
minus the then applicable percentage with respect to Eligible Inventory set
forth in the definition of the term Borrowing Base multiplied by the Value of
such Eligible Inventory, plus (2) freight, taxes, duty and other amounts which
Agent estimates must be paid in connection with such Inventory upon arrival and
for delivery to one of Borrowers’ locations for Eligible Inventory within the
United States of America and (B) if the proposed Letter of Credit is for any
other purpose or the documents of title are not consigned to Issuing Bank in
connection with a Letter of Credit for the purpose of purchasing Inventory, an
amount equal to one hundred (100%) percent of the Letter of Credit Obligations
with respect thereto.  Effective on the issuance of each Letter of Credit, a
Reserve shall be established in the applicable amount set forth in Section
2.2(c)(iv)(A) or Section 2.2(c)(iv)(B).  Notwithstanding anything to the
contrary contained herein, Issuing Bank shall not be obligated to issue a Letter
of Credit in respect of the obligations of a Borrower or Guarantor arising in
connection with a lease of Real Property or an employment contract.
   
 
26

--------------------------------------------------------------------------------

 
  
(d)   Except in Agent’s discretion, with the consent of all Lenders, the amount
of all outstanding Letter of Credit Obligations shall not at any time exceed the
Letter of Credit Limit.
 
(e)   Each Borrower shall reimburse immediately Issuing Bank for any draw under
any Letter of Credit issued for the account of such Borrower and pay Issuing
Bank the amount of all other charges and fees payable to Issuing Bank in
connection with any Letter of Credit issued for the account of such Borrower
immediately when due, irrespective of any claim, setoff, defense or other right
which such Borrower may have at any time against Issuing Bank or any other
Person.  Each drawing under any Letter of Credit or other amount payable in
connection therewith when due shall constitute a request by the Borrower for
whose account such Letter of Credit was issued to Agent for a Loan in the amount
of such drawing or other amount then due and shall be made by Agent on behalf of
Lenders as a Revolving Loan (or Special Agent Advance, as the case may be). The
date of such Loan shall be the date of the drawing or as to other amounts, the
due date therefor.  Any payments made by or on behalf of Agent or any Lender to
Issuing Bank and/or related parties in connection with any Letter of Credit
shall constitute additional Revolving Loans to such Borrower pursuant to this
Section 2 (or Special Agent Advances as the case may be).
 
(f)   Borrowers shall indemnify and hold Agent and Lenders harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which Agent or any Lender may suffer or incur in connection with any Letter of
Credit and any documents, drafts or acceptances relating thereto, including any
losses, claims, damages, liabilities, costs and expenses due to any action taken
by Issuing Bank or correspondent with respect to any Letter of Credit, except
for such losses, claims, damages, liabilities, costs or expenses that are a
direct result of the gross negligence or willful misconduct of Agent or any
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.  Each Borrower assumes all risks with respect to the
acts or omissions of the drawer under or beneficiary of any Letter of Credit and
for such purposes the drawer or beneficiary shall be deemed such Borrower’s
agent.  Each assumes all risks for, and agrees to pay, all foreign, Federal,
State and local taxes, duties and levies relating to any goods subject to any
Letter of Credit or any documents, drafts or acceptances thereunder.  Each
Borrower hereby releases and holds Agent and Lenders harmless from and against
any acts, waivers, errors, delays or omissions with respect to or relating to
any Letter of Credit, except for the gross negligence or willful misconduct of
Agent or any Lender as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction.  The provisions of this Section 2.2(f) shall
survive the payment of Obligations and the termination  of this Agreement.
  
 
27

--------------------------------------------------------------------------------

 
  
(g)   In connection with Inventory purchased pursuant to any Letter of Credit,
each Borrower shall, at Agent’s request, instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or others receiving or holding cash,
checks, Inventory, documents or instruments in which Agent holds a security
interest that upon Agent’s request, such items are to be delivered to Agent
and/or subject to Agent’s order, and if they shall come into such Borrower’s
possession, to deliver them, upon Agent’s request, to Agent in their original
form.  Except as otherwise provided herein, Agent shall not exercise such right
to request such items so long as no Default or Event of Default shall exist or
have occurred and be continuing.  Except as Agent may otherwise specify,
Borrowers shall designate Issuing Bank as the consignee on all bills of lading
and other negotiable and non-negotiable documents.
 
(h)   Each Borrower hereby irrevocably authorizes and directs Issuing Bank to
name such Borrower as the account party therein and to deliver to Agent all
instruments, documents and other writings and property received by issuer
pursuant to the Letter of Credit and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit or the Letter of Credit Documents with respect
thereto.  Nothing contained herein shall be deemed or construed to grant any
Borrower any right or authority to pledge the credit of Agent or any Lender in
any manner.  Borrowers shall be bound by any reasonable interpretation made by
Agent, or Issuing Bank in good faith and in the exercise of their reasonable
credit judgment under or in connection with any Letter of Credit or any
documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of any Borrower.
 
(i)   Immediately upon the issuance or amendment of any Letter of Credit, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, an undivided interest and participation
to the extent of such Lender’s Pro Rata Share of the liability with respect to
such Letter of Credit and the obligations of Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto).  Each Lender
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to Issuing Bank therefor and discharge
when due, its Pro Rata Share of all of such obligations arising under such
Letter of Credit.  Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that Issuing Bank has not
been reimbursed or otherwise paid as required hereunder or under any such Letter
of Credit, each such Lender shall pay to Issuing Bank its Pro Rata Share of such
unreimbursed drawing or other amounts then due to Issuing Bank in connection
therewith.
 
(j)   The obligations of Borrowers to pay Letter of Credit Obligations and the
obligations of Lenders to make payments to Agent for the account of Issuing Bank
with respect to Letters of Credit shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances, whatsoever, notwithstanding the
occurrence or continuance of any Default, Event of Default, the failure to
satisfy any other condition set forth in Section 4 or any other event or
circumstance. If such amount is not made available by a Lender when due, Agent
shall be entitled to recover such amount on demand from such Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Agent at the Interest Rate then payable by any Borrower
in respect of Loans.  Any such reimbursement shall not relieve or otherwise
impair the obligation of Borrowers to reimburse Issuing Bank under any Letter of
Credit or make any other payment in connection therewith.
  
 
28

--------------------------------------------------------------------------------

 
  
2.3   Increase in Maximum Credit.
 
(a)   Administrative Borrower may (on behalf of Borrowers), at any time, deliver
a written request to Agent to increase the Maximum Credit.  Any such written
request shall specify the amount of the increase in the Maximum Credit that
Borrowers are requesting; provided, that, (i) in no event shall the aggregate
amount of any such increase in the Maximum Credit cause the Maximum Credit to
exceed $40,000,000, (ii) such request shall be for an increase of not less than
$2,000,000, (iii) any such request shall be irrevocable, and (iv) in no event
shall more than one such written request be delivered to Agent in any calendar
quarter.
 
(b)   Upon the receipt by Agent of any such written request, Agent shall notify
each of the Lenders of such request and each Lender shall have the option (but
not the obligation) to increase the amount of its Commitment by an amount up to
its Pro Rata Share of the amount of the increase in the Maximum Credit requested
by Borrowers as set forth in the notice from Agent to such Lender.  Each Lender
shall notify Agent within ten (10) days after the receipt of such notice from
Agent whether it is willing to so increase its Commitment, and if so, the amount
of such increase; provided, that, (i) the minimum increase in the Commitments of
each such Lender providing the additional Commitments shall equal or exceed
$2,000,000 and (ii) no Lender shall be obligated to provide such increase in its
Commitment and the determination to increase the Commitment of a Lender shall be
within the sole and absolute discretion of such Lender.  If the aggregate amount
of the increases in the Commitments received from the Lenders does not equal or
exceed the amount of the increase in the Maximum Credit requested by
Administrative Borrower on behalf of Borrowers, Agent may seek additional
increases from Lenders or Commitments from such Eligible Transferees as it may
determine, after consultation with Administrative Borrower.  In the event
Lenders (or Lenders and any such Eligible Transferees, as the case may be) have
committed in writing to provide increases in their Commitments or new
Commitments in an aggregate amount in excess of the increase in the Maximum
Credit requested by Administrative Borrower on behalf of Borrowers or permitted
hereunder, Agent shall then have the right to allocate such commitments, first
to Lenders and then to Eligible Transferees, in such amounts and manner as Agent
may determine, after consultation with Administrative Borrower.
 
(c)   The Maximum Credit shall be increased by the amount of the increase in
Commitments from Lenders or new Commitments from Eligible Transferees, in each
case selected in accordance with this Section 2.3, for which Agent has received
Assignment and Acceptances sixty (60) days after the date of the request by
Administrative Borrower on behalf of Borrowers for the increase or such earlier
date as Agent and Administrative Borrower may agree (but subject to the
satisfaction of the conditions set forth below), whether or not the aggregate
amount of the increase in Commitments and new Commitments, as the case may be,
equal or exceed the amount of the increase in the Maximum Credit requested by
Administrative Borrower on behalf of Borrowers in accordance with the terms
hereof, effective on the date that Agent shall have notified Administrative
Borrower that each of the following conditions have been satisfied (such date
being the “Maximum Credit Increase Effective Date”):
  
 
29

--------------------------------------------------------------------------------

 
  
(i)   Agent shall have received from each Lender or Eligible Transferee that is
providing an additional Commitment as part of the increase in the Maximum
Credit, an Assignment and Acceptance duly executed by such Lender or Eligible
Transferee and Administrative Borrower; provided, that, the aggregate
Commitments set forth in such Assignment and Acceptance(s) shall be not less
than $2,000,000;
 
(ii)   the conditions precedent to the making of Revolving Loans set forth in
Section 4.2 shall be satisfied as of the Maximum Credit Increase Effective Date,
both before and after giving effect to such increase;
 
(iii)   Agent shall have received an opinion of counsel to Borrowers in form and
substance and from counsel reasonably satisfactory to Agent and Lenders
addressing such matters as Agent may reasonably request (including an opinion as
to no conflicts with other Indebtedness);
 
(iv)   such increase in the Maximum Credit shall not violate any applicable law,
regulation or order or decree of any court or other Governmental Authority and
shall not be enjoined, temporarily, preliminarily or permanently;
 
(v)   there shall have been paid to each Lender and Eligible Transferee
providing an additional Commitment in connection with such increase in the
Maximum Credit all fees and expenses due and payable to such Person on or before
the effectiveness of such increase; and
 
(vi)   there shall have been paid to Agent, for the account of the Agent and
Lenders (in accordance with any agreement among them) all fees and expenses
(including reasonable fees and expenses of counsel) due and payable pursuant to
any of the Financing Agreements on or before the effectiveness of such increase.
 
(d)   As of the Maximum Credit Increase Effective Date, each reference to the
term Maximum Credit herein, and in any of the other Financing Agreements shall
be deemed amended to mean the amount of the Maximum Credit specified in the most
recent written notice from Agent to Administrative Borrower of the increase in
the Maximum Credit.
 
2.4   Commitments.  The aggregate amount of each Lender’s Pro Rata Share of the
Loans and Letter of Credit Obligations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.
   
2.5   Joint and Several Liability.  Each Borrower shall be jointly and severally
liable for all Loans, Letter of Credit Obligations and other Obligations of
Borrowers.  Each Borrower shall have a right of contribution against the other
Borrowers to the extent payments made by such Borrower exceed the amount of
Loans, Letter of Credit Obligations and related Obligations directly obtained by
such Borrower.
  
 
30

--------------------------------------------------------------------------------

 
  
2.6   Common Enterprise.  The successful operation and condition of each of the
Borrowers is dependent on the continued successful performance of the functions
of Borrowers as a whole and the successful operation of each of the Borrowers is
dependent on the successful performance and operation of the other
Borrowers.  Each Borrower expects to derive benefit (and its board of directors
or other governing body has determined that it may reasonably be expected to
derive benefit), directly and indirectly, from successful operations of the
other Borrowers.  Each Borrower expects to derive benefit (and the boards of
directors or other governing body of each Borrower has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from the
credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies.  Each Borrower has
determined that execution, delivery, and performance of this Agreement and any
other Financing Agreements to be executed by such Borrower is within its
purpose, will be of direct and indirect benefit to such Borrower, and is in its
best interest.
  
SECTION 3.  INTEREST AND FEES
 
3.1   Interest.
 
(a)   Borrowers shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the Interest Rate.  All interest
accruing hereunder on and after the date of any Event of Default or termination
hereof shall be payable on demand.
 
(b)   Interest shall be payable by Borrowers to Agent, for the account of Agent
and Lenders as applicable, monthly in arrears not later than the first day of
each calendar month and shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed.  The interest rate on
non-contingent Obligations shall increase or decrease by an amount equal to each
increase or decrease in the Daily Three Month LIBOR Rate effective on the date
of any change in such Daily Three Month LIBOR Rate.  In no event shall charges
constituting interest payable by Borrowers to Agent and Lenders exceed the
maximum amount or the rate permitted under any applicable law or regulation, and
if any such part or provision of this Agreement is in contravention of any such
law or regulation, such part or provision shall be deemed amended to conform
thereto.
 
3.2   Fees.
 
(a)   Borrowers shall pay to Agent, for the account of Lenders, monthly an
unused line fee at a rate equal to one-half of one (0.50%) percent per annum
calculated, upon the amount by which the ULF Amount exceeds the average daily
principal balance of the outstanding Revolving Loans and Letters of Credit
during the immediately preceding month (or part thereof) while this Agreement is
in effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be payable on the first day of each month in arrears.
 
(b)   Subject to Section 3.2(c) below, Borrowers shall pay to Agent, for the
account of Lenders, a fee at a rate equal to the Applicable Margin then in
effect per annum on the average daily maximum amount available to be drawn under
of Letters of Credit issued for the account or benefit of Borrowers for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month, computed for each day from the date of
issuance to the date of expiration.
  
 
31

--------------------------------------------------------------------------------

 
  
(c)   With respect to the letter of credit fee payable under Section 3.2(b)
above, Borrowers shall pay, at Agent’s option, without notice, such fee at a
rate two (2%) percent greater than the highest percentage set forth in the
definition of the term Applicable Margin with respect to the Applicable Margin
on such average daily maximum amount for: (i) the period from and after the date
of termination or non-renewal hereof until Lenders have received full and final
payment of all Obligations (notwithstanding entry of a judgment against any
Borrower or any Guarantor) and (ii) the period from and after the date of the
occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Agent.  Such letter of credit fees shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination or non-renewal of this Agreement.  In addition to the letter of
credit fees provided above, Borrowers shall pay to Issuing Bank for its own
account (without sharing with Lenders) the letter of credit fronting and
negotiation fees agreed to by Borrowers and Issuing Bank from time to time and
the customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.
 
(d)   Borrowers shall pay to Agent the other fees and amounts set forth in the
Fee Letter in the amounts and at the times specified therein.  To the extent
payment in full of the applicable fee is received by Agent from Borrowers on or
about the date hereof, Agent shall pay to each Lender its share of such fees in
accordance with the terms of the arrangements of Agent with such Lender.
 
(e)   Borrowers shall pay to Agent, for its own account, a servicing fee in an
amount equal to $3,000 per month in respect of the services of Agent for each
month (or part thereof) while the Loan Agreement remains in effect and for so
long thereafter as any of the Obligations are outstanding.  Such fee shall be
fully earned as of and payable in advance on the first day of the first month
following the date hereof and on the first day of each month thereafter for so
long as any of the Obligations are outstanding
 
3.3   Changes in Laws and Increased Costs of Loans.  If after the date hereof,
either (i) any change in, or in the interpretation of, any law or regulation is
introduced, including, without limitation, with respect to reserve requirements,
applicable to any Lender or any banking or financial institution from whom
any  Lender borrows funds or obtains credit (a “Funding Bank”), or (ii) a
Funding Bank or any Lender complies with any future guideline or request from
any central bank or other Governmental Authority or (iii) a Funding Bank, any
Lender or Issuing Bank determines in good faith and in the exercise of its
reasonable business judgment that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank, any Lender or Issuing Bank complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on any
Lender’s or Issuing Bank’s capital as a consequence of its obligations hereunder
to a level below that which such Lender or Issuing Bank could have achieved but
for such adoption, change or compliance (taking into consideration the Funding
Bank’s or Lender’s or Issuing Bank’s policies with respect to capital adequacy)
by an amount deemed by such Lender or Issuing Bank in good faith and in the
exercise of its reasonable business judgment to be material, and the result of
any of the foregoing events described in clauses (i), (ii) or (iii) is or
results in an increase in the cost to any Lender or Issuing Bank of funding or
maintaining the Loans, the Letters of Credit or its Commitment, then Borrower
shall from time to time upon demand by Agent pay to Agent additional amounts
sufficient to indemnify such Lender or Issuing Bank, as the case may be, against
such increased cost on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified).  Agent or the
applicable Lender shall certify to Borrower in writing the amount of such
increased cost, which certification shall be conclusive, absent manifest error.
  
 
32

--------------------------------------------------------------------------------

 
  
SECTION 4.  CONDITIONS PRECEDENT
 
4.1   Conditions Precedent to Initial Loans and Letters of Credit.  The
obligation of Lenders to make the initial Loans or of Issuing Bank to issue the
initial Letters of Credit hereunder is subject to the satisfaction of, or waiver
of, immediately prior to or concurrently with the making of such Loan or the
issuance of such Letter of Credit of each of the following conditions precedent:
 
(a)   all requisite corporate or limited liability company action and
proceedings in connection with this Agreement and the other Financing Agreements
shall be satisfactory in form and substance to Agent, and Agent shall have
received all information and copies of all documents, including records of
requisite corporate or limited liability company action and proceedings which
Agent may have reasonably requested in connection therewith, such documents
where requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation or formation of each Borrower and Guarantor certified by the
Secretary of State (or equivalent Governmental Authority) which shall set forth
the same complete corporate or limited liability company name of such Borrower
or Guarantor as is set forth herein and such document as shall set forth the
organizational identification number of each Borrower or Guarantor, if one is
issued in its jurisdiction of incorporation or formation);
 
(b)   no Material Adverse Effect shall have occurred as to Borrowers since the
date of Agent’s latest field examination, and no change or event shall have
occurred which would impair the ability of any Borrower or Guarantor to perform
its obligations hereunder or under any of the other Financing Agreements to
which it is a party or of Agent or any Lender to enforce the Obligations or
realize upon the Collateral;
 
(c)   Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may reasonably require to
determine the amount of Loans available to Borrowers (including, without
limitation, current perpetual inventory records and/or roll-forwards of Accounts
and Inventory through the date of closing in a manner reasonably satisfactory to
Agent, together with such supporting documentation as may be necessary or
reasonably appropriate, and other documents and information that will enable
Agent to accurately identify and verify the Collateral), the results of which in
each case shall be reasonably satisfactory to Agent, not more than three (3)
Business Days prior to the date hereof or such earlier date as Agent may agree;
 
(d)   Agent shall have received, in form and substance reasonably satisfactory
to Agent, all consents, waivers, acknowledgments and other agreements from third
persons which Agent may reasonably deem necessary or desirable in order to
permit, protect and perfect its security interests in and liens upon the
Collateral or to effectuate the provisions or purposes of this Agreement and the
other Financing Agreements, including, without limitation, Collateral Access
Agreements and mortgagee waivers;
  
 
33

--------------------------------------------------------------------------------

 
  
(e)   Agent shall have received, in form and substance reasonably satisfactory
to Agent, a fully executed copy of an Assignment of Membership Interests
executed between Parent and Kinergy, pursuant to which Parent shall have
completed the transfer to Kinergy, as a contribution to the capital thereof, of
all of the issued and outstanding Capital Stock of Pacific Ag;
 
(f)   Agent shall have received, in form and substance reasonably satisfactory
to Agent, Deposit Account Control Agreements by and among Agent, Pacific Ag and
each bank where Pacific Ag has a deposit account, in each case, duly authorized,
executed and delivered by such bank and Pacific Ag (or Agent shall be the bank’s
customer with respect to such deposit account as Agent may specify);
 
(g)   Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, that Agent has a valid perfected first priority security
interest in all of the Collateral;
 
(h)   Agent shall have received and reviewed lien and judgment search results
for the jurisdiction of organization of each Borrower and Guarantor, the
jurisdiction of the chief executive office of each Borrower and Guarantor and
all jurisdictions in which assets of each Borrower and Guarantor are located,
and which search results shall be in form and substance reasonably satisfactory
to Agent;
 
(i)   Agent shall have received evidence of insurance and loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance reasonably satisfactory to Agent, and certificates of
insurance policies and/or endorsements naming Agent as loss payee;
 
(j)   Receipt by Agent of all financial information, projections, budgets,
business plans, cash flows and such other information as Agent shall reasonably
request from time to time, including (i) any updates or modifications to the
projected financial statements of Borrowers and Guarantors previously received
by Agent, in each case in form and substance reasonably satisfactory to Agent
and (ii) current agings of receivables, current perpetual inventory records
and/or rollforwards of accounts and inventory through the date of closing,
together with supporting documentation, each in form and substance reasonably
satisfactory to Agent;
 
(k)   Agent shall have received a Borrowing Base Certificate setting forth the
Borrowing Base as at the date set forth therein and completed in a manner
reasonably satisfactory to Agent and duly authorized, executed and delivered by
Borrowers;
 
(l)   Agent shall have received, in form and substance reasonably satisfactory
to Agent, such opinion letters of counsel to Borrowers and Guarantors with
respect to the Financing Agreements and such other matters as Agent may
reasonably request;
 
(m)   Agent shall have received a copy of the Intercompany Operating Agreement,
which agreement shall be in form and substance reasonably acceptable to Agent
and shall be subject to a letter agreement by Parent in favor of Agent and
Lenders pursuant to which Parent has agreed to, among other things, perform such
services and deliver such reports and information to and for the benefit of
Agent and Lenders as Agent and Lenders may request from time to time;] and
  
 
34

--------------------------------------------------------------------------------

 
 
(n)   the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Agent, in form and
substance reasonably satisfactory to Agent.
  
4.2   Conditions Precedent to All Loans and Letters of Credit.  The obligation
of Lenders to make the Loans, including the initial Loans, or of Issuing Bank to
issue any Letter of Credit, including the initial Letters of Credit, is subject
to the further satisfaction of, or waiver of, immediately prior to or
concurrently with the making of each such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:
 
(a)   all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);
 
(b)   no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letters of Credit,
or (B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect; and
 
(c)   no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.
     
 SECTION 5.  GRANT AND PERFECTION OF SECURITY INTEREST
 
5.1   Grant of Security Interest.  To secure payment and performance of all
Obligations, each Borrower hereby grants to Agent, for itself and the benefit of
Secured Parties, a continuing security interest in, a lien upon, and a right of
set off against, and hereby assigns to Agent, for itself and the benefit of
Secured Parties, as security, all personal and real property and fixtures, and
interests in property and fixtures, of such Borrower, whether now owned or
hereafter acquired or existing, and wherever located (together with all other
collateral security for the Obligations at any time granted to or held or
acquired by Agent or any Secured Party, collectively, the “Collateral”),
including:
 
(a)   all Accounts;
 
(b)   all general intangibles, including, without limitation, all Intellectual
Property;
 
(c)   all goods, including, without limitation, Inventory and Equipment;
 
(d)   all Real Property and fixtures;
 
(e)   all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
  
 
35

--------------------------------------------------------------------------------

 
  
(f)   all instruments, including, without limitation, all promissory notes;
 
(g)   all documents;
 
(h)   all deposit accounts;
 
(i)   all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;
 
(j)   all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
 
(k)   all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of any Borrower now or hereafter held or received by or in transit to
Agent, any Lender or its Affiliates or at any other depository or other
institution from or for the account of any Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;
 
(l)   all commercial tort claims, including, without limitation, those
identified in the Information Certificate;
 
(m)   to the extent not otherwise described above, all Receivables;
 
(n)   all Records; and
 
(o)   all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
 
Notwithstanding anything to the contrary contained in this Section 5.1, the
foregoing grant of security interest shall not attach to or encompass, and the
Collateral shall not include, any lease, license, contract, property rights,
Intellectual Property or agreement to which any Borrower is a party or any of
its rights or interest thereunder if and for so long as the grant of such
security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Borrower
or any Guarantor therein or (ii) in a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, property
rights, or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that, such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied and to the extent severable, shall attach immediately to any
portion of such lease, license, contract, property rights, Intellectual Property
or agreement that does not result in any of the consequences specified in (i) or
(ii) above (such assets and properties being collectively referred to herein as
“Restricted Assets”); provided, that, (A) Agent, for the benefit of itself and
Lenders, shall have a security interest in all proceeds at any time arising from
Restricted Assets and (B) at such time as any Restricted Asset is no longer
subject to the contractual or other legal impediment to any Borrower’s grant of
a security interest therein to Agent (a “Non-Restricted Asset”), then such
Borrower shall be deemed to have thereupon, without further act by such
Borrower, Agent or Lenders, automatically granted a security interest to Agent
in such Non-Restricted Asset and such Non-Restricted Asset shall thereupon
constitute Collateral.
   
 
36

--------------------------------------------------------------------------------

 
 
5.2   Perfection of Security Interests.
 
(a)   Each Borrower irrevocably and unconditionally authorizes Agent (or its
agent) to file at any time and from time to time such financing statements with
respect to the Collateral naming Agent or its designee as the secured party and
such Borrower as debtor, as Agent may require, and including any other
information with respect to such Borrower or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Agent may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof.  Each Borrower hereby ratifies and approves all
financing statements naming Agent or its designee as secured party and such
Borrower, as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of Agent prior to
the date hereof and ratifies and confirms the authorization of Agent to file
such financing statements (and amendments, if any).  Each Borrower hereby
authorizes Agent to adopt on behalf of such Borrower any symbol required for
authenticating any electronic filing.  In the event that the description of the
collateral in any financing statement naming Agent or its designee as the
secured party and any Borrower as debtor includes assets and properties of such
Borrower that do not at any time constitute Collateral, whether hereunder, under
any of the other Financing Agreements or otherwise, the filing of such financing
statement shall nonetheless be deemed authorized by such Borrower to the extent
of the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing statement as it applies to any of the Collateral.  In no event
shall any Borrower at any time file, or permit or cause to be filed,  any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming Agent or
its designee as secured party and such Borrower as debtor.
 
(b)   No Borrower has any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as set forth in the Information
Certificate.  In the event that any Borrower shall be entitled to or shall
receive any chattel paper or instrument after the date hereof, such Borrower
shall promptly notify Agent thereof in writing.  Promptly upon the receipt
thereof by or on behalf of any Borrower (including by any agent or
representative), such Borrower shall deliver, or cause to be delivered to Agent,
all tangible chattel paper and instruments that such Borrower has or may at any
time acquire, accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time reasonably specify, in each
case except as Agent may otherwise agree.  At Agent’s option, each Borrower
shall, or Agent may at any time on behalf of such Borrower, cause the original
of any such instrument or chattel paper to be conspicuously marked in a form and
manner reasonably acceptable to Agent with the following legend referring to
chattel paper or instruments as applicable: “This [chattel paper][instrument] is
subject to the security interest of Wells Fargo Capital Finance, LLC, and any
sale, transfer, assignment or encumbrance of this [chattel paper][instrument]
violates the rights of such secured party.”
   
 
37

--------------------------------------------------------------------------------

 
 
(c)   In the event that any Borrower shall at any time hold or acquire an
interest in any electronic chattel paper or any “transferable record” (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower shall
promptly notify Agent thereof in writing.  Promptly upon Agent’s request, such
Borrower shall take, or cause to be taken, such actions as Agent may reasonably
request to give Agent control of such electronic chattel paper under Section
9-105 of the UCC and control of such transferable record under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as in effect
in such jurisdiction.
 
(d)   No Borrower has any deposit accounts as of the date hereof, except as set
forth in the Information Certificate.  Borrowers shall not, directly or
indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied: (i) Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of any Borrower to open or establish such account, which notice shall
specify in reasonable detail and specificity reasonably acceptable to Agent the
name of the account, the owner of the account, the name and address of the bank
at which such account is to be opened or established, the individual at such
bank with whom such Borrower is dealing and the purpose of the account,
(ii)  the bank where such account is opened or maintained shall be reasonably
acceptable to Agent, and (iii) on or before the opening of such deposit account,
such Borrower shall as Agent may specify either (A) deliver to Agent a Deposit
Account Control Agreement with respect to such deposit account duly authorized,
executed and delivered by such Borrower and the bank at which such deposit
account is opened and maintained or (B) arrange for Agent to become the customer
of the bank with respect to the deposit account on terms and conditions
reasonably acceptable to Agent. The terms of this subsection (d) shall not apply
to deposit accounts specifically and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any
Borrower’s salaried employees.
 
(e)   No Borrower owns or holds, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or has any
investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.
 
(i)   In the event that any Borrower shall be entitled to or shall at any time
after the date hereof hold or acquire any certificated securities, such Borrower
shall promptly endorse, assign and deliver the same to Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as Agent may
from time to time reasonably specify.  If any securities, now or hereafter
acquired by any Borrower are uncertificated and are issued to such Borrower or
its nominee directly by the issuer thereof, such Borrower shall promptly notify
Agent thereof and shall as Agent may specify, either (A) cause the issuer to
agree to comply with instructions from Agent as to such securities, without
further consent of any Borrower or such nominee, or (B) arrange for Agent  to
become the registered owner of the securities.
   
 
38

--------------------------------------------------------------------------------

 
  
(ii)   Borrowers shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary or commodity intermediary unless each of the following
conditions is satisfied: (A)  Agent shall have received not less than five (5)
Business Days prior written notice of the intention of a Borrower to open or
establish such account which notice shall specify in reasonable detail and
specificity reasonably acceptable to Agent the name of the account, the owner of
the account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower is dealing and the
purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be reasonably acceptable to Agent, and (C) on or before the opening of
such investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such Borrower shall as Agent
may specify either (1) execute and deliver, and cause to be executed and
delivered to Agent, an Investment Property Control Agreement with respect
thereto duly authorized, executed and delivered by such Borrower and such
securities intermediary or commodity intermediary or (2) arrange for Agent to
become the entitlement holder with respect to such investment property on terms
and conditions reasonably acceptable to Agent.
 
(f)   Borrowers are not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof, except as set forth in the Information Certificate.  In the
event that any Borrower shall be entitled to or shall receive any right to
payment under any letter of credit, banker’s acceptance or any similar
instrument, having a value in excess of $250,000, whether as beneficiary thereof
or otherwise after the date hereof, such Borrower shall promptly notify Agent
thereof in writing.  Such Borrower shall promptly, as Agent may specify, either
(i) deliver, or cause to be delivered to Agent, with respect to any such letter
of credit, banker’s acceptance or similar instrument, the written agreement of
the issuer and any other nominated person obligated to make any payment in
respect thereof (including any confirming or negotiating bank), in form and
substance reasonably satisfactory to Agent, consenting to the assignment of the
proceeds of the letter of credit to Agent by such Borrower and agreeing to make
all payments thereon directly to Agent or as Agent may otherwise direct or (ii)
cause Agent to become, at such Borrower’s expense, the transferee beneficiary of
the letter of credit, banker’s acceptance or similar instrument (as the case may
be).
 
(g)   Borrowers are not aware of any commercial tort claims as of the date
hereof, except as set forth in the Information Certificate.  In the event that
any Borrower shall at any time after the date hereof become aware of any
commercial tort claims in an amount in excess of $250,000, such Borrower shall
promptly notify Agent thereof in writing, which notice shall (i) set forth in
reasonable detail the basis for and nature of such commercial tort claim and
(ii) include the express grant by such Borrower to Agent of a security interest
in such commercial tort claim (and the proceeds thereof).  In the event that
such notice does not include such grant of a security interest, the sending
thereof by such Borrower to Agent shall be deemed to constitute such grant to
Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein.  Without limiting the authorization of Agent provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower of this Agreement
or any of the other Financing Agreements, Agent is hereby irrevocably authorized
from time to time and at any time to file such financing statements naming Agent
or its designee as secured party and such Borrower as debtor, or any amendments
to any financing statements, covering any such commercial tort claim as
Collateral. In addition, each Borrower shall promptly upon Agent’s request,
execute and deliver, or cause to be executed and delivered,  to Agent such other
agreements, documents and instruments as Agent may reasonably require in
connection with such commercial tort claim.
   
 
39

--------------------------------------------------------------------------------

 
  
(h)   Borrowers do not have any goods, documents of title or other Collateral in
the custody, control or possession of a third party as of the date hereof,
except as set forth in the Information Certificate and except for goods located
in the United States in transit to a location of a Borrower permitted herein in
the ordinary course of business of such Borrower in the possession of the
carrier transporting such goods.  In the event that any goods, documents of
title or other Collateral are at any time after the date hereof in the custody,
control or possession of any other person not referred to in the Information
Certificate or such carriers, Borrowers shall promptly notify Agent thereof in
writing.  Promptly upon Agent’s request, Borrowers shall deliver to Agent a
Collateral Access Agreement duly authorized, executed and delivered by such
person and the Borrower that is the owner of such Collateral.
 
(i)   Borrowers shall take any other actions reasonably requested by Agent from
time to time to cause the attachment, perfection and first priority of, and the
ability of Agent to enforce, the security interest of Agent in any and all of
the Collateral, including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC or other applicable law, to the extent, if any, that any
Borrower’s signature thereon is required therefor, (ii) causing Agent’s name to
be noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
Agent to enforce, the security interest of Agent in such Collateral, (iii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iv) obtaining the consents and
approvals of any Governmental Authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, and taking all actions required by any earlier versions of the UCC
or by other law, as applicable in any relevant jurisdiction.
  
SECTION 6.  COLLECTION AND ADMINISTRATION
 
6.1   Borrowers’ Loan Account.  Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letters of Credit and
other Obligations and the Collateral, (b) all payments made by or on behalf of
any Borrower and (c) all other appropriate debits and credits as provided in
this Agreement, including fees, charges, costs, expenses and interest.  All
entries in the loan account(s) shall be made in accordance with Agent’s
customary practices as in effect from time to time.
 
6.2   Statements.  Agent shall render to Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses.  Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and
conclusively binding upon Borrowers as an account stated except to the extent
that Agent receives a written notice from Administrative Borrower of any
specific exceptions of Administrative Borrower thereto within forty-five (45)
days after the date such statement has been received by Administrative
Borrower.  Until such time as Agent shall have rendered to Administrative
Borrower a written statement as provided above, the balance in any Borrower’s
loan account(s) shall be presumptive evidence of the amounts due and owing to
Agent and Lenders by Borrowers.
  
 
40

--------------------------------------------------------------------------------

 
   
6.3   Collection of Accounts.
 
(a)   Borrowers shall establish and maintain, at their expense, blocked accounts
or lockboxes and related blocked accounts (in either case, “Blocked Accounts”),
as Agent may reasonably specify, with such banks as are reasonably acceptable to
Agent into which Borrowers shall promptly deposit and direct their respective
account debtors to directly remit all payments on Receivables and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made, whether by cash, check or other manner.  Borrowers
shall deliver, or cause to be delivered to Agent a Deposit Account Control
Agreement duly authorized, executed and delivered by each bank where a Blocked
Account is maintained as provided in Section 5.2 hereof or at any time and from
time to time Agent may become the bank’s customer with respect to any of the
Blocked Accounts and promptly upon Agent’s request, Borrowers shall execute and
deliver such agreements and documents as Agent may reasonably require in
connection therewith.  Borrowers agrees that all payments made to such Blocked
Accounts or other funds received and collected by Agent or any Lender, whether
in respect of the Receivables, as proceeds of Inventory or other Collateral or
otherwise shall be treated as payments to Agent and Lenders in respect of the
Obligations and therefore shall constitute the property of Agent and Lenders to
the extent of the then outstanding Obligations.
 
(b)   For purposes of calculating the amount of the Loans available to
Borrowers, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Agent of immediately available
funds in the Agent Payment Account provided such payments and notice thereof are
received in accordance with Agent’s usual and customary practices as in effect
from time to time and within sufficient time to credit Borrowers’ loan account
on such day, and if not, then on the next Business Day.  For the purposes of
calculating interest on the Obligations, such payments or other funds received
will be applied (conditional upon final collection) to the Obligations one (1)
Business Day following the date of receipt of immediately available funds by
Agent in the Agent Payment Account provided such payments or other funds and
notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
Borrowers’ loan account on such day, and if not, then on the next Business Day.
 
(c)   Borrowers and their respective employees, agents and Subsidiaries shall,
acting as trustee for Agent, receive, as the property of Agent, any monies,
checks, notes, drafts or any other payment relating to and/or proceeds of
Accounts or other Collateral which come into their possession or under their
control and promptly upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Agent.  In no event shall the same be commingled with any
Borrower’s own funds.  Borrowers agrees to reimburse Agent on demand for any
amounts owed or paid by Agent to any bank at which a Blocked Account or any
other deposit account is established or any other bank financial institution or
other person involved in the transfer of funds to or from the Blocked Accounts
arising out of Agent’s payments to or indemnification of such bank, financial
institution or other person.  The obligations of Borrowers to reimburse Agent
for such amounts pursuant to this Section 6.3 shall survive the termination  of
this Agreement.
  
 
41

--------------------------------------------------------------------------------

 
  
6.4   Payments.
 
(a)   All Obligations shall be payable to the Agent Payment Account as provided
in Section 6.3 or such other place as Agent may designate from time to
time.  Subject to the other terms and conditions contained herein, Agent shall
apply payments received or collected from any Borrower or any Guarantor or for
the account of any Borrower or any Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, to pay any
fees, indemnities or expense reimbursements then due to Agent, Lenders and
Issuing Bank from any Borrower or any Guarantor; second, to pay interest due in
respect of any Loans (and including any Special Agent Advances) or Letter of
Credit Obligations; third, to pay or prepay principal in respect of Special
Agent Advances; fourth, to pay principal due in respect of the Loans and to pay
Obligations then due arising under or pursuant to any Hedge Agreements of a
Borrower or a Guarantor with Agent or a Bank Product Provider (up to the amount
of any then effective Reserve established in respect of such Obligations), on a
pro rata basis; fifth, to pay or prepay any other Obligations whether or not
then due, in such order and manner as Agent determines and at any time an Event
of Default exists or has occurred and is continuing, to provide cash collateral
for any Letter of Credit Obligations or other contingent Obligations (but not
including for this purpose any Obligations arising under or pursuant to any Bank
Products); and sixth, to pay or prepay any Obligations arising under or pursuant
to any Bank Products (other than to the extent provided for above) on a pro rata
basis.  Notwithstanding anything to the contrary contained in this Agreement, to
the extent any Borrower uses any proceeds of the Loans or Letters of Credit to
acquire rights in or the use of any Collateral or to repay any Indebtedness used
to acquire rights in or the use of any Collateral, payments in respect of the
Obligations shall be deemed applied first to the Obligations arising from Loans
and Letters of Credit that were not used for such purposes and second to the
Obligations arising from Loans and Letters of Credit the proceeds of which were
used to acquire rights in or the use of any Collateral in the chronological
order in which such Borrower acquired such rights in or the use of such
Collateral.
 
(b)   At Agent’s option, all principal, interest, fees, costs, expenses and
other charges provided for in this Agreement or the other Financing Agreements
may be charged directly to the loan account(s) of any Borrower maintained by
Agent.  If after receipt of any payment of, or proceeds of Collateral applied to
the payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender.  Borrowers shall be liable to pay to Agent, and does
hereby indemnify and hold Agent and Lenders harmless for the amount of any
payments or proceeds surrendered or returned.  This Section 6.4(b) shall remain
effective notwithstanding any contrary action which may be taken by Agent or any
Lender in reliance upon such payment or proceeds.  This Section 6.4 shall
survive the payment of the Obligations and the termination of this Agreement.
  
 
42

--------------------------------------------------------------------------------

 
  
6.5   Taxes.
 
(a)   Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, any setoff, counterclaim, defense, duties, taxes, levies, imposts, fees,
deductions, charges, withholdings, liabilities, restrictions or conditions of
any kind, excluding (i) in the case of each Lender, Issuing Bank and Agent (A)
taxes measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuing Bank or Agent (as the case may be) is organized and (B) any
United States withholding taxes payable with respect to payments under the
Financing Agreements under laws (including any statute, treaty or regulation) in
effect on the date hereof or thereafter (or, in the case of an Eligible
Transferee, the date of the Assignment and Acceptance) applicable to such
Lender, Issuing Bank or Agent, as the case may be, as well as any United States
withholding taxes payable as a result of any change in such laws occurring after
the date hereof (or the date of such Assignment and Acceptance) and (ii) in the
case of each Lender, taxes measured by its net income, and franchise taxes
imposed on it as a result of a present or former connection between such Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, fees, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).
 
(b)   If any Taxes shall be required by law to be deducted from or in respect of
any sum payable in respect of the Obligations to any Lender, Issuing Bank or
Agent (i)  the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 6.5), such Lender, Issuing Bank or Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii)  Borrowers shall make such deductions,
(iii)  the Borrowers shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable law and
(iv)  Borrowers shall deliver to Agent evidence of such payment.
 
(c)   In addition, Borrowers agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other
Financing Agreements or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).
 
(d)   Borrowers shall indemnify each Lender, Issuing Bank and Agent for the full
amount of Taxes and Other Taxes (including any Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 6.5) paid by such Lender,
Issuing Bank or Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within thirty (30) days from the
date such Lender, Issuing Bank or Agent (as the case may be) makes written
demand therefor.  Agent, Issuing Bank or the applicable Lender shall certify to
Borrowers in writing the amount of such payment or liability, which
certification shall be conclusive absent manifest error.
 
(e)   As soon as practicable after any payment of Taxes or Other Taxes by
Borrowers, Borrowers shall furnish to Agent, at its address referred to herein,
the original or a certified copy of a receipt evidencing payment thereof.
  
 
43

--------------------------------------------------------------------------------

 
  
(f)   Without prejudice to the survival of any other agreements of Borrowers
hereunder or under any of the other Financing Agreements, the agreements and
obligations of Borrowers contained in this Section 6.5 shall survive the
termination of this Agreement and the payment in full of the Obligations.
 
(g)   Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any of the other Financing
Agreements shall deliver to Administrative Borrower (with a copy to Agent), at
the time or times prescribed by applicable law or reasonably requested by
Borrowers or Agent (in such number of copies as is reasonably requested by the
recipient), whichever of the following is applicable (but only if such Foreign
Lender is legally entitled to do so):  (i) duly completed copies of Internal
Revenue Service Form W-8BEN claiming exemption from, or a reduction to,
withholding tax under an income tax treaty, or any successor form, (ii)  duly
completed copies of Internal Revenue Service Form 8-8ECI claiming exemption from
withholding because the income is effectively in connection with a U.S. trade or
business or any successor form, (iii) in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Sections 871(h) or
881(c) of the Code, (A) a certificate of the Lender to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrowers within the meaning of Section 881(c)(3)(B)
of the Code or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (B) duly completed copies of Internal Revenue
Service Form W-8BEN claiming exemption from withholding under the portfolio
interest exemption or any successor form or (iv) any other applicable form,
certificate or document prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowers to determine the withholding or deduction
required to be made.  Unless Borrowers and Agent have received forms or other
documents satisfactory to them indicating that payments hereunder or under any
of the other Financing Agreements to or for a Foreign Lender are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, Borrowers or Agent shall withhold amounts required to be
withheld by applicable requirements of law from such payments at the applicable
statutory rate.
 
(h)   Any Lender claiming any additional amounts payable pursuant to this
Section 6.5 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.
 
(i)   If a payment made to Agent, any Lender or Issuing Bank hereunder or under
any other Financing Agreement would be subject to United States federal
withholding tax imposed pursuant to FATCA if Agent, such Lender or Issuing Bank
fails to comply with applicable reporting and other requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Agent, such Lender or Issuing Bank shall use commercially
reasonable efforts to deliver to the Borrowers and Agent, at the time or times
prescribed by applicable law or as reasonably requested by the Borrowers or
Agent, accurate, complete and signed certification prescribed by applicable law
and any other documentation reasonably requested by Agent sufficient for the
Borrowers and Agent to comply with their obligations under FATCA and to
determine that Agent, such Lender or Issuing Bank has complied with such
applicable reporting and other requirements of FATCA.  Solely for purposes of
this Section 6.5(i), the term “FATCA” shall include any amended or successor
provisions.
  
 
44

--------------------------------------------------------------------------------

 
  
(j)   Each party’s obligations under this Section 6.5 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or Issuing Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all Obligations under any Financing
Agreement.
 
6.6   Authorization to Make Loans.  Agent and Lenders are authorized to make the
Loans based upon telephonic or other instructions received from anyone
purporting to be an officer of Administrative Borrower or any Borrower or other
authorized person or, at the discretion of Agent, if such Loans are necessary to
satisfy any Obligations.  All requests for Loans or Letters of Credit hereunder
shall specify the date on which the requested advance is to be made (which day
shall be a Business Day) and the amount of the requested Loan.  Requests
received after 11:00 a.m. Los Angeles, California time on any day shall be
deemed to have been made as of the opening of business on the immediately
following Business Day.  All Loans and Letters of Credit under this Agreement
shall be conclusively presumed to have been made to, and at the request of and
for the benefit of, any Borrower or when deposited to the credit of any Borrower
or otherwise disbursed or established in accordance with the instructions of any
Borrower or in accordance with the terms and conditions of this Agreement.
 
6.7   Use of Proceeds.  Borrowers shall use the initial proceeds of the Loans
and Letters of Credit hereunder only for:  (a) payments to each of the persons
listed in the disbursement direction letter furnished by Borrowers to Agent on
or about the date hereof, and (b) costs, expenses and fees in connection with
the preparation, negotiation, execution and delivery of this Agreement and the
other Financing Agreements.  All other Loans made or Letters of Credit provided
to or for the benefit of any Borrower pursuant to the provisions hereof shall be
used by such Borrower only for general operating, working capital and other
proper corporate purposes of such Borrower not otherwise prohibited by the terms
hereof.  None of the proceeds will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin stock or for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin stock or for any other purpose which might cause any of the
Loans to be considered a “purpose credit” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System, as amended.
 
6.8   Pro Rata Treatment.  Except to the extent otherwise provided in this
Agreement or as otherwise agreed by Lenders:  (a) the making and conversion of
Loans shall be made among the Lenders based on their respective Pro Rata Shares
as to the Loans and (b) each payment on account of any Obligations to or for the
account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.
 
6.9   Sharing of Payments, Etc.  Each Borrower agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim Agent
or any Lender may otherwise have, each Lender shall be entitled, at its option
(but subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower at any
of its offices, in dollars or in any other currency, against any principal of or
interest on any Loans owed to such Lender or any other amount payable to such
Lender hereunder, that is not paid when due (regardless of whether such balances
are then due to such Borrower), in which case it shall promptly notify
Administrative Borrower and Agent thereof; provided, that, such Lender’s failure
to give such notice shall not affect the validity thereof.
   
 
45

--------------------------------------------------------------------------------

 
  
(b)   If any Lender (including Agent) shall obtain from any Borrower payment of
any principal of or interest on any Loan owing to it or payment of any other
amount under this Agreement or any of the other Financing Agreements through the
exercise of any right of setoff, banker’s lien or counterclaim or similar right
or otherwise (other than from Agent as provided herein), and, as a result of
such payment, such Lender shall have received more than its Pro Rata Share of
the principal of the Loans or more than its share of such other amounts then due
hereunder or thereunder by any Borrower to such Lender than the percentage
thereof received by any other Lender, it shall promptly pay to Agent, for the
benefit of Lenders, the amount of such excess and simultaneously purchase from
such other Lenders a participation in the Loans or such other amounts,
respectively, owing to such other Lenders (or such interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all Lenders shall share the benefit of
such excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) in accordance with their respective
Pro Rata Shares or as otherwise agreed by Lenders.  To such end all Lenders
shall make appropriate adjustments among themselves (by the resale of
participation sold or otherwise) if such payment is rescinded or must otherwise
be restored.
 
(c)   Each Borrower agrees that any Lender purchasing a participation (or direct
interest) as provided in this Section may exercise, in a manner consistent with
this Section, all rights of setoff, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans or other amounts (as the case may be) owing to such
Lender in the amount of such participation.
 
(d)   Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower.  If, under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section applies, such Lender
shall, to the extent practicable, assign such rights to Agent for the benefit of
Lenders and, in any event, exercise its rights in respect of such secured claim
in a manner consistent with the rights of Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.
 
6.10   Settlement Procedures.
 
(a)   In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to any Borrower’s
loan account(s) or otherwise to be advanced by Lenders pursuant to the terms
hereof, without requirement of prior notice to Lenders of the proposed Loans.
  
 
46

--------------------------------------------------------------------------------

 
  
(b)   With respect to all Loans made by Agent on behalf of Lenders as provided
in this Section, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. Los Angeles,
California time on the Business Day immediately preceding the date of each
settlement computation; provided, that, Agent retains the absolute right at any
time or from time to time to make the above described adjustments at intervals
more frequent than weekly, but in no event more than twice in any week.  Agent
shall deliver to each of the Lenders after the end of each week, or at such
lesser period or periods as Agent shall determine, a summary statement of the
amount of outstanding Loans for such period (such week or lesser period or
periods being hereinafter referred to as a “Settlement Period”).  If the summary
statement is sent by Agent and received by a Lender prior to 12:00 p.m. Los
Angeles, California time, then such Lender shall make the settlement transfer
described in this Section by no later than 3:00 p.m. Los Angeles, California
time on the same Business Day and if received by a Lender after 12:00 p.m. Los
Angeles, California time, then such Lender shall make the settlement transfer by
not later than 3:00 p.m. Los Angeles, California time on the next Business Day
following the date of receipt.  If, as of the end of any Settlement Period, the
amount of a Lender’s Pro Rata Share of the outstanding Loans is more than such
Lender’s Pro Rata Share of the outstanding Loans as of the end of the previous
Settlement Period, then such Lender shall forthwith (but in no event later than
the time set forth in the preceding sentence) transfer to Agent by wire transfer
in immediately available funds the amount of the increase.  Alternatively, if
the amount of a Lender’s Pro Rata Share of the outstanding Loans in any
Settlement Period is less than the amount of such Lender’s Pro Rata Share of the
outstanding Loans for the previous Settlement Period, Agent shall forthwith
transfer to such Lender by wire transfer in immediately available funds the
amount of the decrease.  The obligation of each of the Lenders to transfer such
funds and effect such settlement shall be irrevocable and unconditional and
without recourse to or warranty by Agent.  Agent and each Lender agrees to mark
its books and records at the end of each Settlement Period to show at all times
the dollar amount of its Pro Rata Share of the outstanding Loans and Letters of
Credit.  Each Lender shall only be entitled to receive interest on its Pro Rata
Share of the Loans to the extent such Loans have been funded by such
Lender.  Because the Agent on behalf of Lenders may be advancing and/or may be
repaid Loans prior to the time when Lenders will actually advance and/or be
repaid such Loans, interest with respect to Loans shall be allocated by Agent in
accordance with the amount of Loans actually advanced by and repaid to each
Lender and the Agent and shall accrue from and including the date such Loans are
so advanced to but excluding the date such Loans are either repaid by Borrowers
or actually settled with the applicable Lender as described in this Section.
 
(c)   To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by a Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section.  In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Agent’s disbursement of such Loan to a
Borrower.  In such event, all Loans under this Agreement shall be made by the
Lenders simultaneously and proportionately to their Pro Rata Shares.  No Lender
shall be responsible for any default by any other Lender in the other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in the other Lender’s obligation to make a Loan hereunder.
  
 
47

--------------------------------------------------------------------------------

 
  
(d)   If Agent is not funding a particular Loan to a Borrower pursuant to
Sections 6.10(a) and 6.10(b) above on any day, but is requiring each Lender to
provide Agent with immediately available funds on the date of such Loan as
provided in Section 6.10(c) above, Agent may assume that each Lender will make
available to Agent such Lender’s Pro Rata Share of the Loan requested or
otherwise made on such day and Agent may, in its discretion, but shall not be
obligated to, cause a corresponding amount to be made available to or for the
benefit of a Borrower on such day.  If Agent makes such corresponding amount
available to a Borrower and such corresponding amount is not in fact made
available to Agent by such Lender, Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent’s option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Agent) and if such amounts are not paid within three (3)
days of Agent’s demand, at the highest Interest Rate provided for in Section 3.1
hereof.  During the period in which such Lender has not paid such corresponding
amount to Agent, notwithstanding anything to the contrary contained in this
Agreement or any of the other Financing Agreements, the amount so advanced by
Agent to or for the benefit of a Borrower shall, for all purposes hereof, be a
Loan made by Agent for its own account.  Upon any such failure by a Lender to
pay Agent, Agent shall promptly thereafter notify Administrative Borrower of
such failure and Borrowers shall pay such corresponding amount to Agent for its
own account within five (5) Business Days of Administrative Borrower’s receipt
of such notice.  A Lender who fails to pay Agent its Pro Rata Share of any Loans
made available by the Agent on such Lender’s behalf, or any Lender who fails to
pay any other amount owing by it to Agent, is a “Defaulting Lender”.  Agent
shall not be obligated to transfer to a Defaulting Lender any payments received
by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees).  Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Agent.  Agent may hold and, in its discretion, relend to
Borrowers the amount of all such payments received or retained by it for the
account of such Defaulting Lender.  For purposes of voting or consenting to
matters with respect to this Agreement and the other Financing Agreements and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero (0).  This
Section shall remain effective with respect to a Defaulting Lender until such
default is cured.  The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender, or relieve or excuse
the performance by Borrowers or any Obligor of their duties and obligations
hereunder.
 
(e)   Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that Borrowers may have against
any Lender as a result of any default by any Lender hereunder in fulfilling its
Commitment.
 
6.11   Obligations Several; Independent Nature of Lenders’ Rights.  The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement or any of the other Financing
Agreements and no action taken by the Lenders pursuant hereto or thereto shall
be deemed to constitute the Lenders to be a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and subject to Section
12.3 hereof, each Lender shall be entitled to protect and enforce its rights
arising out of this Agreement and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.
 
48

--------------------------------------------------------------------------------

 
  
6.12   Bank Products.  Borrowers and Guarantors (other than Parent), or any of
their Subsidiaries, may (but no such Person is required to) request that the
Bank Product Providers provide or arrange for such Person to obtain Bank
Products from Bank Product Providers, and each Bank Product Provider may, in its
sole discretion, provide or arrange for such Person to obtain the requested Bank
Products.  Borrowers and Guarantors (other than Parent) or any of their
Subsidiaries that obtains Bank Products shall indemnify and hold Agent, each
Lender and their respective Affiliates harmless from any and all obligations now
or hereafter owing to any other Person by any Bank Product Provider in
connection with any Bank Products other than for gross negligence or willful
misconduct on the part of any such indemnified Person.  This Section 6.12 shall
survive the payment of the Obligations and the termination of this
Agreement.  Borrowers and Guarantors (other than Parent) and their Subsidiaries
acknowledge and agree that the obtaining of Bank Products from Bank Product
Providers (a) is in the sole discretion of such Bank Product Provider, and (b)
is subject to all rules and regulations of such Bank Product Provider.
 
6.13   Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipt of Loans and Statements.
 
(a)    Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans and
Letters of Credit pursuant to this Agreement and the other Financing Agreements
from Agent or any Lender in the name or on behalf of such Borrower.  Agent and
Lenders may disburse the Loans to such bank account of Administrative Borrower
or a Borrower or otherwise make such Loans to a Borrower and provide such
Letters of Credit to a Borrower as Administrative Borrower may designate or
direct, without notice to any other Borrower or Guarantor.  Notwithstanding
anything to the contrary contained herein, Agent may at any time and from time
to time require that Loans to or for the account of any Borrower be disbursed
directly to an operating account of such Borrower.
 
(b)    Administrative Borrower hereby accepts the appointment by Borrowers to
act as the agent and attorney-in-fact of Borrowers pursuant to this Section
6.13. Administrative Borrower shall ensure that the disbursement of any Loans to
each Borrower requested by or paid to or for the account of a Borrower, or the
issuance of any Letter of Credit for a Borrower hereunder, shall be paid to or
for the account of such Borrower.
 
(c)    Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.
 
(d)    Any notice, election, representation, warranty, agreement or undertaking
by or on behalf of any other Borrower or any Guarantor by Administrative
Borrower shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.
 
(e)    No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agent.
  
 
49

--------------------------------------------------------------------------------

 
  
SECTION 7.  COLLATERAL REPORTING AND COVENANTS
 
7.1   Collateral Reporting.
 
(a)   Borrowers shall provide Agent with the following documents in a form
reasonably satisfactory to Agent:
 
(i)   (A) prior to November 1, 2008 or at any time a Default or Event of Default
exists or has occurred and is continuing or Excess Availability is less than
fifteen (15%) percent of the Borrowing Base, on a daily basis (but in any event
no later than 9:00 a.m. Los Angeles, California time on the immediately
following day) and (B) from and after November 1, 2008, and so long as no
Default or Event of Default exists or has occurred and is continuing and Excess
Availability is equal to or greater than fifteen (15%) percent of the Borrowing
Base (up to $5,000,000), as soon as practicable after the end of each week (but
in any event within two (2) Business Days after the end thereof) on a weekly
basis or more frequently as Agent may reasonably request:  (1) schedules of
sales made, credits issued and cash received, (2) inventory reports by location
and category (and including the amounts of Inventory and the value thereof at
any leased locations and at premises of warehouses, processors or other third
parties) and (3) a Borrowing Base Certificate setting forth the calculation of
the Borrowing Base as of the last Business Day of the immediately preceding
period, duly completed and executed by the Chief Executive Officer, Chief
Financial Officer or other financial or senior officer of Administrative
Borrower, together with all schedules required pursuant to the terms of the
Borrowing Base Certificate duly completed;
 
(ii)   within fifteen (15) Business Days after the end of each fiscal month, on
a monthly basis or more frequently as Agent may reasonably request:  (A)
perpetual inventory reports, (B) agings of accounts receivable (together with a
reconciliation to the previous month’s aging and general ledger), (C) agings of
accounts payable (and including information indicating the amounts owing to
owners and lessors of leased premises, warehouses, processors and other third
parties from time to time in possession of any Collateral) and (D) a schedule of
all ethanol purchase and sale contracts or agreements constituting a Material
Contract entered into, amended or terminated during the previous month;
 
(iii)   promptly following Agent’s request, (A) copies of customer statements,
purchase orders, sales invoices, credit memos, remittance advices and reports,
and copies of deposit slips and bank statements, (B) copies of shipping and
delivery documents, and (C) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by any Borrower; and
 
(iv)   promptly following Agent’s request, such other reports as to the
Collateral as Agent shall reasonably request from time to time.
 
(b)   If Borrowers’ records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrowers hereby irrevocably authorize such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default exists or has occurred and is continuing.
  
 
50

--------------------------------------------------------------------------------

 
  
7.2   Accounts Covenants.
 
(a)   Borrowers shall notify Agent promptly of: (i) any material delay in
Borrowers’ performance of any of its material obligations to any account debtor
or the assertion of any material claims, offsets, defenses or counterclaims by
any account debtor, or any material disputes with account debtors, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to any Borrower relating to the financial condition of any
account debtor and (iii) any event or circumstance which, to the best of any
Borrower’s knowledge, would cause Agent to consider any then existing Accounts
as no longer constituting Eligible Accounts.  No credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor without Agent’s consent, except in the ordinary course of  a Borrower’s
business in accordance with practices and policies previously disclosed in
writing to Agent and except as set forth in the schedules delivered to Agent
pursuant to Section 7.1(a) above.  So long as no Event of Default exists or has
occurred and is continuing, Borrowers shall settle, adjust or compromise any
claim, offset, counterclaim or dispute with any account debtor.  At any time
that an Event of Default exists or has occurred and is continuing, Agent shall,
at its option, have the exclusive right to settle, adjust or compromise any
claim, offset, counterclaim or dispute with account debtors or grant any
credits, discounts or allowances.
 
(b)   With respect to each Account: (i) the amounts shown on any invoice
delivered to Agent or schedule thereof delivered to Agent shall be true and
complete in all material respects, (ii) no payments shall be made thereon except
payments promptly delivered to Agent pursuant to the terms of this Agreement,
(iii) no credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor except as reported to Agent in
accordance with this Agreement and except for credits, discounts, allowances or
extensions made or given in the ordinary course of Borrowers’ business in
accordance with practices and policies previously disclosed to Agent, (iv) there
shall be no setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto except as reported to Agent in
accordance with the terms of this Agreement, (v) none of the transactions giving
rise thereto will violate any applicable foreign, Federal, State or local laws
or regulations in any material respect, all documentation relating thereto will
be legally sufficient under such laws and regulations in all material respects
and all such documentation will be legally enforceable in accordance with its
terms in all material respects.
 
(c)   Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.
  
 
51

--------------------------------------------------------------------------------

 
  
7.3   Inventory Covenants.  With respect to the Inventory:  (a) each Borrower
shall at all times maintain inventory records reasonably satisfactory to Agent,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory, such Borrower’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Borrowers shall conduct a count
of the Inventory as required by and in accordance with GAAP and Borrowers’ own
internal controls at least once each year but at any other reasonable time or
times as Agent may request on or after an Event of Default, and promptly
following such inventory shall supply Agent with a report in the form and with
such specificity as may be reasonably satisfactory to Agent concerning such
count; (c) Borrowers shall not remove any Inventory from the locations set forth
or permitted herein, without the prior written consent of Agent, except for
sales of Inventory in the ordinary course of its business and except to move
Inventory directly from one location set forth or permitted herein to another
such location and except for Inventory shipped from the manufacturer thereof to
a Borrower which is in transit to the locations set forth or permitted herein;
(d) upon Agent’s request, Borrowers shall, at their expense, no more than one
(1) time in any twelve (12) month period, but at any time or times as Agent may
request on or after an Event of Default, deliver or cause to be delivered to
Agent written appraisals as to the Inventory in form, scope and methodology
reasonably acceptable to Agent and by an appraiser reasonably acceptable to
Agent, addressed to Agent and Lenders and upon which Agent and Lenders are
expressly permitted to rely; (e) Borrowers shall produce, use, store and
maintain the Inventory with all reasonable care and caution and in accordance
with applicable standards of any insurance and in material conformity with
applicable laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto);
(f) none of the Inventory or other Collateral constitutes farm products or the
proceeds thereof; (g) each Borrower assumes all responsibility and liability
arising from or relating to its production, use, sale or other disposition of
the Inventory; (h) Borrowers shall not sell Inventory to any customer on
approval or any similar basis which entitles the customer to return or may
obligate Borrowers to repurchase such Inventory; (i) Borrowers shall keep the
Inventory in good and marketable condition; and (j) Borrowers shall not, without
prior written notice to Agent or the specific identification of such Inventory
in a report with respect thereto provided by Borrowers to Agent pursuant to
Section 7.1(a) hereof, acquire or accept any Inventory on consignment or
approval.
   
7.4   Equipment and Real Property Covenants.  With respect to the Equipment and
Real Property: (a) Borrowers shall keep the Equipment in good order, repair,
running and marketable condition (ordinary wear and tear excepted); (b)
Borrowers shall use the Equipment and Real Property with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
material conformity with all applicable laws; (c)  the Equipment is and shall be
used in the business of Borrowers and not for personal, family, household or
farming use; (d)  Borrowers shall not remove any Equipment from the locations
set forth or permitted herein, except to the extent necessary to have any
Equipment repaired or maintained in the ordinary course of its business or to
move Equipment directly from one location set forth or permitted herein to
another such location and except for the movement of motor vehicles used by or
for the benefit of a Borrower in the ordinary course of business; (e)  the
Equipment is now and shall remain personal property and Borrowers shall not
permit any of the Equipment to be or become a part of or affixed to real
property; and (f) each Borrower assumes all responsibility and liability arising
from the use of the Equipment and Real Property.
  
 
52

--------------------------------------------------------------------------------

 
 
7.5   Power of Attorney.  Each Borrower hereby irrevocably designates and
appoints Agent (and all persons designated by Agent) as such Borrower’s true and
lawful attorney-in-fact, and authorizes Agent, in such Borrower’s, or Agent’s
name, to: (a) at any time an Event of Default exists or has occurred and is
continuing (i) demand payment on Receivables or other Collateral, (ii) enforce
payment of Receivables by legal proceedings or otherwise, (iii) exercise all of
such Borrower’s rights and remedies to collect any Receivable or other
Collateral, (iv) sell or assign any Receivable upon such terms, for such amount
and at such time or times as the Agent reasonably deems advisable, (v) settle,
adjust, compromise, extend or renew an Account, (vi) discharge and release any
Receivable, (vii) prepare, file and sign such Borrower’s name on any proof of
claim in bankruptcy or other similar document against an account debtor or other
obligor in respect of any Receivables or other Collateral, (viii) notify the
post office authorities to change the address for delivery of remittances from
account debtors or other obligors in respect of Receivables or other proceeds of
Collateral to an address designated by Agent, and open and dispose of all mail
addressed to such Borrower and handle and store all mail relating to the
Collateral; (ix) clear Inventory the purchase of which was financed with a
Letter of Credit through U.S. Customs or foreign export control authorities in
such Borrower’s name, Agent’s name or the name of Agent’s designee, and to sign
and deliver to customs officials powers of attorney in such Borrower’s name for
such purpose, and to complete in such Borrower’s or Agent’s name, any order,
sale or transaction, obtain the necessary documents in connection therewith and
collect the proceeds thereof, and (x) sign such Borrower’s name on any
verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof; and (xi) do all acts
and things which are necessary, in Agent’s determination, to fulfill  such
Borrower’s obligations under this Agreement and the other Financing Agreements
and (b) at any time to (i) take control in any manner of any item of payment in
respect of Receivables or constituting Collateral or otherwise received in or
for deposit in the Blocked Accounts or otherwise received by Agent or any
Lender, (ii) have access to any lockbox or postal box into which remittances
from account debtors or other obligors in respect of Receivables or other
proceeds of Collateral are sent or received, (iii) endorse such Borrower’s name
upon any items of payment in respect of Receivables or constituting Collateral
or otherwise received by Agent and any Lender and deposit the same in Agent’s
account for application to the Obligations, and (iv) endorse such Borrower’s
name upon any chattel paper, document, instrument, invoice, or similar document
or agreement relating to any Receivable or any goods pertaining thereto or any
other Collateral, including any warehouse or other receipts, or bills of lading
and other negotiable or non-negotiable documents.  Each Borrower hereby releases
Agent and Lenders and their respective officers, employees and designees from
any liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Agent’s or any Lender’s own gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.
   
7.6   Right to Cure.  Agent may, at its option, upon notice to Administrative
Borrower, (a) cure any default by any Borrower under any material agreement with
a third party that affects the Collateral, its value or the ability of Agent to
collect, sell or otherwise dispose of the Collateral or the rights and remedies
of Agent or any Lender therein or the ability of any Borrower or any Obligor to
perform its obligations hereunder or under any of the other Financing
Agreements, (b) pay or bond on appeal any judgment entered against any Borrower,
(c) discharge taxes, liens, security interests or other encumbrances at any time
levied on or existing with respect to the Collateral and (d) pay any amount,
incur any expense or perform any act which, in Agent’s reasonable judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Agent and Lenders with respect thereto.  Agent may add any
amounts so expended to the Obligations and charge any Borrower’s account
therefor, such amounts to be repayable by Borrowers on demand.  Agent and
Lenders shall be under no obligation to effect such cure, payment or bonding and
shall not, by doing so, be deemed to have assumed any obligation or liability of
any Borrower or any Obligor.  Any payment made or other action taken by Agent or
any Lender under this Section shall be without prejudice to any right to assert
an Event of Default hereunder and to proceed accordingly.
    
 
53

--------------------------------------------------------------------------------

 
  
7.7   Access to Premises.  From time to time as reasonably requested by Agent,
at the cost and expense of Borrowers, (a) Agent or its designee shall have
complete access to all of each Borrower’s premises during normal business hours
and after notice to, or at any time and without notice to, Administrative
Borrower if an Event of Default exists or has occurred and is continuing, for
the purposes of inspecting, verifying and auditing the Collateral and all of
each Borrower’s books and records, including the Records, and (b) each Borrower
shall promptly furnish to Agent such copies of such books and records or
extracts therefrom as Agent may request, and (c) Agent or any Lender or Agent’s
designee may use during normal business hours such of any Borrower’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Receivables and realization of other Collateral.
  
SECTION 8.  REPRESENTATIONS AND WARRANTIES
  
Each Borrower hereby represents and warrants to Agent, Lenders and Issuing Bank
the following (which shall survive the execution and delivery of this
Agreement):
 
8.1   Corporate Existence, Power and Authority.  Each Borrower is a corporation
or limited liability company duly organized and in good standing under the laws
of its jurisdiction of organization or formation and is duly qualified as a
foreign corporation or limited liability company and in good standing in all
states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a material adverse effect on such Borrower’s financial condition, results of
operation or business or the rights of Agent in or to any of the
Collateral.  The execution, delivery and performance of this Agreement, the
other Financing Agreements and the transactions contemplated hereunder and
thereunder (a) are all within each Borrower’s corporate or limited liability
company powers, (b) have been duly authorized, (c) are not in contravention of
law or the terms of any Borrower’s certificate of incorporation or formation,
bylaws, operating agreements or other organizational documentation, or any
indenture or material agreement or undertaking to which any Borrower is a party
or by which any Borrower or its property are bound and (d) will not result in
the creation or imposition of, or require or give rise to any obligation to
grant, any lien, security interest, charge or other encumbrance upon any
property of any Borrower.  This Agreement and the other Financing Agreements to
which any Borrower is a party constitute legal, valid and binding obligations of
such Borrower enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally and general principles
of equity.
 
8.2   Name; State of Organization; Chief Executive Office; Collateral Locations.
 
(a)   The exact legal name of each Borrower is as set forth on the signature
page of this Agreement and in the Information Certificate.  No Borrower has,
during the five (5) years prior to the date of this Agreement, been known by or
used any other corporate or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth in the Information Certificate.
 
(b)   Each Borrower is an organization of the type and organized in the
jurisdiction set forth in the Information Certificate.  The Information
Certificate accurately sets forth the organizational identification number of
each Borrower or accurately states that such Borrower has none and accurately
sets forth the federal employer identification number of each Borrower.
 
(c)   The chief executive office and mailing address of each Borrower and each
Borrower’s Records concerning Accounts are located only at the address
identified as such in Schedule 8.2 to the Information Certificate and its only
other places of business and the only other locations of Collateral, if any, are
the addresses set forth in Schedule 8.2 to the Information Certificate, subject
to the rights of any Borrower to establish new locations in accordance with
Section 9.2 below.  The Information Certificate correctly identifies any of such
locations which are not owned by a Borrower and sets forth the owners and/or
operators thereof.
     
 
54

--------------------------------------------------------------------------------

 
 
8.3   Financial Statements; No Material Adverse Change.  All financial
statements relating to any Borrower which have been or may hereafter be
delivered by any Borrower to Agent and Lenders have been prepared in accordance
with GAAP (except as to any interim financial statements, to the extent such
statements are subject to normal year-end adjustments and do not include any
notes) and fairly present in all material respects the financial condition and
the results of operations of such Borrower as at the dates and for the periods
set forth therein.  Except as disclosed in any interim financial statements
furnished by Borrowers to Agent prior to the date of this Agreement, there has
been no act, condition or event which has had or is reasonably likely to have a
Material Adverse Effect since the date of the most recent audited financial
statements of any Borrower furnished by any Borrower to Agent prior to the date
of this Agreement.  The projections dated March 29, 2012 for the 2012 fiscal
year that have been delivered to Agent or any projections hereafter delivered to
Agent have been prepared in light of the past operations of the businesses of
Borrowers and are based upon estimates and assumptions stated therein, all of
which Borrowers have determined to be reasonable and fair in light of the then
current conditions and current facts and reflect the good faith and reasonable
estimates of Borrowers of the future financial performance of Borrowers and
their respective Subsidiaries and of the other information projected therein for
the periods set forth therein.
 
8.4   Priority of Liens; Title to Properties.  The security interests and liens
granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4 to
the Information Certificate and the other liens permitted under Section 9.8
hereof.  Each Borrower has good and marketable fee simple title to or valid
leasehold interests in all of its Real Property and good, valid and merchantable
title to all of its other properties and assets subject to no liens, mortgages,
pledges, security interests, encumbrances or charges of any kind, except those
granted to Agent and such others as are specifically listed on Schedule 8.4 to
the Information Certificate or permitted under Section 9.8 hereof.
 
8.5   Tax Returns.  Each Borrower has filed, or caused to be filed, in a timely
manner all tax returns, reports and declarations which are required to be filed
by it and due.  All information in such tax returns, reports and declarations is
complete and accurate in all material respects.  Each Borrower has paid or
caused to be paid all taxes due and payable or claimed due and payable in any
assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower and with respect to which adequate reserves have been
set aside on its books.  Adequate provision has been made for the payment of all
accrued and unpaid Federal, State, county, local, foreign and other taxes
whether or not yet due and payable and whether or not disputed.
 
8.6   Litigation.  Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of Borrowers’ knowledge threatened, against or affecting
any Borrower’s or its assets or business and (b) there is no action, suit,
proceeding or claim by any Person pending, or to the best of any Borrower’s
knowledge threatened, against any Borrower or its assets or goodwill, or against
or affecting any transactions contemplated by this Agreement, in each case,
which if adversely determined against such Borrower has or could reasonably be
expected to have a Material Adverse Effect.
 
55

--------------------------------------------------------------------------------

 
  
8.7   Compliance with Other Agreements and Applicable Laws.
 
(a)   Borrowers are not in default in any respect under, or in violation in any
respect of the terms of, any material agreement, contract, instrument, lease or
other commitment to which it is a party or by which it or any of its assets are
bound that could reasonably be expected to have a Material Adverse
Effect.  Borrowers are in compliance with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority relating to
their respective businesses, including, without limitation, those set forth in
or promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws,
except where the failure to so comply could not be reasonably expected to have a
Material Adverse Effect.
 
(b)   Borrowers have obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of its business (the “Permits”).  All of the
Permits are valid and subsisting and in full force and effect.  There are no
actions, claims or proceedings pending or to the best of any Borrower’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits.
 
8.8   Environmental Compliance.
 
(a)   Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers and any Subsidiary of any Borrower have not generated, used, stored,
treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates in any material respect any applicable
Environmental Law or Permit, and the operations of Borrowers and any Subsidiary
of any Borrower complies in all material respects with all Environmental Laws
and all Permits.
 
(b)   Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no investigation by any Governmental Authority or any proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of any
Borrower’s knowledge threatened, with respect to any non-compliance with or
violation of the requirements of any Environmental Law by any Borrower or any
Subsidiary of any Borrower or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which adversely
affects or could reasonably be expected to adversely affect in any material
respect any Borrower or its business, operations or assets or any properties at
which any Borrower has transported, stored or disposed of any Hazardous
Materials.
 
(c)   Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers and theri Subsidiaries have no material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.
 
(d)   Borrowers and their Subsidiaries have all Permits required to be obtained
or filed in connection with the operations of Borrowers under any Environmental
Law and all of such licenses, certificates, approvals or similar authorizations
and other Permits are valid and in full force and effect, except where the
failure to do any of the foregoing could not be reasonably expected to have a
Material Adverse Effect.
  
 
56

--------------------------------------------------------------------------------

 
  
8.9   Employee Benefits.
 
(a)   Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law.  Each Plan which
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
Borrower’s knowledge, nothing has occurred which would cause the loss of such
qualification.  Each Borrower and its ERISA Affiliates have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.
 
(b)   There are no pending, or to the best of any Borrower’s knowledge,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.
 
(c)   (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) 
based on the latest valuation of each Pension Plan and on the actuarial methods
and assumptions employed for such valuation (determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 of the
Code), the aggregate current value of accumulated benefit liabilities of such
Pension Plan under Section 4001(a)(16) of ERISA does not exceed the aggregate
current value of the assets of such Pension Plan; (iii)  each Borrower and its
ERISA Affiliates, have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv)  each Borrower and its
ERISA Affiliates, have not incurred and do not reasonably expect to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v)  each Borrower and
its ERISA Affiliates, have not engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA.
 
8.10   Bank Accounts.  All of the deposit accounts, investment accounts or other
accounts in the name of or used by Borrowers maintained at any bank or other
financial institution are set forth on Schedule 8.10 to the Information
Certificate, subject to the right of Borrowers to establish new accounts in
accordance with Section 5.2 hereof.
 
8.11   Intellectual Property.  Each Borrower owns or licenses or otherwise has
the right to use all Intellectual Property necessary for the operation of its
business as presently conducted or proposed to be conducted.  As of the date
hereof, Borrowers does not have any Intellectual Property registered, or subject
to pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule 8.11 to the Information Certificate and has not granted any licenses
with respect thereto other than as set forth in Schedule 8.11 to the Information
Certificate.  No event has occurred which permits or would permit after notice
or passage of time or both, the revocation, suspension or termination of such
rights.  To the best of any Borrower’s knowledge, no slogan or other advertising
device, product, process, method, substance or other Intellectual Property or
goods bearing or using any Intellectual Property presently contemplated to be
sold by or employed by any Borrower infringes any patent, trademark,
servicemark, trade name, copyright, license or other Intellectual Property owned
by any other Person presently and no claim or litigation is pending or
threatened against or affecting any Borrower contesting its right to sell or use
any such Intellectual Property.  Schedule 8.11 to the Information Certificate
sets forth all of the agreements or other arrangements of each Borrower pursuant
to which such Borrower has a license or other right to use any trademarks,
logos, designs, representations or other Intellectual Property owned by another
person as in effect on the date hereof (other than “shrink wrap” software
licenses) and the dates of the expiration of such agreements or other
arrangements of such Borrower as in effect on the date hereof (collectively,
together with such agreements or other arrangements as may be entered into by
any Borrower after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”).  No trademark, servicemark, copyright or
other Intellectual Property at any time used by any Borrower which is owned by
another person, or owned by such Borrower subject to any security interest,
lien, collateral assignment, pledge or other encumbrance in favor of any person
other than Agent, is affixed to any Eligible Inventory, except (a)  to the
extent permitted under the term of the license agreements listed on Schedule
8.11 to the Information Certificate and (b) to the extent the sale of Inventory
to which such Intellectual Property is affixed is permitted to be sold by such
Borrower under applicable law (including the United States Copyright Act of
1976).
  
 
57

--------------------------------------------------------------------------------

 
 
8.12   Subsidiaries; Affiliate   s; Capitalization; Solvency.
 
(a)   Each Borrower does not have any direct or indirect Subsidiaries or
Affiliates and is not engaged in any joint venture or partnership except as set
forth in Schedule 8.12 to the Information Certificate.
 
(b)   Each Borrower is the record and beneficial owner of all of the issued and
outstanding shares of Capital Stock of each of the Subsidiaries listed on
Schedule 8.12 to the Information Certificate as being owned by such Borrower and
there are no proxies, irrevocable or otherwise, with respect to such shares and
no equity securities of any of the Subsidiaries are or may become required to be
issued by reason of any options, warrants, rights to subscribe to, calls or
commitments of any kind or nature and there are no contracts, commitments,
understandings or arrangements by which any Subsidiary is or may become bound to
issue additional shares of its Capital Stock or securities convertible into or
exchangeable for such shares.
 
(c)   The issued and outstanding membership interests of each Borrower are
directly and beneficially owned and held by the persons indicated in the
Information Certificate, and in each case all of such membership interests have
been duly authorized and are fully paid and non-assessable, free and clear of
all claims, liens, pledges and encumbrances of any kind, except as disclosed in
writing to Agent prior to the date hereof.
 
(d)   Each Borrower is Solvent and will continue to be Solvent after the
creation of the Obligations, the security interests of Agent and the other
transaction contemplated hereunder.
 
8.13   Labor Disputes.
 
(a)   Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and any union, labor
organization or other bargaining agent in respect of the employees of any
Borrower on the date hereof.
  
 
58

--------------------------------------------------------------------------------

 
 
(b)   There is (i) no significant unfair labor practice complaint pending
against any Borrower or, to the best of any Borrower’s knowledge threatened,
against it, before the National Labor Relations Board, and no significant
grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is pending on the date hereof against any
Borrower or, to best of any Borrower’s knowledge, threatened against it, and
(ii) no significant strike, labor dispute, slowdown or stoppage is pending
against any Borrower’s or, to the best of any Borrower’s  knowledge, threatened
against any Borrower.
 
8.14   Restrictions on Subsidiaries.  Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of any Borrower
permitted hereunder as in effect on the date hereof, there are no contractual or
consensual restrictions on any Borrower or any of its Subsidiaries which
prohibit or otherwise restrict (a) the transfer of cash or other assets (i)
between any Borrower and any of its Subsidiaries or (ii) between any
Subsidiaries of any Borrower or (b) the ability of any Borrower or any of its
Subsidiaries to incur Indebtedness or grant security interests to Agent or any
Lender in the Collateral.
 
8.15   Material Contracts.  Schedule 8.15 to the Information Certificate sets
forth all Material Contracts to which any Borrower is a party or is bound as of
the date hereof.  Borrowers have delivered or otherwise made available true,
correct and complete copies of such Material Contracts to Agent on or before the
date hereof.  Borrowers are not in breach or in default in any material respect
of or under any Material Contract and have not received any notice of the
intention of any other party thereto to terminate any Material Contract.
 
8.16   Payable Practices.  No Borrower has made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date hereof.
 
8.17   Accuracy and Completeness of Information.  All information furnished by
or on behalf of any Borrower in writing to Agent or any Lender in connection
with this Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading.  No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Affect, which has not been fully and accurately disclosed to
Agent in writing prior to the date hereof.
 
8.18   Patriot Act.  To the extent applicable, each Borrower and Guarantor is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part
of the proceeds of the Loans will be used by any Borrower or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
  
 
59

--------------------------------------------------------------------------------

 
  
8.19   OFAC.  No Borrower or Guarantor nor any of its Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC.  No Borrower or Guarantor nor any of its
Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities, or (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds
of any Loan will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
 
8.20   Anti-Terrorism Laws.   No Borrower, Guarantor or any of their
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended.  No Borrower, Guarantor or any of their
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  No
Borrower, Guarantor or any of their Subsidiaries is a blocked person described
in Section 1 of the Anti-Terrorism Order or, to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.  Each Borrower or Guarantor shall deliver to Agent, Issuing
Banks and Lenders any certification or other evidence requested from time to
time by Agent, any Issuing Bank or any Lender in its sole discretion, confirming
compliance with this Section 8.20.
 
8.21   Survival of Warranties; Cumulative.  All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender.  The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower shall now or hereafter give, or
cause to be given, to Agent or any Lender.
 
SECTION 9.  AFFIRMATIVE AND NEGATIVE COVENANTS
 
9.1   Maintenance of Existence.
 
(a)   Each Borrower shall at all times (i) preserve, renew and keep in full
force and effect its existence as a limited liability company and rights and
franchises with respect thereto and (ii) maintain in full force and effect all
licenses, trademarks, trade names, approvals, authorizations, leases, contracts
and Permits necessary to carry on the business as presently or proposed to be
conducted.
 
(b)   No Borrower shall not change its name unless each of the following
conditions is satisfied: (i) Agent shall have received not less than thirty (30)
days prior written notice from Administrative Borrower of such proposed change
in its corporate name, which notice shall accurately set forth the new name; and
(ii) Agent shall have received  a copy of the amendment to the certificate of
incorporation, articles of association, certificate of formation, by laws,
limited liability agreement, limited partnership agreement or other
organizational documents of such Borrower providing for the name change
certified by the Secretary of State of the jurisdiction of incorporation,
formation or organization of such Borrower as soon as it is available.
  
 
60

--------------------------------------------------------------------------------

 
  
(c)   No Borrower shall not change its chief executive office or its mailing
address or organizational identification number (or if it does not have one,
shall not acquire one) unless Agent shall have received not less than thirty
(30) days’ prior written notice from Administrative Borrower of such proposed
change, which notice shall set forth such information with respect thereto as
Agent may reasonably require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith.  No Borrower shall change
its type of organization, jurisdiction of organization or other legal structure.
 
9.2   New Collateral Locations.  Each Borrower may only open any new location
within the continental United States provided such Borrower (a) gives Agent
thirty (30) days prior written notice of the intended opening of any such new
location and (b) executes and delivers, or causes to be executed and delivered,
to Agent such agreements, documents, and instruments as Agent may reasonably
deem necessary or desirable to protect its interests in the Collateral at such
location.
 
9.3   Compliance with Laws, Regulations, Etc.
  
(a)   Each Borrower shall, and shall cause any Subsidiary to, at all times,
comply in all material respects with all laws, rules, regulations, licenses,
approvals, orders and other Permits applicable to it and duly observe all
requirements of any foreign, Federal, State or local Governmental Authority.
 
(b)   Borrowers shall give written notice to Agent promptly upon any Borrower’s
receipt of any notice of, or any Borrower’s otherwise obtaining knowledge of (in
each case in the event any of the following could reasonably be expected to have
a Material Adverse Effect), (i) the occurrence of any event involving the
release, spill or discharge, threatened or actual, of any Hazardous Material or
(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to: (A) any non-compliance with or violation of
any Environmental Law by any Borrower or (B) the release, spill or discharge,
threatened or actual, of any Hazardous Material other than in the ordinary
course of business and other than as permitted under any applicable
Environmental Law. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by such Borrower to Agent. Each Borrower
shall take prompt action to respond to any material non-compliance with any of
the Environmental Laws and shall regularly report to Agent on such response.
 
(c)   Without limiting the generality of the foregoing, whenever Agent
reasonably determines that there is non-compliance that could reasonably be
expected to have a Material Adverse Effect, or any condition which requires any
action by or on behalf of any Borrower in order to avoid any non-compliance that
could reasonably be expected to have a Material Adverse Effect, with any
Environmental Law, Borrowers shall, at Agent’s request and Borrowers’ expense:
(i) cause an independent environmental engineer reasonably acceptable to Agent
to conduct such tests of the site where non-compliance or alleged non-compliance
with such Environmental Laws has occurred as to such non-compliance and prepare
and deliver to Agent a report as to such non-compliance setting forth the
results of such tests, a proposed plan for responding to any environmental
problems described therein, and an estimate of the costs thereof and (ii)
provide to Agent a supplemental report of such engineer whenever the scope of
such non-compliance, or such Borrower’s response thereto or the estimated costs
thereof, shall change in any material respect.
  
 
61

--------------------------------------------------------------------------------

 
  
(d)   Each Borrower shall indemnify and hold harmless Agent and Lenders and
their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower and
the preparation and implementation of any closure, remedial or other required
plans.  All representations, warranties, covenants and indemnifications in this
Section 9.3 shall survive the payment of the Obligations and the termination  of
this Agreement.
 
9.4   Payment of Taxes and Claims.  Each Borrower shall, and shall cause any
Subsidiary to, duly pay and discharge all taxes, assessments, contributions and
governmental charges upon or against it or its properties or assets, except for
taxes the validity of which is being contested in good faith by appropriate
proceedings diligently pursued and available to any Borrower or such Subsidiary,
as the case may be, and with respect to which adequate reserves have been set
aside on its books to the extent required by GAAP.
 
9.5   Insurance.  Each Borrower shall, and shall cause any Subsidiary to, at all
times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated.  Said policies of insurance shall be reasonably satisfactory
to Agent as to form, amount and insurer.  Borrowers shall furnish certificates,
policies or endorsements to Agent as Agent shall reasonably require as proof of
such insurance, and, if any Borrower fails to do so, Agent is authorized, but
not required, to obtain such insurance at the expense of Borrowers.  All
policies shall provide for at least thirty (30) days prior written notice to
Agent of any cancellation or reduction of coverage and that Agent may act as
attorney for each Borrower in obtaining, and at any time an Event of Default
exists or has occurred and is continuing, adjusting, settling, amending and
canceling such insurance.  Borrowers shall cause Agent to be named as a loss
payee and an additional insured (but without any liability for any premiums)
under such insurance policies and Borrowers shall obtain non-contributory
lender’s loss payable endorsements to all insurance policies in form and
substance satisfactory to Agent.  Such lender’s loss payable endorsements shall
specify that the proceeds of such insurance shall be payable to Agent as its
interests may appear and further specify that Agent and Lenders shall be paid
regardless of any act or omission by any Borrower or any of its or their
Affiliates. Without limiting any other rights of Agent or Lenders, any insurance
proceeds received by Agent at any time may be applied to payment of the
Obligations, whether or not then due, in any order and in such manner as Agent
may determine.  Upon application of such proceeds to the Revolving Loans,
Revolving Loans may be available subject and pursuant to the terms hereof to be
used for the costs of repair or replacement of the Collateral lost or damages
resulting in the payment of such insurance proceeds.
 
9.6   Financial Statements and Other Information.
     
 
62

--------------------------------------------------------------------------------

 
  
(a)   Each Borrower shall, and shall cause any Subsidiary to, keep proper books
and records in which true and complete entries in all material respects shall be
made of all dealings or transactions of or in relation to the Collateral and the
business of such Borrower and its Subsidiaries in accordance with
GAAP.  Borrowers shall promptly furnish to Agent and Lenders all such financial
and other information as Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrowers, and Borrowers
shall notify the auditors and accountants of Borrowers that Agent is authorized
to obtain such information directly from them.  Without limiting the foregoing,
Borrowers shall furnish or cause to be furnished to Agent, the following:
 
(i)   within thirty (30) days after the end of each fiscal month, monthly
unaudited consolidated financial statements and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, statements of cash flow, and statements of shareholders’
equity), all in reasonable detail, fairly presenting in all material respects
the consolidated financial position and the consolidated results of the
operations of Borrowers and their respective Subsidiaries as of the end of and
through such fiscal month, certified to be correct by the chief financial
officer of Administrative Borrower, subject to normal year-end adjustments and
accompanied by a compliance certificate substantially in the form of Exhibit C
hereto, along with a schedule in form reasonably satisfactory to Agent of the
calculations used in determining, as of the end of such month, whether Borrowers
were in compliance with the covenants set forth in Section 9.17 of this
Agreement for such month; and
 
(ii)   within fifty (50) days after the end of each of the first three (3)
fiscal quarters of each fiscal year, (A) quarterly unaudited consolidated
financial statements and unaudited consolidating financial statements of
Borrowers their respective Subsidiaries (including in each case balance sheets,
statements of income and loss, statements of cash flow, and statements of
shareholders’ equity), all in reasonable detail, fairly presenting in all
material respects the consolidated financial position and the consolidated
results of the operations of Borrowers and their respective Subsidiaries as of
the end of and through such fiscal quarter, certified to be correct by the chief
financial officer of Administrative Borrower, subject to normal quarterly and
year-end adjustments and accompanied by a compliance certificate substantially
in the form of Exhibit C hereto along with a schedule in form reasonably
satisfactory to Agent of the calculations used in determining, as of the end of
such fiscal quarter, whether Borrowers were in compliance with the covenants set
forth in Section 9.17 of this Agreement for such fiscal quarter, and (B)
quarterly unaudited consolidated financial statements of Parent and its
Subsidiaries (including balance sheets, statements of income and loss,
statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the consolidated
financial position and the consolidated results of the operations of Parent and
its Subsidiaries as of the end of and through such fiscal quarter, certified to
be correct by the chief financial officer of Parent, subject to normal quarterly
and year-end adjustments and accompanied by a compliance certificate
substantially in the form of Exhibit C hereto along with a schedule in form
reasonably satisfactory to Agent of the calculations used in determining, as of
the end of such fiscal quarter, whether Borrowers were in compliance with the
covenants set forth in Section 9.17 of this Agreement for such fiscal quarter;
and
  
 
63

--------------------------------------------------------------------------------

 
  
(iii)   within one hundred and twenty (120) days after the end of each fiscal
year, (A) audited consolidated financial statements and unaudited consolidating
financial statements of Borrowers and their respective Subsidiaries (including
in each case balance sheets, statements of income and loss, statements of cash
flow, and statements of shareholders’ equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting in all material respects
the consolidated financial position and the consolidated results of the
operations of Borrowers and their respective Subsidiaries as of the end of and
for such fiscal year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by Parent on behalf of Borrowers and reasonably acceptable to Agent, that such
audited consolidated financial statements have been prepared in accordance with
GAAP, and present fairly in all material respects the results of operations and
financial condition of Borrowers and their respective Subsidiaries as of the end
of and for the fiscal year then ended, and (B) audited consolidated financial
statements of Parent and its Subsidiaries (including balance sheets, statements
of income and loss, statements of cash flow, and statements of shareholders’
equity), and the accompanying notes thereto, all in reasonable detail, fairly
presenting in all material respects the consolidated financial position and the
consolidated results of the operations of Parent and its Subsidiaries as of the
end of and for such fiscal year, together with the unqualified opinion of
independent certified public accountants with respect to the audited
consolidated financial statements, which accountants shall be an independent
accounting firm selected by Parent and reasonably acceptable to Agent, that such
audited consolidated financial statements have been prepared in accordance with
GAAP, and present fairly in all material respects the consolidated results of
operations and consolidated financial condition of Parent and its Subsidiaries
as of the end of and for the fiscal year then ended, and
 
(iv)   at such time as available, but in no event later than the end of each
fiscal year (commencing with the fiscal year of Borrowers ending December 31,
2012), projected consolidated financial statements (including in each case,
forecasted balance sheets and statements of income and loss, statements of cash
flow, and statements of shareholders’ equity) of each of Parent and its
Subsidiaries, on a consolidated basis, and Borrowers and their respective
Subsidiaries, on a consolidated basis, for the next fiscal year, all in
reasonable detail, and in a format consistent with the projections delivered by
Borrowers (both for itself and for Parent) to Agent prior to the date hereof,
together with such supporting information as Agent may reasonably request.  Such
projected financial statements shall be prepared on a monthly basis for the next
succeeding year.  Such projections shall represent Parent’s and Borrowers’
reasonable best estimate of the future financial performance of Parent and
Borrowers for the periods set forth therein and shall have been prepared on the
basis of the assumptions set forth therein which Parent and Borrowers believe
are fair and reasonable as of the date of preparation in light of current and
reasonably foreseeable business conditions (it being understood that actual
results may differ from those set forth in such projected financial
statements).  Each year Parent and Borrowers shall provide to Agent a
semi-annual update with respect to such projections or at any time a Default or
Event of Default exists or has occurred and is continuing, more frequently as
Agent may require.
 
(b)   Borrowers shall promptly, after becoming aware thereof, notify Agent in
writing of the details of (i) any loss, damage, investigation, action, suit,
proceeding or claim relating to Collateral having a value of more than $500,000
or which if adversely determined would result in any Material Adverse Effect on
any Borrower, (ii) any Material Contract being terminated or amended or any new
Material Contract entered into, other than ethanol purchase and sale contracts
or agreements constituting a Material Contract (in which event Borrowers shall
provide Agent with a copy of such Material Contract), (iii) any order, judgment
or decree in excess of $500,000 shall have been entered against any Borrower or
any of its properties or assets, (iv) any notification of a material violation
of laws or regulations received by any Borrower, (v) any ERISA Event, and (vi)
the occurrence of any Default or Event of Default.
  
 
64

--------------------------------------------------------------------------------

 
  
(c)   Promptly after the sending or filing thereof, Borrowers shall send to
Agent copies of (i) all reports which Parent or any of their Subsidiaries sends
to its security holders generally, (ii) all reports and registration statements
which Parent or any of its Subsidiaries files with the Securities Exchange
Commission, any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., and such other reports as Agent may
hereafter specifically identify to Administrative Borrower that Agent reasonably
requires be provided to Agent, (iii) all press releases and (iv) all other
statements concerning material changes or developments in the business of a
Borrower made available by any Borrower to the public.
 
(d)   Borrowers shall furnish or cause to be furnished to Agent such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrowers, as Agent may, from time to time, reasonably
request.  Agent is hereby authorized to deliver a copy of any financial
statement or any other information relating to the business of Borrowers to any
court or other Governmental Authority, or to any Lender or Participant or
prospective Lender or Participant, or any Affiliate of any Lender or
Participant.  Each Borrower hereby irrevocably authorizes and directs all
accountants or auditors to deliver to Agent, at Borrowers’ expense, copies of
the financial statements of any Borrower and any reports or management letters
prepared by such accountants or auditors on behalf of any Borrower and to
disclose to Agent and Lenders such information as they may have regarding the
business of any Borrower.  Any documents, schedules, invoices or other papers
delivered to Agent or any Lender may be destroyed or otherwise disposed of by
Agent or such Lender one (1) year after the same are delivered to Agent or such
Lender, except as otherwise designated by Administrative Borrower to Agent or
such Lender in writing.
 
9.7   Sale of Assets, Consolidation, Merger, Dissolution, Etc.  Each Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly,
 
(a)   merge into or with or consolidate with any other Person or permit any
other Person to merge into or with or consolidate with it;
 
(b)   sell, issue, assign, lease, license, transfer, abandon or otherwise
dispose of any Capital Stock or Indebtedness to any other Person or any of its
assets to any other Person, except for
 
(i)   sales of Inventory in the ordinary course of business,
 
(ii)   the sale or other disposition of Equipment (including worn-out or
obsolete Equipment or Equipment no longer used or useful in the business of any
Borrower) so long as such sales or other dispositions do not involve Equipment
having an aggregate fair market value in excess of $25,000 for all such
Equipment disposed of in any fiscal year of Borrowers or as Agent may otherwise
agree, and
  
 
65

--------------------------------------------------------------------------------

 
  
(iii)   the issuance and sale by any Borrower of Capital Stock of such Borrower
after the date hereof; provided, that, (A) Agent shall have received not less
than ten (10) Business Days’ prior written notice of such issuance and sale by
such Borrower, which notice shall specify the parties to whom such shares are to
be sold, the terms of such sale, the total amount which it is anticipated will
be realized from the issuance and sale of such stock and the net cash proceeds
which it is anticipated will be received by such Borrower from such sale, (B)
such Borrower shall not be required to pay any cash dividends or repurchase or
redeem such Capital Stock or make any other payments in respect thereof, except
as otherwise permitted in Section 9.11 hereof, (C) the terms of such Capital
Stock, and the terms and conditions of the purchase and sale thereof, shall not
include any terms that include any limitation on the right of any Borrower to
request or receive Loans or Letters of Credit or the right of any Borrower to
amend or modify any of the terms and conditions of this Agreement or any of the
other Financing Agreements or otherwise in any way relate to or affect the
arrangements of Borrowers with Agent and Lenders or are more restrictive or
burdensome to any Borrower than the terms of any Capital Stock in effect on the
date hereof, (D) except as Agent may otherwise agree in writing, all of the
proceeds of the sale and issuance of such Capital Stock shall be paid to Agent
for application to the Obligations in such order and manner as Agent may
determine or at Agent’s option, to be held as cash collateral for the
Obligations and (E) as of the date of such issuance and sale and after giving
effect thereto, no Default or Event of Default shall exist or have occurred, and
 
(iv)   the issuance of Capital Stock of any Borrower consisting of common stock
pursuant to an employee stock option or grant or similar equity plan or 401(k)
plans of such Borrower for the benefit of its employees, directors and
consultants; provided, that, in no event shall such Borrower be required to
issue, or shall such Borrower issue, Capital Stock pursuant to such stock plans
or 401(k) plans which would result in a Change of Control or other Event of
Default,
 
(c)   wind up, liquidate or dissolve; or
 
(d)   agree to do any of the foregoing.
  
9.8   Encumbrances.  Each Borrower shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any security interest,
mortgage, pledge, lien, charge or other encumbrance of any nature whatsoever on
any of its assets or properties, including the Collateral, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any security interest or lien with respect to any such assets
or properties, except:
 
(a)   the security interests and liens of Agent for itself and the benefit of
Secured Parties;
 
(b)   liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower or Subsidiary, as the case may be and with respect to
which adequate reserves have been set aside on its books;
 
(c)   non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Borrower’s or such Subsidiary’s
business to the extent: (i) such liens secure Indebtedness which is not overdue
or (ii) such liens secure Indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower or such
Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;
  
 
66

--------------------------------------------------------------------------------

 
  
(d)   zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower or such Subsidiary as presently conducted thereon or materially
impair the value of the Real Property which may be subject thereto;
 
(e)   purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Section 9.9(b) hereof;
 
(f)   pledges and deposits of cash by any Borrower after the date hereof in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security benefits consistent
with the current practices of such Borrower as of the date hereof;
 
(g)   pledges and deposits of cash by any Borrower after the date hereof to
secure the performance of tenders, bids, leases, trade contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations in each case in the ordinary course of business consistent with the
current practices of such Borrower as of the date hereof; provided, that, in
connection with any performance bonds issued by a surety or other person, the
issuer of such bond shall have waived in writing any rights in or to, or other
interest in, any of the Collateral in an agreement, in form and substance
satisfactory to Agent;
 
(h)   liens arising from (i) operating leases and the precautionary UCC
financing statement filings in respect thereof and (ii) equipment or other
materials which are not owned by any Borrower located on the premises of such
Borrower (but not in connection with, or as part of, the financing thereof) from
time to time in the ordinary course of business and consistent with current
practices of such Borrower and the precautionary UCC financing statement filings
in respect thereof;
 
(i)   judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default; provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto; and
 
(j)   the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.
  
9.9   Indebtedness.  Each Borrower shall not, and shall not permit any
Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:
 
(a)   the Obligations;
 
(b)   purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $2,000,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
such Borrower or any Subsidiary other than the Equipment or Real Property so
acquired, and the Indebtedness secured thereby does not exceed the cost of the
Equipment or Real Property so acquired, as the case may be;
  
 
67

--------------------------------------------------------------------------------

 
 
(c)   guarantees by any Borrower or any Guarantor of the Obligations of the
other Borrowers or Guarantors in favor of Agent for the benefit of Lenders and
the other Secured Parties;
 
(d)   the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrowers may only make regularly scheduled payments of
principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrowers shall not, directly
or indirectly, (A) amend, modify, alter or change the terms of such Indebtedness
or any agreement, document or instrument related thereto as in effect on the
date hereof; except, that, Borrowers may, after prior written notice to Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose, and (iii)
Borrowers shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by any Borrower or on its behalf, promptly after
the receipt thereof, or sent by any Borrower or on its behalf, concurrently with
the sending thereof, as the case may be; and
 
(e)   Indebtedness of any Borrower or any Guarantor entered into in the ordinary
course of business pursuant to a Hedge Agreement; provided, that, (i) such
arrangements are with a Bank Product Provider, (ii) such arrangements are not
for speculative purposes, and (iii) such Indebtedness shall be unsecured, except
to the extent such Indebtedness constitutes part of the Obligations arising
under or pursuant to Hedge Agreements with a Bank Product Provider that are
secured under the terms hereof.
 
9.10   Loans, Investments, Etc.  Each Borrower shall not, and shall not permit
any Subsidiary to, directly or indirectly, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all or
a substantial part of the assets or property of any person, or form or acquire
any Subsidiaries, or agree to do any of the foregoing, except:
 
(a)   the endorsement of instruments for collection or deposit in the ordinary
course of business;
 
(b)   investments in cash or Cash Equivalents; provided, that, (i) no Loans are
then outstanding and (ii) the terms and conditions of Section 5.2 hereof shall
have been satisfied with respect to the deposit account, investment account or
other account in which such cash or Cash Equivalents are held;
 
(c)   the existing equity investments of each Borrower as of the date hereof in
its Subsidiaries; provided, that, no Borrower shall have any further obligations
or liabilities to make any capital contributions or other additional investments
or other payments to or in or for the benefit of any of such Subsidiaries;
  
(d)   loans and advances by any Borrower to employees of such Borrower not to
exceed the principal amount of $250,000 in the aggregate at any time outstanding
for:  (i) reasonably and necessary work-related travel or other ordinary
business expenses to be incurred by such employee in connection with their work
for such Borrower and (ii) reasonable and necessary relocation expenses of such
employees (including home mortgage financing for relocated employees);
 
(e)   stock or obligations issued to any Borrower by any Person (or the
representative of such Person) in respect of Indebtedness of such Person owing
to such Borrower in connection with the insolvency, bankruptcy, receivership or
reorganization of such Person or a composition or readjustment of the debts of
such Person; provided, that, the original of any such stock or instrument
evidencing such obligations shall be promptly delivered to Agent, upon Agent’s
request, together with such stock power, assignment or endorsement by such
Borrower as Agent may request;
  
 
68

--------------------------------------------------------------------------------

 
  
(f)   obligations of account debtors to any Borrower arising from Accounts which
are past due evidenced by a promissory note made by such account debtor payable
to such Borrower; provided, that, promptly upon the receipt of the original of
any such promissory note by such Borrower, such promissory note shall be
endorsed to the order of Agent by such Borrower and promptly delivered to Agent
as so endorsed; and
 
(g)   the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, (i) Borrowers shall
not, directly or indirectly, amend, modify, alter or change the terms of such
loans and advances or any agreement, document or instrument related thereto and
(ii) Borrowers shall furnish to Agent all notices or demands in connection with
such loans and advances either received by Borrowers or on its behalf, promptly
after the receipt thereof, or sent by Borrowers or on its behalf, concurrently
with the sending thereof, as the case may be.
 
9.11   Dividends and Redemptions.  Each Borrower shall not, directly or
indirectly, declare or pay any dividends on account of any shares or class of
Capital Stock of such Borrower now or hereafter outstanding, or set aside or
otherwise deposit or invest any sums for such purpose, or redeem, retire,
defease, purchase or otherwise acquire any shares of any class of Capital Stock
(or set aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing; except, that:
 
(a)   any Borrower may declare and pay such dividends or redeem, retire,
defease, purchase or otherwise acquire any shares of any class of Capital Stock
for consideration in the form of shares of common stock (so long as after giving
effect thereto no Change of Control or other Default or Event of Default shall
exist or occur);
 
(b)   Borrowers may pay dividends to the extent permitted in Section 9.12 below;
 
(c)   any Subsidiary of a Borrower may pay dividends to a Borrower;
  
(d)   Borrowers may repurchase Capital Stock consisting of common stock held by
employees pursuant to any employee stock ownership plan thereof upon the
termination, retirement or death of any such employee in accordance with the
provisions of such plan; provided, that, as to any such repurchase, each of the
following conditions is satisfied: (i) as of the date of the payment for such
repurchase and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (ii) such repurchase shall be paid
with funds legally available therefor, (iii) such repurchase shall not violate
any law or regulation or the terms of any indenture, agreement or undertaking to
which such Borrower is a party or by which such Borrower or its or their
property are bound, and (iv) the aggregate amount of all payments for such
repurchases in any calendar year shall not exceed $50,000; and
  
 
69

--------------------------------------------------------------------------------

 
(e)   so long as Kinergy is treated as a limited liability company for federal
income tax purposes, Kinergy may distribute to the Parent, to the extent
actually payable by Parent to the applicable taxing authority, with respect to
each taxable year an aggregate amount equal to the product of (i) the maximum
combined federal and state income tax rate applicable to corporations (or
individuals, if higher) doing business in the state to which the Parent
allocates at least ten (10%) percent of its taxable income and which has the
highest such rate (or the state in which the Parent allocates more income than
any other state, if it doesn’t allocate at least ten percent of its taxable
income to any state) times (ii) the excess of the taxable income of the Parent
for such taxable year over the taxable losses of the Parent for all prior
taxable years that have not previously been used to reduce taxable income
pursuant to this clause (e).
 
9.12   Transactions with Affiliates.  Each Borrower shall not, directly or
indirectly:
 
(a)   purchase, acquire or lease any property from, or sell, transfer or lease
any property to, any officer, director or other Affiliate of such Borrower,
except in the ordinary course of and pursuant to the reasonable requirements of
such Borrower’s business (as the case may be) and upon fair and reasonable terms
no less favorable to such Borrower than such Borrower would obtain in a
comparable arm’s length transaction with an unaffiliated person; or
 
(b)   make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower, except (i) reasonable compensation to officers,
employees and directors of such Borrower and its affiliates for any services
rendered to such Borrower in the ordinary course of business, (ii) quarterly
distributions by such Borrower to Parent in an amount which, together with such
quarterly distributions by the other Borrowers, shall not exceed fifty (50%)
percent of Excess Cash Flow for the trailing twelve (12) months then ended, as
reflected in unaudited consolidated financial statements for such trailing
twelve (12) months of Borrowers and their respective Subsidiaries required to be
delivered under Section 9.6(a)(i) hereof (the “TTM Financial Statements”);
provided, that, Agent shall receive no less than thirty (30) days prior written
notice from Administrative Borrower setting forth the intended date and amount
of such distribution; and provided, further, that: (A) Agent shall have received
the TTM Financial Statements, (B) no Event of Default exists and is continuing
or would arise after giving effect to such distribution, (C) such distribution
shall be paid with funds legally available therefor, (D) such distribution shall
not violate any law or regulation or the terms of any indenture, agreement or
undertaking to which any Borrower is a party or by which any Borrower or its
property are bound, (E) as of the date of such distribution, Excess Availability
for the thirty (30) consecutive day period immediately prior to the date of any
such distribution, calculated on a pro forma basis as if such distribution had
occurred on each day during such thirty (30) day period, shall not be less than
$2,000,000, and (F) as of the date of such distribution and after giving effect
to such distribution, Excess Availability shall be not less than $2,000,000, and
(iii) quarterly payments (collectively, “Management Fees”) (A) by Kinergy to
Parent for those services provided by Parent to Kinergy pursuant to the
Intercompany Operating Agreement as in effect on the date hereof in an amount
not to exceed (1) with respect to the 2012 fiscal year, $800,000 per fiscal
quarter, (2) with respect to the 2013 fiscal year, $900,000 per fiscal quarter,
(3) with respect to the 2014 fiscal year, $1,000,000 per fiscal quarter, and (4)
with respect to the 2015 fiscal year, $1,100,000 per fiscal quarter, and (B) by
Pacific Ag to Parent for those services provided by Parent to Pacific Ag
pursuant to the Intercompany Operating Agreement as in effect on the date
hereof, so long as (1) after giving effect to any such payment, Pacific Ag will
have net income of at least $100,000 for such fiscal quarter in which Pacific Ag
made such payment, and (2) Borrowers shall deliver to Agent, promptly following
the end of such fiscal quarter in which Pacific Ag made such payment, a pro
forma calculation of Pacific Ag’s net income, in accordance with GAAP, for such
fiscal quarter, which pro forma calculation shall evidence that, after giving
effect to such payment, Pacific Ag realized net income of at least $100,000 for
such fiscal quarter; provided, that, with respect to any reimbursement payment
by any Borrower to Parent on account of any margin call due in connection with
any hedging position created by Parent for or on behalf of such Borrower
pursuant to the Intercompany Operating Agreement, Borrowers shall have Excess
Availability of not less than $1,000,000 after giving effect to such payment.
  
 
70

--------------------------------------------------------------------------------

 
 
9.13   Compliance with ERISA.  Each Borrower shall, and shall cause each of its
ERISA Affiliates to:  (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal and
State law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) not terminate any Pension Plan so as to
incur any material liability to the Pension Benefit Guaranty Corporation; (d)not
allow or suffer to exist any prohibited transaction involving any Plan or any
trust created thereunder which would subject such Borrower or such ERISA
Affiliate to a material tax or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (e) make all required
contributions to any Plan which it is obligated to pay under Section 302 of
ERISA, Section 412 of the Code or the terms of such Plan; (f) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Pension Plan; (g) not engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; or (h) not allow or suffer to exist
any occurrence of a reportable event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any Plan that is a single employer plan, which termination could
result in any material liability to the Pension Benefit Guaranty Corporation.
 
9.14   End of Fiscal Years; Fiscal Quarters.  Parent shall, for financial
reporting purposes, cause its, and each of its Subsidiaries’ (a) fiscal years to
end on December 31 of each year and (b) fiscal quarters to end on March 31, June
30, September 30, and December 31 of each year.
 
9.15   Change in Business.  Each Borrower shall not engage in any business other
than the business of such Borrower on the date hereof and any business
reasonably related, ancillary or complimentary to the business in which such
Borrower is engaged on the date hereof.
 
9.16   Limitation of Restrictions Affecting Subsidiaries.  Each Borrower shall
not, directly, or indirectly, create or otherwise cause or suffer to exist any
encumbrance or restriction which prohibits or limits the ability of any
Subsidiary of such Borrower to (a) pay dividends or make other distributions or
pay any Indebtedness owed to such Borrower or any Subsidiary of such Borrower;
(b) make loans or advances to such Borrower or any Subsidiary of such
Borrower,  (c) transfer any of its properties or assets to such Borrower or any
Subsidiary of such Borrower; or (d) create, incur, assume or suffer to exist any
lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than encumbrances and restrictions arising under (i)
applicable law, (ii) this Agreement, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of such
Borrower or any Subsidiary of such Borrower, (iv) customary restrictions on
dispositions of real property interests found in reciprocal easement agreements
of such Borrower or any Subsidiary of such Borrower, (v) any agreement relating
to permitted Indebtedness incurred by a Subsidiary of such Borrower prior to the
date on which such Subsidiary was acquired by such Borrower and outstanding on
such acquisition date, and (vi) the extension or continuation of contractual
obligations in existence on the date hereof; provided, that, any such
encumbrances or restrictions contained in such extension or continuation are no
less favorable to Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended or continued.
  
 
71

--------------------------------------------------------------------------------

 
  
9.17   Financial Covenants.
 
(a)   EBITDA.  As of the end of each fiscal quarter, commencing with the fiscal
quarter ending March 31, 2012 and for each fiscal quarter thereafter, Borrowers
shall maintain EBITDA of not less than (i) for the fiscal quarter ending March
31, 2012, $300,000, (ii) for the  fiscal quarter ending June 30, 2012 and for
each fiscal quarter thereafter through and including the fiscal quarter ending
December 31, 2013, for each respective fiscal quarter, $450,000, (iii) for each
respective fiscal quarter commencing with the fiscal quarter ending June 30,
2012 through and including the fiscal quarter ending December 31, 2013, for the
two (2) fiscal quarters then ended, $1,100,000, (iv) for the fiscal quarter
ending March 31, 2014 and for each fiscal quarter thereafter, for each
respective fiscal quarter, $500,000, and (v) for each respective fiscal quarter
commencing with the fiscal quarter ending March 31, 2014 and for each fiscal
quarter thereafter, for the two (2) fiscal quarters then ended, $1,300,000.
 
(b)   Fixed Charge Coverage Ratio.  As of the end of each fiscal month,
commencing with the fiscal month ending March 31, 2012, Borrowers shall maintain
a Fixed Charge Coverage Ratio of not less than 2.0:1.0 with respect to the
twelve (12) consecutive calendar month period then ended.
 
9.18   License Agreements.
 
(a)   Each Borrower shall (i) promptly and faithfully observe and perform all of
the material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any, (ii) not do, permit, suffer or refrain from
doing anything that could reasonably be expected to result in a default under or
breach of any of the terms of any material License Agreement, (iii) not cancel,
surrender, modify, amend, waive or release any material License Agreement in any
material respect or any term, provision or right of the licensee thereunder in
any material respect, or consent to or permit to occur any of the foregoing;
except, that, subject to Section 9.18(b) below, such Borrower may cancel,
surrender or release any material License Agreement in the ordinary course of
the business of such Borrower; provided, that, such Borrower shall give Agent
not less than thirty (30) days prior written notice of its intention to so
cancel, surrender and release any such material License Agreement, (iv) give
Agent prompt written notice of any material License Agreement entered into by
such Borrower after the date hereof, together with a true, correct and complete
copy thereof and such other information with respect thereto as Agent may
reasonably request, (v) give Agent prompt written notice of any material breach
of any obligation, or any default, by any party under any material License
Agreement, and deliver to Agent (promptly upon the receipt thereof by such
Borrower in the case of a notice to such Borrower and concurrently with the
sending thereof in the case of a notice from such Borrower ) a copy of each
notice of default and every other notice and other communication received or
delivered by such Borrower in connection with any material License Agreement
which relates to the right of such Borrower to continue to use the property
subject to such License Agreement, and (vi) furnish to Agent, promptly upon the
request of Agent, such information and evidence as Agent may reasonably require
from time to time concerning the observance, performance and compliance by such
Borrower or the other party or parties thereto with the material terms,
covenants or provisions of any material License Agreement.
  
 
72

--------------------------------------------------------------------------------

 
 
(b)   Each Borrower will either exercise any option to renew or extend the term
of each material License Agreement to which it is a party in such manner as will
cause the term of such material License Agreement to be effectively renewed or
extended for the period provided by such option and give prompt written notice
thereof to Agent or give Agent prior written notice that such Borrower does not
intend to renew or extend the term of any such material License Agreement or
that the term thereof shall otherwise be expiring, not less than sixty (60) days
prior to the date of any such non-renewal or expiration.  In the event of the
failure of such Borrower to extend or renew any material License Agreement to
which it is a party, Agent shall have, and is hereby granted, the irrevocable
right and authority, at its option, to renew or extend the term of such material
License Agreement, whether in its own name and behalf, or in the name and behalf
of a designee or nominee of Agent or in the name and behalf of such Borrower, as
Agent shall determine at any time that an Event of Default shall exist or have
occurred and be continuing.  Agent may, but shall not be required to, perform
any or all of such obligations of such Borrower under any of the License
Agreements, including, but not limited to, the payment of any or all sums due
from such Borrower thereunder.  Any sums so paid by Agent shall constitute part
of the Obligations.
 
9.19   Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56).  None of the Borrowers nor any of their respective
Subsidiaries or other Affiliates is or will become a “blocked person” as
described in the Executive Order, the Trading with the Enemy Act or the Foreign
Assets Control Regulations or  engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.
 
9.20   Costs and Expenses.  Borrowers shall pay to Agent on demand all
documented out-of-pocket costs, expenses, filing fees and taxes paid or payable
in connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including:  (a) all costs and expenses of filing or recording
(including Uniform Commercial Code financing statement filing taxes and fees,
documentary taxes, intangibles taxes and mortgage recording taxes and fees, if
applicable); (b) all costs and expenses and fees for insurance premiums,
environmental audits, title insurance premiums, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees, background
checks, costs and expenses of remitting loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the Blocked Accounts,
together with Agent’s customary charges and fees with respect thereto; (c)
charges, fees or expenses charged by any Issuing Bank in connection with any
Letter of Credit; (d) costs and expenses of preserving and protecting the
Collateral; (e) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all reasonable out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by Agent
during the course of periodic field examinations of the Collateral and any
Borrower‘s operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office (which rate as of the date hereof is
$1,000 per person per day), provided, that, so long as no Default or Event of
Default has occurred and is continuing, Borrowers shall be obligated to pay
Agent for out-of-pocket expenses and costs incurred by Agent in connection with
no more than three (3) such field examinations in any twelve (12) month period
following the date hereof; and (g) the reasonable fees and disbursements of
counsel (including legal assistants) to Agent in connection with any of the
foregoing
  
 
73

--------------------------------------------------------------------------------

 
 
9.21   Further Assurances.
  
(a)   At the request of Agent at any time and from time to time, Borrowers
shall, at their expense, duly execute and deliver, or cause to be duly executed
and delivered, such further agreements, documents and instruments, and do or
cause to be done such further acts as may be reasonably necessary or proper to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements.
 
(b)   Agent may at any time and from time to time request a certificate from an
officer of Administrative Borrower representing that all conditions precedent to
the making of Loans and providing Letters of Credit contained herein are
satisfied, which certificate shall be delivered by Administrative Borrower to
Agent promptly after Agent’s request therefor.  In the event of such request by
Agent, Agent and Lenders may, at Agent’s option, cease to make any further Loans
or provide any further Letters of Credit until Agent has received such
certificate and, in addition, Agent has determined in good faith and in the
exercise of its reasonable credit judgment that such conditions are satisfied.
    
SECTION 10.  EVENTS OF DEFAULT AND REMEDIES
 
10.1   Events of Default.  The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:
 
(a) (i)    any Borrower fails to pay any of the Obligations when due or (ii) any
Borrower fails to perform any of the terms, covenants, conditions or provisions
contained in Sections 5.2(a), 5.2(d), 5.2(e), 5.2(f), 5.2(i), 6.3, 6.7,
7.1(a)(i), 7.1(a)(ii), 7.7, 9.1(a)(i), 9.5, 9.6(a), 9.7, 9.8, 9.9, 9.10, 9.11,
9.12 or 9.17 of this Agreement or (iii) any Borrower or any Obligor fails to
perform any of the terms, covenants, conditions or provisions contained in
Sections 5.2(b), 5.2(c), 5.2(g), 5.2(h), 7.1(a)(iii), 7.1(a)(iv), 7.2, 7.3, 7.4,
9.20 or 9.21(b) of this Agreement and such failure shall continue for ten (10)
days or (iv) any Borrower or Obligor fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements other than those described in Sections 10.1(a)(i),
10.1(a)(ii) and 10.1(a)(iii) above and such failure shall continue for thirty
(30) days; provided, that, such thirty (30) day period shall not apply in the
case of an intentional breach by any Borrower or any Obligor of any such term,
covenant, condition or provision;
 
(b)   any representation, warranty or statement of fact made by any Borrower to
Agent in this Agreement, the other Financing Agreements or any other written
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect;
 
(c)   any Obligor revokes or terminates, or purports to revoke or terminate any
guarantee of the Obligations;
 
(d)   any judgment for the payment of money is rendered against any Borrower or
any Obligor (other than Parent) in excess of $100,000 in any one case or in
excess of $250,000 in the aggregate (to the extent not covered by insurance
where the insurer has assumed responsibility in writing for such judgment) and
shall remain undischarged or unvacated for a period in excess of thirty (30)
days or execution shall at any time not be effectively stayed, or any judgment
other than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against any Borrower or any Obligor (other than Parent) or
any of the Collateral having a value in excess of $100,000;
    
 
74

--------------------------------------------------------------------------------

 
  
(e)   any Obligor (being a natural person or a general partner of an Obligor
which is a partnership) dies or any Borrower or any Obligor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;
 
(f)   any Borrower or any Obligor makes an assignment for the benefit of
creditors or makes or sends notice of a bulk transfer, or any Borrower or any
Obligor (other than Parent) calls a meeting of its creditors or principal
creditors in connection with a moratorium or adjustment of the Indebtedness due
to them;
 
(g)   a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or any Obligor or all or any part of its properties
(except, in the case of Parent, as to any direct or indirect Subsidiary of
Parent other than any Borrower) and such petition or application is not
dismissed within forty-five (45) days after the date of its filing or any
Borrower or any Obligor (except, in the case of Parent, as to any direct or
indirect Subsidiary of Parent other than any Borrower) shall file any answer
admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;
 
(h)   a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or any Obligor or for all or any part of its property
(except, in the case of Parent, as to any direct or indirect Subsidiary of
Parent other than any Borrower);
 
(i)   any default in respect of any Indebtedness of any Borrower or any Obligor
(other than Parent) (other than Indebtedness owing to Agent and Lenders
hereunder), in any case in an amount in excess of $100,000, which default
continues for more than the applicable cure period, if any, with respect thereto
or any default by any Borrower or any Obligor (other than Parent) under any
Material Contract, which default continues for more than the applicable cure
period, if any, with respect thereto and/or is not waived in writing by the
other parties thereto;
 
(j)   any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority security interest in any of the Collateral purported to be subject
thereto (except as otherwise permitted herein or therein);
 
(k)   an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of any Borrower in an aggregate amount in excess
of $250,000;
 
(l)   any Change of Control;
   
 
75

--------------------------------------------------------------------------------

 
  
(m)   the indictment by any Governmental Authority, or as Agent may reasonably
determine, the threatened indictment by any Governmental Authority of any
Borrower or any Obligor (other than Parent) of which any Borrower, such Obligor
(other than Parent) or Agent receives notice, in either case, as to which there
is a reasonable possibility of an adverse determination, in the reasonable
determination of Agent, under any criminal statute, or commencement or
threatened commencement of criminal or civil proceedings against such Borrower
or any Obligor (other than Parent), pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of (i) any of the
Collateral having a value in excess of $250,000 or (ii) any other property of
any Borrower or any Obligor (other than Parent) which is necessary or material
to the conduct of its business;
 
(n)   (i) the Intercompany Operating Agreement or (ii) the letter agreement by
Parent in favor of Agent and Lenders pursuant to which Parent has agreed to,
among other things, perform such services and deliver such reports and
information to and for the benefit of Agent and Lenders as Agent and Lenders may
request from time to time, shall have been terminated without the prior written
consent of Agent;
 
(o)   there shall have occurred a Material Adverse Effect as to any Borrower or
any Obligor (other than Parent); or
 
(p)   there shall be a material breach by any Obligor under any of the other
Financing Agreements, which breach continues for more than the applicable cure
period (if any) with respect thereto.
 
10.2   Remedies.
  
(a)   At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any
Borrower or any Obligor, except as such notice or consent is expressly provided
for hereunder or required by applicable law.  All rights, remedies and powers
granted to Agent and Lenders hereunder, under any of the other Financing
Agreements, the UCC or other applicable law, are cumulative, not exclusive and
enforceable, in Agent’s discretion, alternatively, successively, or concurrently
on any one or more occasions, and shall include, without limitation, the right
to apply to a court of equity for an injunction to restrain a breach or
threatened breach by any Borrower or any Obligor of this Agreement or any of the
other Financing Agreements.  Subject to Section 12 hereof, Agent may, and at the
direction of the Required Lenders shall, at any time or times, proceed directly
against any Borrower or any Obligor to collect the Obligations without prior
recourse to the Collateral.
 
(b)   Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, (i) upon notice to
Administrative Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), and (ii) terminate the Commitments whereupon the
obligation of each Lender to make any Loan and Issuing Bank to issue any Letter
of Credit shall immediately terminate (provided, that, upon the occurrence of
any Event of Default described in Sections 10.1(g) and 10.1(h), the Commitments,
the obligation of each Lender to make any Loans and Issuing Bank to issue any
Letters of Credit, and any other future obligation of the Agent or a Lender
hereunder shall automatically terminate (other than obligations which by their
terms expressly survive such termination)).
  
 
76

--------------------------------------------------------------------------------

 
  
(c)   Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion (i) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or any Obligor, at
Borrowers’ expense, to assemble and make available to Agent any part or all of
the Collateral at any place and time designated by Agent, (iii) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
the Agent having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of any Borrower or any Obligor, which right or equity of
redemption is hereby expressly waived and released by Borrowers and any Obligor
and/or (vi) terminate this Agreement.  If any of the Collateral is sold or
leased by Agent upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Agent.  If notice of disposition of Collateral is required by law, ten (10)
days prior notice by Agent to Administrative Borrower designating the time and
place of any public sale or the time after which any private sale or other
intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Borrowers and Obligors waive any other notice.  In
the event Agent institutes an action to recover any Collateral or seeks recovery
of any Collateral by way of prejudgment remedy, each Borrower and each Obligor
waives the posting of any bond which might otherwise be required. At any time an
Event of Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to
Issuing Bank to be used to secure and fund the reimbursement obligations to
Issuing Bank in connection with any Letter of Credit Obligations or furnish cash
collateral to Agent for the Letter of Credit Obligations.  Such cash collateral
shall be in the amount equal to one hundred five (105%) percent of the amount of
the Letter of Credit Obligations plus the amount of any fees and expenses
payable in connection therewith through the end of the latest expiration date of
the Letters of Credit giving rise to such Letter of Credit Obligations.
 
(d)   At any time or times that an Event of Default exists or has occurred and
is continuing, Agent may, in its discretion, enforce the rights of any Borrower
or any Obligor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables.  Without limiting the
generality of the foregoing, Agent may, in its discretion, at such time or times
(i) notify any or all account debtors, secondary obligors or other obligors in
respect thereof that the Receivables have been assigned to Agent and that Agent
has a security interest therein and Agent may direct any or all account debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may reasonably deem necessary or desirable for the
protection of its interests and the interests of Lenders.  At any time that an
Event of Default exists or has occurred and is continuing, at Agent’s request,
all invoices and statements sent to any account debtor shall state that the
Accounts and such other obligations have been assigned to Agent and are payable
directly and only to Agent and Borrowers shall deliver to Agent such originals
of documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require.  In the event any
account debtor returns Inventory when an Event of Default exists or has occurred
and is continuing, Borrowers shall, upon Agent’s request, hold the returned
Inventory in trust for Agent, segregate all returned Inventory from all of its
other property, dispose of the returned Inventory solely according to Agent’s
instructions, and  not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent.
  
 
77

--------------------------------------------------------------------------------

 
  
(e)   To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Borrower acknowledges and agrees that it is not
commercially unreasonable for Agent or any Lender (i) to fail to incur expenses
reasonably deemed significant by Agent or any Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent reasonably deemed appropriate by Agent, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Each Borrower acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by Agent or any
Lender would not be commercially unreasonable in the exercise by Agent or any
Lender of remedies against the Collateral and that other actions or omissions by
Agent or any Lender shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section. Without limitation of the
foregoing, nothing contained in this Section shall be construed to grant any
rights to any Borrower or to impose any duties on Agent or Lenders that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this Section.
 
(f)   For the purpose of enabling Agent to exercise the rights and remedies
hereunder, each Borrower hereby grants to Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to any Borrower, to use, assign,
license or sublicense any of the trademarks, service-marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by any Borrower, wherever the same maybe located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.
  
 
78

--------------------------------------------------------------------------------

 
  
(g)   At any time an Event of Default exists or has occurred and is continuing,
Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due, or may hold such proceeds as cash collateral for any
Letter of Credit Obligations or other contingent Obligations or if Agent and
Lenders are stayed or otherwise prohibited from applying such proceeds under
applicable law or otherwise.  Borrowers and Obligors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.
 
(h)   Without limiting the foregoing, upon the occurrence and during the
continuance of an Event of Default, (i) Agent and Lenders may, at Agent’s
option, and upon the occurrence and during the continuance of an Event of
Default, at the direction of the Required Lenders, Agent and Lenders shall,
without notice, (A)  cease making Loans or arranging for Letters of Credit or
reduce the lending formulas or amounts of Loans and Letters of Credit available
to Borrowers and/or (B) terminate any provision of this Agreement providing for
any future Loans to be made by Agent and Lenders or Letters of Credit to be
issued by Issuing Bank, and (ii) Agent may, at its option, establish such
Reserves as Agent determines without limitation or restriction, notwithstanding
anything to the contrary contained herein.
  
SECTION 11.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
 
11.1   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
   
(a)   The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements (except as otherwise provided therein) and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of California but excluding any principles of conflicts of law or
other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of California
 
(b)   Borrowers, Agent, Lenders and Issuing Bank irrevocably consent and submit
to the non-exclusive jurisdiction of Los Angeles County, State of California or
the United States District Court for the Central District of California
whichever Agent may elect, and waive any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of the parties hereto in respect of
this Agreement or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except, that, Agent and Lenders shall have the right to bring
any action or proceeding against any Borrower or any Obligor or its or their
property in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against any Borrower or any Obligor or its or their property).
  
 
79

--------------------------------------------------------------------------------

 
  
(c)   Each Borrower hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth herein and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, or, at Agent’s option, by service upon any
Borrower (or Administrative Borrower on behalf of such Borrower) in any other
manner provided under the rules of any such courts.  Within thirty (30) days
after such service, such Borrower shall appear in answer to such process,
failing which such Borrower shall be deemed in default and judgment may be
entered by Agent against such Borrower for the amount of the claim and other
relief requested.
 
(d)   EACH BORROWER, AGENT, LENDERS AND ISSUING BANK EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i)
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH
BORROWER, AGENT, LENDERS AND ISSUING BANK EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT EACH BORROWER, AGENT, ANY LENDER OR ISSUING BANK
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
 
(e)   Agent, Lenders and Issuing Bank shall not have any liability to any
Borrower or any Obligor (whether in tort, contract, equity or otherwise) for
losses suffered by such Borrower in connection with, arising out of, or in any
way related to the transactions or relationships contemplated by this Agreement,
or any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Agent, such Lender and Issuing Bank, that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct.  Each
Borrower:  (i) certifies that neither Agent, any Lender, Issuing Bank nor any
representative, agent or attorney acting for or on behalf of Agent, any Lender
or Issuing Bank has represented, expressly or otherwise, that Agent, Lenders and
Issuing Bank would not, in the event of litigation, seek to enforce any of the
waivers provided for in this Agreement or any of the other Financing Agreements
and (ii) acknowledges that in entering into this Agreement and the other
Financing Agreements, Agent, Lenders and Issuing Bank are relying upon, among
other things, the waivers and certifications set forth in this Section 11.1 and
elsewhere herein and therein.
 
11.2   Waiver of Notices.  Each Borrower hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments and chattel paper, included in or evidencing any of
the Obligations or the Collateral, and any and all other demands and notices of
any kind or nature whatsoever with respect to the Obligations, the Collateral
and this Agreement, except such as are expressly provided for herein.  No notice
to or demand on any Borrower which Agent or any Lender may elect to give shall
entitle such Borrower to any other or further notice or demand in the same,
similar or other circumstances.
  
 
80

--------------------------------------------------------------------------------

 
  
11.3   Amendments and Waivers.
  
(a)   Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization or
consent of the Required Lenders, and as to amendments to any of the Financing
Agreements (other than with respect to any provision of Section 12 hereof), by
Borrowers and such amendment, waiver, discharge or termination shall be
effective and binding as to all Lenders and Issuing Bank only in the specific
instance and for the specific purpose for which given; except, that, no such
amendment, waiver, discharge or termination shall:
 
(i)   reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby,
 
(ii)   increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,
 
(iii)   release any Collateral (except as expressly required hereunder or under
any of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof), without the consent of Agent and all of Lenders,
 
(iv)   reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of Lenders,
 
(v)   consent to the assignment or transfer by any Borrower or any Obligor of
any of their rights and obligations under this Agreement, without the consent of
Agent and all of Lenders,
 
(vi)   amend, modify or waive any terms of this Section 11.3 hereof, without the
consent of Agent and all of Lenders, or
 
(vii)   increase the advance rates constituting part of the Borrowing Base or
increase the Inventory Loan Limit or the Letter of Credit Limit, without the
consent of Agent and all of Lenders.
 
(b)   Agent, Lenders and Issuing Bank shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein.  Any such waiver shall be enforceable only to the extent
specifically set forth therein.  A waiver by Agent, any Lender or Issuing Bank
of any right, power and/or remedy on any one occasion shall not be construed as
a bar to or waiver of any such right, power and/or remedy which Agent, any
Lender or Issuing Bank would otherwise have on any future occasion, whether
similar in kind or otherwise.
  
 
81

--------------------------------------------------------------------------------

 
  
(c)   Notwithstanding anything to the contrary contained in Section 11.3(a)
above, in connection with any amendment, waiver, discharge or termination, in
the event that any Lender whose consent thereto is required shall fail to
consent or fail to consent in a timely manner (such Lender being referred to
herein as a “Non-Consenting Lender”), but the consent of any other Lenders to
such amendment, waiver, discharge or termination that is required are obtained,
if any, then WFCF shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by WFCF of such right, such Non-Consenting
Lender shall have the obligation, to sell, assign and transfer to WFCF or such
Eligible Transferee as WFCF may specify, the Commitment of such Non-Consenting
Lender and all rights and interests of such Non-Consenting Lender pursuant
thereto. WFCF shall provide the Non-Consenting Lender with prior written notice
of its intent to exercise its right under this Section, which notice shall
specify the date on which such purchase and sale shall occur.  Such purchase and
sale shall be pursuant to the terms of an Assignment and Acceptance (whether or
not executed by the Non-Consenting Lender); except, that, on the date of such
purchase and sale, WFCF, or such Eligible Transferee specified by WFCF, shall
pay to the Non-Consenting Lender (except as WFCF and such Non-Consenting Lender
may otherwise agree) the amount equal to: (i) the principal balance of the Loans
held by the Non-Consenting Lender outstanding as of the close of business on the
business day immediately preceding the effective date of such purchase and sale,
plus (ii) amounts accrued and unpaid in respect of interest and fees payable to
the Non-Consenting Lender to the effective date of the purchase (but in no event
shall the Non-Consenting Lender be deemed entitled to any early termination
fee), minus (iii) the amount of the closing fee received by the Non-Consenting
Lender pursuant to the terms hereof or of any of the other Financing Agreements
multiplied by the fraction, the numerator of which is the number of months
remaining in the then current term of the Credit Facility and the denominator of
which is the total number of months in the then current term thereof.  Such
purchase and sale shall be effective on the date of the payment of such amount
to the Non-Consenting Lender and the Commitment of the Non-Consenting Lender
shall terminate on such date.
 
(d)   The consent of Agent shall be required for any amendment, waiver or
consent affecting the rights or duties of Agent hereunder or under any of the
other Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3.  The consent of Issuing Bank shall be required for any amendment,
waiver or consent affecting the rights or duties of Issuing Bank hereunder or
under any of the other Financing Agreements, in addition to the consent of the
Lenders otherwise required by this Section; provided, that, the consent of
Issuing Bank shall not be required for any other amendments, waivers or
consents.  Notwithstanding anything to the contrary contained in Section 11.3(a)
above, (i) in the event that Agent shall agree that any items otherwise required
to be delivered to Agent as a condition of the initial Loans and Letters of
Credit hereunder may be delivered after the date hereof, Agent may, in its
discretion, agree to extend the date for delivery of such items or take such
other action as Agent may deem appropriate as a result of the failure to receive
such items as Agent may determine or may waive any Event of Default as a result
of the failure to receive such items, in each case without the consent of any
Lender and (ii) Agent may consent to any change in the type of organization,
jurisdiction of organization or other legal structure of any Borrower, or any of
its Subsidiaries and amend the terms hereof or of any of the other Financing
Agreements as may be necessary or desirable to reflect any such change, in each
case without the approval of any Lender.
  
 
82

--------------------------------------------------------------------------------

 
  
(e)   The consent of Agent and a Bank Product Provider that is providing Bank
Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment to the priority of payment
of Obligations arising under or pursuant to any Hedge Agreements of a Borrower
or a Guarantor or other Bank Products as set forth in Section 6.4(a) hereof.
 
11.4   Waiver of Counterclaims.  Each Borrower waives all rights to interpose
any claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
 
11.5   Indemnification.  Each Borrower shall indemnify and hold Agent, each
Lender and Issuing Bank, and their respective officers, directors, agents,
employees, advisors and counsel and their respective Affiliates (each such
person being an “Indemnitee”), harmless from and against any and all losses,
claims, damages, liabilities, costs or expenses (including reasonable attorneys’
fees and expenses) imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreements, or any undertaking or proceeding related to any of the
transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel; except, that, Borrowers shall not have any
obligation under this Section 11.5 to indemnify an Indemnitee with respect to a
matter covered hereby resulting from the gross negligence or willful misconduct
of such Indemnitee as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction (but without limiting the obligations of
Borrowers as to any other Indemnitee).  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, Borrowers shall pay the maximum
portion which it is permitted to pay under applicable law to Agent and Lenders
in satisfaction of indemnified matters under this Section.  To the extent
permitted by applicable law, Borrowers shall not assert, and each Borrower
hereby waives any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby.  No Indemnitee referred to above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or any of the other Financing Agreements or the transaction
contemplated hereby or thereby.  All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.
 
SECTION 12.  THE AGENT
 
12.1   Appointment, Powers and Immunities.  Each Lender and Issuing Bank
irrevocably designates, appoints and authorizes WFCF to act as Agent hereunder
and under the other Financing Agreements with such powers as are specifically
delegated to Agent by the terms of this Agreement and of the other Financing
Agreements, together with such other powers as are reasonably incidental
thereto.  Agent (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and in the other Financing Agreements, and
shall not by reason of this Agreement or any other Financing Agreement be a
trustee or fiduciary for any Lender; (b) shall not be responsible to Lenders for
any recitals, statements, representations or warranties contained in this
Agreement or in any of the other Financing Agreements, or in any certificate or
other document referred to or provided for in, or received by any of them under,
this Agreement or any other Financing Agreement, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Financing Agreement or any other document referred to or provided for
herein or therein or for any failure by any Borrower or any Obligor or any other
Person to perform any of its obligations hereunder or thereunder; and (c) shall
not be responsible to Lenders for any action taken or omitted to be taken by it
hereunder or under any other Financing Agreement or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction.  Agent may employ agents and attorneys-in-fact and shall not be
responsible to Lenders or Issuing Bank for the negligence or willful misconduct
of any such agents or attorneys-in-fact selected by it in good faith.  Agent may
deem and treat the payee of any note as the holder thereof for all purposes
hereof unless and until the assignment thereof pursuant to an agreement (if and
to the extent permitted herein) in form and substance satisfactory to Agent
shall have been delivered to and acknowledged by Agent.
  
 
83

--------------------------------------------------------------------------------

 
  
12.2   Reliance by Agent.  Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Agent.  As to any matters not
expressly provided for by this Agreement or any other Financing Agreement, Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders or all of Lenders as is required in such circumstance, and such
instructions of such Lenders and any action taken or failure to act pursuant
thereto shall be binding on all Lenders.
 
12.3   Events of Default.
  
(a)   Agent shall not be deemed to have knowledge or notice of the occurrence of
a Default or an Event of Default or other failure of a condition precedent to
the Loans and Letters of Credit hereunder, unless and until Agent has received
written notice from a Lender, or  any Borrower specifying such Event of Default
or any unfulfilled condition precedent, and stating that such notice is a
“Notice of Default or Failure of Condition”.  In the event that Agent receives
such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders.  Agent shall (subject to Section 12.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders.  Without limiting the foregoing, and notwithstanding the existence
or occurrence and continuance of an Event of Default or any other failure to
satisfy any of the conditions precedent set forth in Section 4 of this Agreement
to the contrary, unless and until otherwise directed by the Required Lenders,
Agent may, but shall have no obligation to, continue to make Loans and Issuing
Bank may, but shall have no obligation to, issue or cause to be issued any
Letter of Credit for the ratable account and risk of Lenders from time to time
if Agent believes making such Loans or issuing or causing to be issued such
Letter of Credit is in the best interests of Lenders.
 
(b)   Except with the prior written consent of Agent, no Lender or Issuing Bank
may assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit Obligations or other Obligations, as against any Borrower or
any Obligor or any of the Collateral or other property of any Borrower or any
Obligor.
  
 
84

--------------------------------------------------------------------------------

 
  
12.4   WFCF in its Individual Capacity.  With respect to its Commitment and the
Loans made and Letters of Credit issued or caused to be issued by it (and any
successor acting as Agent), so long as WFCF shall be a Lender hereunder, it
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as Agent, and the term “Lender”
or “Lenders” shall, unless the context otherwise indicates, include WFCF in its
individual capacity as Lender hereunder.  WFCF (and any successor acting as
Agent) and its Affiliates may (without having to account therefor to any Lender)
lend money to, make investments in and generally engage in any kind of business
with Borrowers (and any of its Subsidiaries or Affiliates) as if it were not
acting as Agent, and WFCF and its Affiliates may accept fees and other
consideration from any Borrower or any Obligor and any of its Subsidiaries and
Affiliates for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.
 
12.5   Indemnification.  Lenders agree to indemnify Agent and Issuing Bank (to
the extent not reimbursed by Borrowers hereunder and without limiting any
obligations of Borrowers hereunder) ratably, in accordance with their Pro Rata
Shares, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction.  The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.
 
12.6   Non-Reliance on Agent and Other Lenders.  Each Lender agrees that it has,
independently and without reliance on Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of Borrowers and Obligors and has made its own decision to enter into
this Agreement and that it will, independently and without reliance upon Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements.  Agent shall not be required to keep itself informed as to the
performance or observance by any Borrower or any Obligor of any term or
provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Borrower or any Obligor.  Agent will use reasonable
efforts to provide Lenders with any information received by Agent from any
Borrower or any Obligor which is required to be provided to Lenders or deemed to
be requested by Lenders hereunder and with a copy of any Notice of Default or
Failure of Condition received by Agent from any Borrower or any Lender;
provided, that, Agent shall not be liable to any Lender for any failure to do
so, except to the extent that such failure is attributable to Agent’s own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent or deemed
requested by Lenders hereunder, Agent shall not have any duty or responsibility
to provide any Lender with any other credit or other information concerning the
affairs, financial condition or business of any Borrower or any Obligor that may
come into the possession of Agent.
  
 
85

--------------------------------------------------------------------------------

 
 
12.7   Failure to Act.  Except for action expressly required of Agent hereunder
and under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.
 
12.8   Additional Loans.  Agent shall not make any Revolving Loans or Issuing
Bank provide any Letter of Credit to any Borrower on behalf of Lenders
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit would cause the aggregate amount of the total outstanding Revolving Loans
and Letters of Credit to Borrowers to exceed the Borrowing Base, without the
prior consent of all Lenders; except, that, Agent may make such additional
Revolving Loans or Issuing Bank may provide such additional Letter of Credit on
behalf of Lenders, intentionally and with actual knowledge that such Revolving
Loans or Letter of Credit will cause the total outstanding Revolving Loans and
Letters of Credit to Borrowers to exceed the Borrowing Base, as Agent may deem
necessary or advisable in its discretion; provided, that:  (a) the total
principal amount of the additional Revolving Loans or additional Letters of
Credit to such Borrower which Agent may make or provide after obtaining such
actual knowledge that the aggregate principal amount of the Revolving Loans
equal or exceed the Borrowing Base, plus the amount of Special Agent Advances
made pursuant to Section 12.11(a)(ii) hereof then outstanding, shall not exceed
the aggregate amount equal to ten (10%) percent of the Maximum Credit and shall
not cause the total principal amount of the Loans and Letters of Credit to
exceed the Maximum Credit and (b) no such additional Revolving Loan or Letter of
Credit shall be outstanding more than ninety (90) days after the date such
additional Revolving Loan or Letter of Credit is made or issued (as the case may
be), except as the Required Lenders may otherwise agree.  Each Lender shall be
obligated to pay Agent the amount of its Pro Rata Share of any such additional
Revolving Loans or Letters of Credit.
 
12.9   Concerning the Collateral and the Related Financing Agreements.  Each
Lender authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements.  Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.
 
12.10   Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.  By signing this Agreement, each Lender:
 
(a)   is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with respect to the Borrowing Base prepared or received by Agent (each
field audit or examination report and report with respect to the Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”), appraisals
with respect to the Collateral and financial statements with respect to
Borrowers and their respective Subsidiaries received by Agent;
   
 
86

--------------------------------------------------------------------------------

 
  
(b)   expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement
 
(c)   expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and any
Obligor and will rely significantly upon Borrowers’ and such Obligor’s books and
records, as well as on representations of Borrowers’ and such Obligor’s
personnel; and
 
(d)   agrees to keep all Reports confidential and strictly for its internal use
in accordance with the terms of Section 13.5 hereof, and not to distribute or
use any Report in any other manner.
 
12.11   Collateral Matters.
 
(a)   Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letters of Credit hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, (i) deems necessary or desirable either to preserve or
protect the Collateral or any portion thereof or (ii) to enhance the likelihood
or maximize the amount of repayment by Borrowers of the Loans and other
Obligations; provided, that, (A) the aggregate principal amount of the Special
Agent Advances pursuant to this clause (ii) outstanding at any time, plus the
then outstanding principal amount of the additional Loans and Letters of Credit
which Agent may make or provide as set forth in Section 12.8 hereof, shall not
exceed the amount equal to ten (10%) percent of the Maximum Credit and (B) the
aggregate principal amount of the Special Agent Advances pursuant to this clause
(ii) outstanding at any time, plus the then outstanding principal amount of the
Loans and Letters of Credit, shall not exceed the Maximum Credit, except at
Agent’s option; provided, that, to the extent that the aggregate principal
amount of Special Agent Advances plus the then outstanding principal amount of
the Loans and Letters of Credit exceed the Maximum Credit the Special Agent
Advances that are in excess of the Maximum Credit shall be for the sole account
and risk of Agent and notwithstanding anything to the contrary set forth below,
no Lender shall have any obligation to provide its share of such Special Agent
Advances in excess of the Maximum Credit, or (iii) to pay any other amount
chargeable to any Borrower or Obligor pursuant to the terms of this Agreement or
any of the other Financing Agreements consisting of (A) costs, fees and expenses
and (B) payments to Issuing Bank in respect of any Letter of Credit
Obligations.  The Special Agent Advances shall be repayable on demand and
together with all interest thereon shall constitute Obligations secured by the
Collateral.  Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder.  Interest on Special Agent Advances
shall be payable at the Interest Rate and shall be payable on demand.  Without
limitation of its obligations pursuant to Section 6.11, each Lender agrees that
it shall make available to Agent, upon Agent’s demand, in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Special
Agent Advance.  If such funds are not made available to Agent by such Lender,
such Lender shall be deemed a Defaulting Lender and Agent shall be entitled to
recover such funds, on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent’s option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Agent) and if such amounts are not paid within three (3)
days of Agent’s demand, at the highest Interest Rate provided for in Section 3.1
hereof.
  
 
87

--------------------------------------------------------------------------------

 
 
(b)   Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower certifies to
Agent that the sale or disposition is made in compliance with Section 9.7 hereof
(and Agent may rely conclusively on any such certificate, without further
inquiry), or (iii) constituting property in which any Borrower or any Obligor
did not own an interest at the time the security interest, mortgage or lien was
granted or at any time thereafter, or (iv) having a value in the aggregate in
any twelve (12) month period of less than $5,000,000, and to the extent Agent
may release its security interest in and lien upon any such Collateral pursuant
to the sale or other disposition thereof, such sale or other disposition shall
be deemed consented to by Lenders, or (v) if required or permitted under the
terms of any of the other Financing Agreements, including any intercreditor
agreement, or (vi) approved, authorized or ratified in writing by all of
Lenders.  Except as provided above, Agent will not release any security interest
in, mortgage or lien upon, any of the Collateral without the prior written
authorization of all of Lenders.  Upon request by Agent at any time, Lenders
will promptly confirm in writing Agent’s authority to release particular types
or items of Collateral pursuant to this Section.  In no event shall the consent
or approval of Issuing Bank to any release of Collateral be required.
  
(c)   Without any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section.  Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent upon any Collateral to the extent set forth above; provided, that,
(i) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such security interest,
mortgage or liens without recourse or warranty and (ii) such release shall not
in any manner discharge, affect or impair the Obligations or any security
interest, mortgage or lien upon (or obligations of any Borrower or any Obligor
in respect of) the Collateral retained by such Borrower or such Obligor.
 
(d)   Agent shall have no obligation whatsoever to any Lender, Issuing Bank or
any other Person to investigate, confirm or assure that the Collateral exists or
is owned by any Borrower or any Obligor or is cared for, protected or insured or
has been encumbered, or that any particular items of Collateral meet the
eligibility criteria applicable in respect of the Loans or Letters of Credit
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the other terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its discretion, given Agent’s own interest in
the Collateral as a Lender and that Agent shall have no duty or liability
whatsoever to any other Lender or Issuing Bank.
  
 
88

--------------------------------------------------------------------------------

 
  
12.12   Agency for Perfection.,  Each Lender and Issuing Bank hereby appoints
Agent and each other Lender and Issuing Bank as agent and bailee for the purpose
of perfecting the security interests in and liens upon the Collateral of Agent
in assets which, in accordance with Article 9 of the UCC can be perfected only
by possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender and Issuing Bank hereby acknowledges that it holds possession of any
such Collateral for the benefit of Agent as secured party.  Should any Lender or
Issuing Bank obtain possession of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.
 
12.13   Successor Agent.  Agent may resign as Agent upon thirty (30) days’
notice to Lenders and Administrative Borrower. If Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for Lenders.  If no successor agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with
Lenders and Administrative Borrower, a successor agent from among Lenders.  Upon
the acceptance by the Lender so selected of its appointment as successor agent
hereunder, such successor agent shall succeed to all of the rights, powers and
duties of the retiring Agent and the term “Agent” as used herein and in the
other Financing Agreements shall mean such successor agent and the retiring
Agent’s appointment, powers and duties as Agent shall be terminated.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Section
12 shall inure to its benefit as to any actions taken or omitted by it while it
was Agent under this Agreement.  If no successor agent has accepted appointment
as Agent by the date which is thirty (30) days after the date of a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nonetheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
 
12.14   Other Agent Designations.  Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement.  Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation.  Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such.  Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender  rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.
   
SECTION 13.  TERM OF AGREEMENT; MISCELLANEOUS
13.1   Term.
      
 
89

--------------------------------------------------------------------------------

 
  
(a)   This Agreement and the other Financing Agreements shall become effective
as of the date set forth on the first page hereof and shall continue in full
force and effect for a term ending on December 31, 2015 (the “Maturity Date”),
unless sooner terminated pursuant to the terms hereof.  Borrowers may terminate
this Agreement at any time upon ten (10) days prior written notice delivered by
Administrative Borrower to Agent (which notice shall be irrevocable) and Agent
may, at its option, and shall at the direction of Required Lenders, terminate
this Agreement at any time on or after an Event of Default has occurred and is
continuing.  Upon the Maturity Date or any other effective date of termination
of the Financing Agreements, Borrowers shall pay to Agent all outstanding and
unpaid Obligations and shall furnish cash collateral to Agent (or at Agent’s
option, a letter of credit issued for the account of Borrowers and at Borrowers’
expense, in form and substance satisfactory to Agent, by an issuer acceptable to
Agent and payable to Agent as beneficiary) in such amounts as Agent determines
are reasonably necessary to secure Agent, Lenders and Issuing Bank from loss,
cost, damage or expense, including attorneys’ fees and expenses, in connection
with any contingent Obligations, including issued and outstanding Letter of
Credit Obligations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment and any continuing obligations of Agent or any Lender
pursuant to any Deposit Account Control Agreement and for any of the Obligations
arising under or in connection with any Bank Products in such amounts as the
Bank Product Provider providing such Bank Products may require (unless such
Obligations arising under or in connection with any Bank Products are paid in
full in cash and terminated in a manner satisfactory to such Bank Product
Provider).  The amount of such cash collateral (or letter of credit, as Agent
may determine) as to any Letter of Credit Obligations shall be in the amount
equal to one hundred five (105%) percent of the amount of the Letter of Credit
Obligations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of the Letters of Credit
giving rise to such Letter of Credit Obligations.  Such payments in respect of
the Obligations and cash collateral shall be remitted by wire transfer in
Federal funds to the Agent Payment Account or such other bank account of Agent,
as Agent may, in its discretion, designate in writing to Administrative Borrower
for such purpose.  Interest shall be due until and including the next Business
Day, if the amounts so paid by Borrowers to the Agent Payment Account or other
bank account designated by Agent are received in such bank account later than
12:00 noon, Los Angeles, California time.
 
(b)   No termination of the Commitments, this Agreement or any of the other
Financing Agreements shall relieve or discharge any Borrower or any Obligor of
its respective duties, obligations and covenants under this Agreement or any of
the other Financing Agreements until all Obligations have been fully and finally
discharged and paid, and Agent’s continuing security interest in the Collateral
and the rights and remedies of Agent and Lenders hereunder, under the other
Financing Agreements and applicable law, shall remain in effect until all such
Obligations have been fully and finally discharged and paid.  Accordingly, each
Borrower waives any rights it may have under the UCC to demand the filing of
termination statements with respect to the Collateral and Agent shall not be
required to send such termination statements to Borrowers, or to file them with
any filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations paid and satisfied in full in
immediately available funds, other than the contingent Obligations for which
Agent has received cash collateral, or at its option, a letter of credit, in
accordance with Section 13.1(a) above.
 
(c)   If for any reason this Agreement is terminated prior to the Maturity Date,
in view of the impracticality and extreme difficulty of ascertaining actual
damages and by mutual agreement of the parties as to a reasonable calculation of
Agent’s and each Lender’s lost profits as a result thereof, Borrowers agrees to
pay to Agent, for the benefit of Lenders, upon the effective date of such
termination, an early termination fee in the amount equal to
  
 
90

--------------------------------------------------------------------------------

 
     
Amount
Period
(i)
1.00% of Maximum Credit
From the date hereof to and including December 31, 2012
(ii)
0.50% of Maximum Credit
From and after January 1, 2013 and to and including December 31, 2014
(iii)
0% of Maximum Credit
After December 31, 2014

  
Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrowers agree that it is reasonable under the circumstances currently existing
(including, but not limited to, the borrowings that are reasonably expected by
Borrowers hereunder and the interest, fees and other charges that are reasonably
expected to be received by Agent and Lenders pursuant to the Credit
Facility).  In addition, Agent and Lenders shall be entitled to such early
termination fee upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h) hereof, even if Agent and Lenders do not exercise
the right to terminate this Agreement, but elect, at their option, to provide
financing to any Borrower or permit the use of cash collateral under the United
States Bankruptcy Code.  The early termination fee provided for in this Section
13.1 shall be deemed included in the Obligations.
 
13.2   Interpretative Provisions.
 
(a)   All terms used herein which are defined in Article 1, Article 8 or Article
9 of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.
 
(b)   All references to the plural herein shall also mean the singular and to
the singular shall also mean the plural unless the context otherwise requires.
 
(c)   All references to any Borrower, any Obligor, Agent and Lenders pursuant to
the definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.
 
(d)   The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
 
(e)   The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.
  
 
91

--------------------------------------------------------------------------------

 
  
(f)   An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.
 
(g)   All references to the term “good faith” used herein when applicable to
Agent and/or any Lender shall mean, notwithstanding anything to the contrary
contained herein or in the UCC, honesty in fact in the conduct or transaction
concerned and the observance of reasonable commercial standards of fair dealing
based on how an asset based lender with similar rights providing a credit
facility of the type set forth herein would act in similar circumstances at the
time with the information then available to it.  Borrowers shall have the burden
of proving any lack of good faith on the part of Agent or any Lender alleged by
any Borrower at any time.
 
(h)   Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrowers most recently received by
Agent prior to the date hereof.  Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.
 
(i)   In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
 
(j)   Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
 
(k)   The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
 
(l)   This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(m)   This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties.  Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.
  
 
92

--------------------------------------------------------------------------------

 
  
13.3   Notices.
 
(a)   All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made:  if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing.  Notices delivered through electronic communications shall be
effective to the extent set forth in Section 13.3(b) below.  All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section):
 
If to Administrative Borrower,
any Borrower or any Obligor:
Kinergy Marketing LLC
400 Capital Mall, Suite 2060
Sacramento, California  95814
Attention: Chief Financial Officer
Telephone No.: 916-403-2123
Telecopy No.:  916-446-3937
   
with copy to:
Kinergy Marketing LLC
400 Capital Mall, Suite 2060
Sacramento, California  95814
Attention: General Counsel
Telephone No.: 916-403-2123
Telecopy No.: (916) 403-2785
   
If to Agent, Lenders or Issuing Bank:
Wells Fargo Capital Finance, LLC
245 S. Los Robles Avenue, 7th Floor
Pasadena, California 91101-3638
Attention: Portfolio Manager
Telephone No.: 626-685-4454
Telecopy No.: 626-844-9063



(b)   Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent or as
otherwise determined by Agent; provided, that, the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Section 2 hereof if such
Lender or Issuing Bank, as applicable, has notified Agent that it is incapable
of receiving notices under such Section by electronic communication.  Unless
Agent otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) ; provided, that,
such notice or other communication is not given during the normal business hours
of the recipient, such notice shall be deemed to have been sent at the opening
of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor.
   
 
93

--------------------------------------------------------------------------------

 
 
13.4   Partial Invalidity.  If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
 
13.5   Confidentiality.
  
(a)   Agent, each Lender and Issuing Bank shall use all reasonable efforts to
keep confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Borrower (or Parent on behalf of such
Borrower) pursuant to this Agreement which is clearly and conspicuously marked
as confidential at the time such information is furnished by such Borrower (or
Parent on behalf of such Borrower) to Agent, such Lender or Issuing Bank;
provided, that, nothing contained herein shall limit the disclosure of any such
information:  (i) to the extent required by statute, rule, regulation, subpoena
or court order, (ii) to bank examiners and other regulators, auditors and/or
accountants,  in connection with any litigation to which Agent, such Lender or
Issuing Bank is a party, (iii) to any Lender or Participant (or prospective
Lender or Participant) or Issuing Bank or to any Affiliate of any Lender so long
as such Lender, Participant (or prospective Lender or Participant), Issuing Bank
or Affiliate shall have been instructed to treat such information as
confidential in accordance with this Section 13.5, or (iv) to counsel for Agent
or any Lender or Participant (or prospective Lender or Participant) or Issuing
Bank.
  
(b)   In the event that Agent, any Lender or Issuing Bank receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Agent or such Lender or Issuing Bank, as the case may be, agrees
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Agent or such Lender or Issuing Bank determines in good faith and
in its reasonable business judgment that it will not create any risk of
liability to Agent or such Lender or Issuing Bank, Agent or such Lender or
Issuing Bank will promptly notify Administrative Borrower of such request so
that Administrative Borrower may seek a protective order or other appropriate
relief or remedy and (ii) if disclosure of such information is required,
disclose such information and, subject to reimbursement by Borrowers of Agent’s
or such Lender’s or Issuing Bank’s expenses, cooperate with Administrative
Borrower in the reasonable efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to such portion of the
disclosed information which Administrative Borrower so designates, to the extent
permitted by applicable law or if permitted by applicable law, to the extent
Agent or such Lender or Issuing Bank determines in good faith and in its
reasonable business judgment that it will not create any risk of liability to
Agent or such Lender or Issuing Bank.
 
(c)   In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, any Obligor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent, any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a person other than a Borrower
(unless sent by Parent on behalf of a Borrower), (iii) to require Agent, any
Lender or Issuing Bank to return any materials furnished by a Borrower to Agent,
a Lender or Issuing Bank or  prevent Agent, a Lender or Issuing Bank from
responding to routine informational requests  in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information.  The obligations of Agent, Lenders and Issuing Bank under
this Section 13.5 shall supersede and replace the obligations of Agent, Lenders
and Issuing Bank under any confidentiality letter signed prior to the date
hereof or any other arrangements concerning the confidentiality of information
provided by any Borrower to Agent or any Lender.  In addition, Agent and Lenders
may disclose information relating to the Credit Facility to Gold Sheets and
other publications, with such information to consist of deal terms and other
information customarily found in such publications and that Wells Fargo may
otherwise use the corporate name and logo of Borrowers and any Obligor or deal
terms in “tombstones” or other advertisements, public statements or marketing
materials.  Agent shall provide Administrative Borrower with drafts of any
“tombstones” or other advertisements, public statements or marketing materials
and Administrative Borrower shall have three (3) business days to provide
comments to such drafts to Agent.
   
 
94

--------------------------------------------------------------------------------

 
 
13.6   Successors.  This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Issuing Bank, Borrowers, and
their respective successors and assigns; except, that, Borrowers may not assign
their rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders.  Any such purported assignment without such express prior
written consent shall be void.  No Lender may assign its rights and obligations
under this Agreement without the prior written consent of Agent, except as
provided in Section 13.7 below.  For the avoidance of doubt, no assignment shall
relieve any party of any breach of this Agreement or any other Financing
Agreement that occurred prior to such assignment.  The terms and provisions of
this Agreement and the other Financing Agreements are for the purpose of
defining the relative rights and obligations of Borrowers, Agent, Lenders and
Issuing Bank with respect to the transactions contemplated hereby and there
shall be no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Financing Agreements.
 
13.7   Assignments; Participations.
  
(a)   Each Lender may, with the prior written consent of Agent,  assign all or,
if less than all, a portion equal to at least $5,000,000 in the aggregate for
the assigning Lender, of such rights and obligations under this Agreement to one
or more Eligible Transferees (but not including for this purpose any assignments
in the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.
 
(b)   Agent shall maintain a register of the names and addresses of Lenders,
their Commitments and the principal amount of their Loans (the
“Register”).  Agent shall also maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and shall modify the Register to give effect to
each Assignment and Acceptance.  The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and Borrowers, Obligors,
Agent and Lenders may treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(c)   Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Obligations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.
  
 
95

--------------------------------------------------------------------------------

 
  
(d)   By execution and delivery of an Assignment and Acceptance, the assignor
and assignee thereunder confirm to and agree with each other and the other
parties hereto as follows:  (i) other than as provided in such Assignment and
Acceptance, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower, any Obligor or any of their Subsidiaries or the performance or
observance by any Borrower or any Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a
Lender.  Agent and Lenders may furnish any information concerning any Borrower
or any Obligor in the possession of Agent or any Lender from time to time to
assignees and Participants.
 
(e)   Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Obligations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrowers, the
other Lenders and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Financing Agreements, and (iii) the Participant shall
not have any rights under this Agreement or any of the other Financing
Agreements (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by any
Borrower or any Obligor hereunder shall be determined as if such Lender had not
sold such participation.
 
(f)   Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans hereunder to a Federal Reserve Bank in support of borrowings
made by such Lenders from such Federal Reserve Bank; provided, that, no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee for such Lender as a party hereto.
 
(g)   Borrowers shall assist Agent or any Lender permitted to sell assignments
or participations under this Section 13.7 in whatever manner reasonably
necessary in order to enable or effect any such assignment or participation,
including (but not limited to) the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be reasonably
requested and the delivery of informational materials, appraisals or other
documents for, and the reasonable participation of relevant management in
meetings and conference calls with, potential Lenders or Participants. Borrowers
(or Administrative Borrower on behalf of Borrowers) shall certify the
correctness, completeness and accuracy, in all material respects, of all
descriptions of Borrowers and their affairs provided, prepared or reviewed by
any Borrower that are contained in any selling materials and all other
information provided by it and included in such materials.
   
 
96

--------------------------------------------------------------------------------

 
 
(h)   Any Lender that is an Issuing Bank may at any time assign all of its
Commitments pursuant to this Section 13.7.  If such Issuing Bank ceases to be a
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Revolving Loans or fund risk participations in outstanding
Letter of Credit Obligations), shall continue.
 
13.8   Entire Agreement.  This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.  In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
 
13.9   USA Patriot Act.  Each Lender subject to the USA PATRIOT Act (Title III
of Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrowers that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies each person or corporation
who opens an account and/or enters into a business relationship with it, which
information includes the name and address of Borrowers and other information
that will allow such Lender to identify Borrowers in accordance with the Act and
any other applicable law.  Borrowers are hereby advised that any Loans or
Letters of Credit hereunder are subject to satisfactory results of such
verification.
 
13.10   Counterparts, Etc.  This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements.  Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
 
13.11   Amendment and Restatement.  The terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing Loan
Agreement are simultaneously hereby amended and restated in their entirety, and
as so amended and restated, replaced and superseded by the terms, conditions
agreements, covenants, representations and warranties set forth in this
Agreement, and as of the effective date of this Agreement, neither the
Borrowers, Guarantors nor the Agent and Lenders shall be subject to or bound by
any of the terms of the Existing Loan Agreement and shall only be subject to or
bound by the terms and provisions of this Agreement, except that, nothing herein
or in the other Financing Agreements shall, in any manner, be construed to
constitute payment of, or impair, limit, cancel or extinguish, or constitute a
novation in respect of any of the “Obligations” existing under (and as defined
in) the Existing Loan Agreement (the “Existing Obligations”) or any other
obligations, liabilities and indebtedness of the Borrowers or Guarantors
evidenced by or arising under the Existing Loan Agreement or impair or adversely
affect the continuation of the security interests, liens and other interests in
the Collateral heretofore granted, pledged and/or assigned by the Borrowers and
Guarantors to Agent pursuant to the Existing Loan Agreement or any other
Financing Agreements.  All Existing Obligations and all other loans, advances
and other financial accommodations under the Existing Loan Agreement of
Borrowers or Guarantors to Agent and Lenders that are outstanding and unpaid as
of the date hereof pursuant to the Existing Loan Agreement or otherwise
(including, without limitation, all Existing Obligations now or hereafter
arising in connection with the Existing Letters of Credit) shall be deemed
Obligations of Borrowers and Guarantors under this Agreement which are secured
by Liens in the Collateral pursuant to the terms of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
  
 
97

--------------------------------------------------------------------------------

 
  

IN WITNESS WHEREOF, Agent, Lenders and Borrowers have caused these presents to
be duly executed as of the day and year first above written.
 


AGENT
Borrowers
WELLS FARGO CAPITAL FINANCE, LLC, as Agent
KINERGY MARKETING LLC
   
By:        /s/ CARLOS VALLES                          
Name:   Carlos Valles                                         
Title:     VP                                                           
By:          /s/ NEIL M. KOEHLER                             
Name:     Neil M. Koehler                                         
Title:       Chief Executive Officer                             
   
ISSUING BANK
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank
PACIFIC AG. PRODUCTS, LLC
   
By:        /s/ CARLOS VALLES                          
Name:   Carlos Valles                                         
Title:     VP                                                           
By:         /s/ NEIL M. KOEHLER                              
Name:    Neil M. Koehler                                          
Title:      Chief Executive Officer                             
   
LENDERS
 
WELLS FARGO CAPITAL FINANCE, LLC
     
By:        /s/ CARLOS VALLES                          
Name:   Carlos Valles                                         
Title:     VP                                                           
 
Commitment:   $30,000,000
 

 
 

 
 
98

--------------------------------------------------------------------------------

 
   

EXHIBIT A
to
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


ASSIGNMENT AND ACCEPTANCE AGREEMENT


This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of __________ ___, 20__ is made between ________________________ (the
“Assignor”) and ____________________ (the “Assignee”).
 
W I T N E S S E T H:


WHEREAS, Wells Fargo Capital Finance, LLC, in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a “Lender” and collectively, “Lenders”) have
entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Kinergy Marketing LLC and Pacific Ag. Products, LLC
(collectively, “Borrowers”) as set forth in the Amended and Restated Loan and
Security Agreement, dated May 4, 2012, by and among Borrowers, Agent and Lenders
(as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”), and the other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);
 
WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$___________ (the “Commitment”);
 
WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $______________ (the “Assigned Commitment Amount”) on the
terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
1.  Assignment and Acceptance.
 
(a)  Subject to the terms and conditions of this Assignment and Acceptance,
 Assignor hereby sells, transfers and assigns to Assignee, and  Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment and each of the Committed Loans of
Assignor and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be _______ (__%) percent.
  
 
A-1

--------------------------------------------------------------------------------

 
   
(b)  With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount.  Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender.  It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.2,
6.4, 6.8, 11.5 and 12.5 of the Loan Agreement to the extent such rights relate
to the time prior to the Effective Date.
 
(c)  After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Commitment will be $_____________.
 
(d)  After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Commitment will be $______________ (as such amount
may be further reduced by any other assignments by Assignor on or after the date
hereof).
 
2.  Payments.
 
As consideration for the sale, assignment and transfer contemplated in Section 1
hereof, Assignee shall pay to Assignor on the Effective Date in immediately
available funds an amount equal to $____________, representing Assignee’s Pro
Rata Share of the principal amount of all Committed Loans.
 
Assignee shall pay to Agent the processing fee in the amount specified in
Section 13.7(a) of the Loan Agreement.
 
3.  Reallocation of Payments.  Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letters of Credit shall be for the account of Assignor.  Any
interest, fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of
Assignee.  Each of Assignor and Assignee agrees that it will hold in trust for
the other party any interest, fees and other amounts which it may receive to
which the other party is entitled pursuant to the preceding sentence and pay to
the other party any such amounts which it may receive promptly upon receipt.
 
4.  Independent Credit Decision.  Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Borrowers, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to enter into this Assignment and Acceptance and
 agrees that it will, independently and without reliance upon Assignor, Agent or
any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the Loan Agreement.
   
 
A-2

--------------------------------------------------------------------------------

 
  
5.  Effective Date; Notices.
 
(a)  As between Assignor and Assignee, the effective date for this Assignment
and Acceptance shall be _______________, 200_ (the “Effective Date”); provided,
that, the following conditions precedent have been satisfied on or before the
Effective Date:
 
(i)  this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;
 
(ii)  the consent of Agent as required for an effective assignment of the
Assigned Commitment Amount by Assignor to Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;
 
(iii)  written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Administrative Borrower and Agent;
 
(iv)  Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and
 
(v)  the processing fee referred to in Section 2(b) hereof shall have been paid
to Agent.
 
(b)  Promptly following the execution of this Assignment and Acceptance,
Assignor shall deliver to Administrative Borrower and Agent for acknowledgment
by Agent, a Notice of Assignment in the form attached hereto as Schedule 1.
 
6.   Agent.  [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]
 
(a)  Assignee hereby appoints and authorizes Assignor in its capacity as Agent
to take such action as agent on its behalf to exercise such powers under the
Loan Agreement as are delegated to Agent by Lenders pursuant to the terms of the
Loan Agreement.
 
(b)  Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Loan Agreement.]
 
7.  Withholding Tax.  Assignee (a) represents and warrants to Assignor, Agent
and Borrowers that under applicable law and treaties no tax will be required to
be withheld by Assignee, Agent or Borrowers with respect to any payments to be
made to Assignee hereunder or under any of the Financing Agreements, (b) agrees
to furnish (if it is organized under the laws of any jurisdiction other than the
United States or any State thereof) to Agent and Borrowers prior to the time
that Agent or Borrowers are required to make any payment of principal, interest
or fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new such forms upon the expiration of any previously
delivered form or comparable statements in accordance with applicable U.S. law
and regulations and amendments thereto, duly executed and completed by Assignee,
and (c) agrees to comply with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.
  
 
A-3

--------------------------------------------------------------------------------

 
  
8.  Representations and Warranties.
 
(a)  Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (a) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.
 
(b)  Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto.  Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition or statements of Borrowers, or the performance or observance by
Borrowers or any other Person, of any of its respective obligations under the
Loan Agreement or any other instrument or document furnished in connection
therewith.
 
(c)  Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.
 
9.  Further Assurances.  Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.
  
 
A-4

--------------------------------------------------------------------------------

 
   
10.  Miscellaneous.
 
(a)  Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto.  No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other for further breach thereof.
 
(b)  All payments made hereunder shall be made without any set-off or
counterclaim.
 
(c)  Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.
 
(d)  This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
(e)  THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF CALIFORNIA.  Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in Los Angeles County, California over any suit, action or
proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such California State or Federal court.  Each party
to this Assignment and Acceptance hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.
 
(f)  ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).
 
[SIGNATURE PAGE FOLLOWS]
   
 
A-5

--------------------------------------------------------------------------------

 
   
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.
 
 

 
[ASSIGNOR]
 
By: ___________________________________
 
Title: __________________________________


 
[ASSIGNEE]
 
By: ___________________________________
 
Title: __________________________________
   

 
                                                   
 
A-6

--------------------------------------------------------------------------------

 
  
SCHEDULE 1
to
NOTICE OF ASSIGNMENT AND ACCEPTANCE


__________, 20__


Wells Fargo Capital Finance, LLC, as Agent
245 S. Los Robles Avenue, 7th Floor
Pasadena, California 91101-3638
Attention: Portfolio Manager


Re:  Kinergy Marketing LLC


Ladies and Gentlemen:
 
Wells Fargo Capital Finance, LLC, in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the financial
institutions which are parties thereto as lenders (in such capacity, “Agent”),
and the financial institutions which are parties to the Loan Agreement as
lenders (individually, each a “Lender” and collectively, “Lenders”) have entered
or are about to enter into financing arrangements pursuant to which Agent and
Lenders may make loans and advances and provide other financial accommodations
to Kinergy Marketing LLC and Pacific Ag. Products, LLC (collectively,
“Borrowers”) as set forth in the Amended and Restated Loan and Security
Agreement, dated May 4, 2012, by and among Borrowers, Agent and Lenders (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”).  Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Loan Agreement.
 
1.    We hereby give you notice of, and request your consent to, the assignment
by __________________________ (the “Assignor”) to ___________________________
(the “Assignee”) such that after giving effect to the assignment Assignee shall
have an interest equal to ________ (__%) percent of the total Commitments
pursuant to the Assignment and Acceptance Agreement attached hereto (the
“Assignment and Acceptance”).  We understand that the Assignor’s Commitment
shall be reduced by $_____________, as the same may be further reduced by other
assignments on or after the date hereof.
 
2.    Assignee agrees that, upon receiving the consent of Agent to such
assignment, Assignee will be bound by the terms of the Loan Agreement as fully
and to the same extent as if the Assignee were the Lender originally holding
such interest under the Loan Agreement.
  
 
A-7

--------------------------------------------------------------------------------

 
  
3.    The following administrative details apply to Assignee:
  

  (A) Notice address:               Assignee name: ____________________        
    Address: ____________________             Attention: ____________________  
          Telephone: ____________________             Telecopier:
____________________           (B) Payment instructions:               Account
No.: ____________________             At: ____________________            
Reference: ____________________             Attention: ____________________

  
4.    You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Acceptance.
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.
 
 

 
Very truly yours,
 
[NAME OF ASSIGNOR]
By: ___________________________________
  
Title: __________________________________


 
[NAME OF ASSIGNEE]
By: ___________________________________
 
Title: __________________________________

 
                                                    


[SIGNATURES CONTINUED ON NEXT PAGE]
 
 
A-8

--------------------------------------------------------------------------------

 
  

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:


WELLS FARGO CAPITAL FINANCE, LLC,
as Agent


By: ___________________________________
 
Title:
__________________________________                                                
 

 
 
A-9

--------------------------------------------------------------------------------

 
  
EXHIBIT B
to
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


INFORMATION CERTIFICATE
  

GUIDELINES FOR PREPARATION OF INFORMATION CERTIFICATE


Annexed hereto is a form of Information Certificate which you should complete
carefully and accurately.


Please note:


1.   The Information Certificate should be completed by you in consultation with
your attorneys and accountants.
 
2.   To the extent there is insufficient space provided in the Information
Certificate for a response to any question, please include additional pages as
exhibits to the certificate.
 
3.   The Information Certificate should be returned to us as soon as possible
since the information in it is necessary for us to prepare the loan
documentation.
 
4.   The Information Certificate will be included as an exhibit to the Loan and
Security Agreement between us.  The numbers of the schedules provided for in the
Information Certificate correspond to the sections of the Loan and Security
Agreement covering the applicable matter where such schedules are
referenced.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed in the Loan and Security Agreement.
 
If you have any questions in connection with the preparation of the Information
Certificate, please let us know.


Thank you for your cooperation and we look forward to continuing to work with
you.
 


 

  Wells Fargo Bank, National Association

 
 
 
B-1

--------------------------------------------------------------------------------

 
 
INFORMATION CERTIFICATE


OF


KINERGY MARKETING LLC
AND ITS SUBSIDIARIES AND AFFILIATES
 
 

  Dated: May 4, 2012

  
Wells Fargo Bank, National Association, as Agent
245 S. Los Robles Ave., 7th Floor
Pasadena, CA  91101-3638


In connection with certain financing provided or to be provided or arranged for
Wells Fargo Bank, National Association (“Wells Fargo”) and certain other lenders
(together with Wells Fargo in its individual capacity, collectively, “Lenders”)
and for whom Wells Fargo will be acting as agent (in such capacity, “Agent”),
each of the undersigned (individually, a “Company” and, collectively, the
“Companies”) jointly and severally represents and warrants to Agent and Lenders
the following information about it, its organizational structure and other
matters of interest to Agent and Lenders:


1.  
The full and exact name of each Company as set forth in its certificate of
incorporation (or its certificate of formation or other organizational document
filed with the applicable state governmental authority, as the case may be) is
as follows:

 
Kinergy Marketing LLC and Pacific Ag. Products, LLC
   
2.  
Each Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

 
Kinergy Marketing and Pacific Ag. Products, or PAP
  
3.  
Each Company is a registered organization of the following type (for example,
corporation, limited partnership, limited liability company, etc.):

 
Company
Date of Organization
Jurisdiction of Organization
Kinergy Marketing LLC
9/13/2000
Oregon LLC
Pacific Ag. Products, LLC
6/16/2003
California LLC

   
 
B-2

--------------------------------------------------------------------------------

 
  
4.  
The organizational identification number of each Company issued by its
jurisdiction of organization is as set forth below (or if none is issued by the
jurisdiction of organization indicate “none”):

 
Company
ID No.
See below
 

 
 
 
 
5.  
The Federal Employer Identification Number of each Company is as follows:

 
Company
FEIN
Kinergy Marketing LLC
 
Pacific Ag. Products, LLC
 

 
 
 
6.  
Each Company is duly qualified and authorized to transact business as a foreign
organization in the following states and is in good standing in such states:

 
Company
Jurisdictions
Kinergy Marketing LLC
Arizona, California, Colorado, Idaho, Illinois, Iowa, Montana, Nevada, New
Mexico,
South Dakota, Texas, Utah, Washington,  and Wyoming
Pacific Ag. Products, LLC
Idaho, and Oregon
   

 
 
7.  
Since the date of its organization, the name of each Company as set forth in its
organizational documentation as filed of record with the applicable state
authority has been changed as follows:

 
Company
Date of Change
Prior Name
N/A
                     

 
  
 
B-3

--------------------------------------------------------------------------------

 
  
8.  
Since the date of five (5) years prior to the date hereof, each Company has made
or entered into the following mergers or acquisitions:

 
Company
Merger/Acquisition
Date
N/A
                     

  
9.  
The chief executive office and mailing address of each Company is located at the
address indicated for such Company on Schedule 8.2 hereto.

 
10.  
The books and records of each Company pertaining to accounts, contract rights,
inventory, and other assets are located at the addresses indicated for such
Company on Schedule 8.2 hereto.

 
11.  
Each Company has other places of business and/or maintains inventory or other
assets only at the addresses (indicate whether locations are owned, leased or
operated by third parties and if leased or operated by third parties, their name
and address) indicated for such Company on Schedule 8.2 hereto.

 
12.  
The places of business or other locations of any assets used by each Company
during the last four (4) months other than those listed above are as indicated
for such Company on Schedule 8.2 hereto.

 
13.  
Each Company’s assets are owned and held free and clear of liens, mortgages,
pledges, security interests, encumbrances or charges except as set forth on
Schedule 8.4 hereto.

 
14.  
There are no judgments or litigation pending by or against any Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as set
forth on Schedule 8.6 hereto.

 
15.  
Each Company is in compliance with all environmental laws applicable to its
business or operations except as set forth on Schedule 8.8 hereto.

 
16.  
No Company has any deposit accounts, investment accounts, securities account or
similar accounts with any bank, savings and loan or other financial institution,
except as set forth on Schedule 8.10 hereto for the purposes and of the types
indicated therein.

 
17.  
No Company owns or licenses any trademarks, patents, copyrights or other
intellectual property, except as set forth on Schedule 8.11 hereto (indicate
type of intellectual property and whether owned or licensed, registration
number, date of registration, and, if licensed, the name and address of the
licensor).

 
18.  
Each Company is affiliated with, or has ownership in, the corporations
(including subsidiaries) and other organizations set forth on Schedule 8.12
hereto.

  
 
B-4

--------------------------------------------------------------------------------

 
  
19.  
The names of the stockholders (or members or partners, including general
partners and limited partners) of each Company and their holdings are as set
forth on Schedule 8.12 hereto (if stock or other interests are widely held
indicate only holders owning 10% or more of the voting stock or other
interests).

 
20.  
No Company is a party to or bound by an collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth on Schedule 8.13 hereto (indicate date of agreement, parties to
agreement, description of employees covered, and date of termination).

 
21.  
No Company is a party to or bound by any “material contract” except as set forth
on Schedule 8.15 hereto.  For this purpose a “material contract” means any
contract or other agreement, written or oral, of such Company involving monetary
liability of or to any Person in an amount in excess of $250,000 in any fiscal
year and any other contract or other agreement, whether written or oral, to
which such Company is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto would have a material
adverse effect on the business, assets, condition (financial or otherwise) or
results of operations or prospects of such Company or the validity or
enforceability of any agreements of such Company with Agent and Lenders or any
of the rights and remedies of Agent and Lenders under any of such agreements.

 
22.  
No Company has any “indebtedness” except as set forth on Schedule 9.9
hereto.  For this purpose, the term “indebtedness” means any liability, whether
or not contingent, (a) in respect of borrowed money (whether or not the recourse
of the lender is to the whole of the assets of such Company or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments; (b)
representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an affiliate) created, incurred,
assumed or guaranteed by such Company in the ordinary course of business of such
Company in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith); (c) all obligations as lessee under leases which have
been, or should be, in accordance with generally accepted accounting principles
recorded as capital leases; (d) any contractual obligation, contingent or
otherwise, of such Company to pay or be liable for the payment of any
indebtedness described in this definition of another person or entity,
including, without limitation, any such indebtedness, directly or indirectly
guaranteed, or any agreement to purchase, repurchase, or otherwise acquire such
indebtedness, obligation or liability or any security therefor, or to provide
funds for the payment or discharge thereof, or to maintain solvency, assets,
level of income, or other financial condition; (e) all obligations with respect
to redeemable stock and redemption or repurchase obligations under any capital
stock or other equity securities issued by such Company; (f) all reimbursement
obligations and other liabilities of such Company with respect to surety bonds
(whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such
Company’s account; (g) all indebtedness of such Company in respect of
indebtedness of another person or entity for borrowed money or indebtedness of
another person or entity otherwise described in this definition which is secured
by any consensual lien, security interest, collateral assignment, conditional
sale, mortgage, deed of trust, or other encumbrance on any asset of such
Company, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Company, all as of such time; (h)
all obligations, liabilities and indebtedness of such Company (marked to market)
arising under swap agreements, cap agreements and collar agreements and other
agreements or arrangements designed to protect such person against fluctuations
in interest rates or currency or commodity values; (i) all obligations owed by
such Company under license agreements with respect to non-refundable, advance or
minimum guarantee royalty payments; and (j) the principal and interest portions
of all rental obligations of such Company under any synthetic lease or similar
off-balance sheet financing where such transaction is considered to be borrowed
money for tax purposes but is classified as an operating lease in accordance
with generally accepted accounting principles.

  
 
B-5

--------------------------------------------------------------------------------

 
  
23.  
No Company has made any loans or advances or guaranteed or otherwise become
liable for the obligations of any others, except as set forth on Schedule 9.10
hereto.

 
24.  
No Company has any chattel paper (whether tangible or electronic) or instruments
as of the date hereof, except as follows: n/a

 
25.  
No Company has any commercial tort claims, except as follows: n/a

 
26.  
There is no provision in the certificate of incorporation, certificate of
formation,  articles of organization, by-laws or operating agreement of any
Company (as applicable) or the other organizational documents of such Company,
or in the laws of the State of its organization, requiring any vote or consent
of it shareholders, members or other holders of the equity interests therein to
borrow or to authorize the mortgage or pledge of or creation of a security
interest in any assets of such Company or any subsidiary.  Such power is vested
exclusively in its Board of Directors (or in the case of a limited partnership,
the general partner that is the signatory hereto, or in the case of a limited
liability company, the manager that is the signatory hereto).

 
27.  
The officers of each Company and their respective titles are as follows:

 
Company
Title
Name
     
(a) Company: Kinergy Marketing LLC and Pacific Ag. Products, LLC
Chief Executive Officer and President
Neil M. Koehler
     
(b) Company:  Kinergy Marketing LLC
Vice President
Greg DiBiase
     
(c) Company:  Pacific Ag. Products, LLC
Vice President
Paul P. Koehler
     
(d) Company:  Kinergy Marketing LLC and Pacific Ag. Products, LLC
Chief Financial Officer, VP and Assistant Secretary
Bryon McGregor
     
(e) Company: Kinergy Marketing LLC and Pacific Ag. Products, LLC
General Counsel, VP and Secretary
Christopher W. Wright
     
(f) Company: Kinergy Marketing LLC and Pacific Ag. Products, LLC
Treasurer
Michael Kramer

  
 
B-6

--------------------------------------------------------------------------------

 
   
The following will have signatory powers as to all transactions of each Company
with Agent and Lenders: Bryon McGregor and Michael Kramer
 
28.  
The members of the Board of Directors of each Company (or, if the Company is a
limited partnership, the general partner or, if the Company is a limited
liability company, the managers) are:

 
Company
Manager
Kinergy Marketing LLC
Pacific Ethanol, Inc.
Pacific Ag. Products, LLC
Pacific Ethanol, Inc.
       

 
 
29.  
At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 
Company
Taxes
N/A
             

 
 
30.  
Certified Public Accountants for each Company is the firm of:

 
Name        Hein and Associates                                           
Address   2010 Main St. Suite 1000; Irvine, CA 92614
Partner Handling RelationshipLarry Schultz  
Were statements uncertified for any fiscal year?      
 
 
 
 
B-7

--------------------------------------------------------------------------------

 
 
Agent and Lenders shall be entitled to rely upon the foregoing in all respects
and each of the undersigned is duly authorized to execute and deliver this
Information Certificate on behalf of the Company for which he or she is signing.
 
  

 
Very truly yours,
 
KINERGY MARKETING LLC


By: _________________________
Name: _______________________
Title: ________________________


 
PACIFIC AG. PRODUCTS, LLC


By: _________________________
Name: _______________________
Title: ________________________
   

 
 
   

 
B-8

--------------------------------------------------------------------------------

 
   
SCHEDULE 8.2
to
INFORMATION CERTIFICATE


Locations


A.           Company: Kinergy Marketing LLC


1.  
Chief Executive Office

 
400 Capital Mall Suite 2060
Sacramento, CA 95814
   
2.  
Location of Books and Records

 
400 Capital Mall Suite 2060
Sacramento, CA 95814
   
3.  
Locations of Inventory, Equipment and Other Assets

 
Address
Owned/Leased/Third Party*
Name/Address of Lessor or Third Party, as Applicable
Western United States – Rail Cars
Leased Railcars
GE Railcar Services Corporation
     
1015 South Cherry Tuscon, AZ 85719
Leased terminal for Ethanol
Jerry Kachenko
     
2941 Navy Drive, Stockton, CA 95206
Leased terminal for Ethanol**
NuStar—Delbert Gilmore
     
9420 NW St. Helens Portland, OR 97231
Leased terminal for Ethanol**
NuStar—Bill Dungan
     
488 Wright Ave Richmond, CA 94804
Leased terminal for Ethanol**
Plains Products—John Cook
     
8000 E Manning Fowler, CA 93625
Leased terminal for Ethanol
Jack-trucks/Erin-acct/Roger VG
     
2690 Prairie Rd Eugene, OR 97404
Leased terminal for Ethanol
The Jerry Brown Company
     
5601 W Van Buren Phoenix, AZ 85043
Leased terminal for Ethanol
Tracy Gahan
     
294 West Harris Rd Imperial, CA
Leased terminal for Ethanol
Mike Clagg
     
90 San Pablo Ave Crockett, CA 94525
Leased terminal for Ethanol
Leticia Holbert
     
2200 S Highland Dr Las Vegas, NV 89102
Leased terminal for Ethanol
Becky Weed

 

--------------------------------------------------------------------------------

*
Indicate in this column next to applicable address whether the location is owned
by each Company, leased by each Company or owned and operated by a third party
(e.g., warehouse, processor, consignee, etc.)

** 
Bailee agreement in place. See Schedule 8.15 for corresponding bailee
agreements.

 
 
4.  
Locations of Assets in Prior 4 Months not Listed Above

 
None.
 
   
 
B-9

--------------------------------------------------------------------------------

 
  
B.           Company: Pacific Ag. Products, LLC


1.  
Chief Executive Office

 
400 Capital Mall Suite 2060
Sacramento, CA 95814
  
2.  
Location of Books and Records

 
400 Capital Mall Suite 2060
Sacramento, CA 95814
  
3.  
Locations of Inventory, Equipment and Other Assets

 
Address
Owned/Leased/Third Party*
Name/Address of Lessor or Third Party, as Applicable
400 Capital Mall Suite 2060
Sacrament, CA 95814
Leased Mixer
Kirby Manufacturing
PO Box 989
Merced, CA 95341
                                         



4.  
Locations of Assets in Prior 4 Months not Listed Above

 
None.
 

--------------------------------------------------------------------------------

*       Indicate in this column next to applicable address whether the location
is owned by each Company, leased by each Company or owned and operated by a
third party (e.g., warehouse, processor, consignee, etc.)
   
 
B-10

--------------------------------------------------------------------------------

 
  
SCHEDULE 8.4
to
INFORMATION CERTIFICATE


Existing Liens*




 
Name of Company
 
Name of Secured Party
 
Description Of Collateral
File No. of Financing Statement/Jurisdiction
(Optional)
Kinergy Marketing LLC
Wells Fargo Bank
Asset-Based Line of Credit
 
Pacific Ag. Products, LLC
Agricredit Acceptance LLC
Kirby Mixer
                                                                               
                                                                 




--------------------------------------------------------------------------------

*      Do not indicate liens of existing lender(s) to be repaid with proceeds of
initial disbursements of loans under new Wells Fargo facility.
  
 
B-11

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.6
to
INFORMATION CERTIFICATE


Pending Litigation


N/A
 
 
 
 
 
 
 
 
B-12

--------------------------------------------------------------------------------

 
  
SCHEDULE 8.8
to
INFORMATION CERTIFICATE


Environmental Compliance




N/A
 
 
 
 
 
 
 
B-13

--------------------------------------------------------------------------------

 
  
SCHEDULE 8.10
to
INFORMATION CERTIFICATE


Deposit Accounts; Investment Accounts


(a)  
Part 1 - Deposit Accounts

 

Name of Company Name and Address of Bank Account No. Purpose *  
Kinergy Marketing LLC
Wells Fargo Bank
 
Collection Account
 
Kinergy Marketing LLC
Wells Fargo Bank
 
Disbursement Account
 
Pacific Ag. Products, LLC
Wells Fargo Bank
 
Operating Cash Account
 
Kinergy Marketing LLC
FS Stone
 
Restricted Cash for Hedge Positions
 





B.           Part 2 - Investment and Other Accounts


Name of Company
Name and Address of
Broker or Other Institution
Account No.
Purpose
Types of Investments
Balance as of
March 31, 21012
Kinergy Marketing LLC
FC Stone
 
Hedge Positions
Futures
$20,705
                                               


 
 

--------------------------------------------------------------------------------

*       For the “purpose” indicate either: (a) “collection account” if proceeds
of receivables or other assets are deposited in it, and note “lockbox” if it is
subject to lockbox servicing arrangements with the applicable bank
or  “disbursement account” if it is a checking account or (b) account used for
transferring funds to third parties, and in addition, indicate if it is used for
a specific purpose, e.g., ““payroll”, “medical”, etc.
  
 
B-14

--------------------------------------------------------------------------------

 
  
SCHEDULE 8.11
to
INFORMATION CERTIFICATE


Intellectual Property
   
1.  
Company: N/A

 
(a)  
Trademarks

 
(ii)  
Owned

   
Trademark
Registration Number
Registration Date
Expiration Date
               

  
Trademark Application
Application/Serial Number
Application Date
           



(iii)  
Licensed

 
Trademark
Registration Number
Registration Date
Expiration Date
Owner/Licensor
                   

   
Trademark Application
Application/Serial Number
Application Date
           

  

(b)  
Patents

 
(i)  
Owned

 
Patent Description
Registration Number
Registration Date
Expiration Date
               

   
 
B-15

--------------------------------------------------------------------------------

 
    
Patent Application
Application/Serial Number
Application Date
           



(ii)  
Licensed

 
Patent Description
Registration Number
Registration Date
Expiration Date
Owner/Licensor
                   



Patent Application
Application/Serial Number
Application Date
           



(c)  
Copyrights

 
(i)  
Owned

 
Copyright
Registration Number
Registration Date
           



(ii)  
Licensed

 
Patent Description
Registration Number
Registration Number
Expiration Date
Owner/Licensor
                   



(d)  
Other

     
2.  
Company: _______________

 
(a)  
Trademarks

 
(i)  
Owned

   
 
B-16

--------------------------------------------------------------------------------

 
   
Trademark
Registration Number
Registration Date
Expiration Date
               



Trademark Application
Application/Serial Number
Application Date
           



(ii)  
Licensed

 
Trademark
Registration Number
Registration Date
Expiration Date
Owner/Licensor
                   

  
Trademark Application
Application/Serial Number
Application Date
           



(b)  
Patents

 
(i)  
Owned

 
Patent Description
Registration Number
Registration Date
Expiration Date
               



Patent Application
Application/Serial Number
Application Date
           



(ii)  
Licensed

 
Patent Description
Registration Number
Registration Date
Expiration Date
Owner/ Licensor
                   



Patent Application
Application/Serial Number
Application Date
           

  
 
B-17

--------------------------------------------------------------------------------

 
  
(c)  
Copyrights

 
(i)  
Owned

 
Copyright
Registration Number
Registration Date
           



(ii)  
Licensed

 
Patent Description
Registration Number
Registration Number
Expiration Date
Owner/Licensor
                   



(d)  
Other

  
(e)  
License Agreements

  
Name of Document
Date of Document
Licensor
Term
Licensed Intellectual Property
                   



    
 
B-18

--------------------------------------------------------------------------------

 
   
SCHEDULE 8.12
to
INFORMATION CERTIFICATE


Subsidiaries; Affiliates; Investments


(a)  
Subsidiaries (More than 50% owned by Company indicated)

 
Company
Subsidiary
Jurisdiction of Incorporation
Percentage Owned
Kinergy Marketing LLC
Pacific Ag. Products, LLC
California
100%



(b)  
Affiliates (Less than 50% Owned by Company)

 
Company
Affiliate
Jurisdiction of Incorporation
Percentage Owned
N/A
     



(c)  
Affiliates (Subject to common ownership with Company)

 
Company
Affiliate
Jurisdiction of Incorporation
Parent
Percentage Owned
Kinergy Marketing LLC
Pacific Ethanol Management Services, LLC
Delaware LLC
Pacific Ethanol, Inc.
100%
Kinergy Marketing LLC
Pacific Ethanol Development, LLC
Delaware LLC
Pacific Ethanol, Inc.
100%
Kinergy Marketing LLC
New PE Holdco, LLC
Delaware LLC
Pacific Ethanol, Inc.
34%



(d)  
Shareholders (If widely held, only holders with more than 10%)

 
Company
Shareholders
Jurisdiction of Incorporation*
Percentage Owned           
Kinergy Marketing LLC
Pacific Ethanol, Inc.
Delaware
100%
Pacific Ag. Products, LLC
Kinergy Marketing LLC
Oregon
100%




--------------------------------------------------------------------------------

*       If shareholders are individuals, indicate “N/A”.
   
 
B-19

--------------------------------------------------------------------------------

 
  
SCHEDULE 8.13
to
INFORMATION CERTIFICATE


Labor Matters
 
  
Company
Name of Agreement
Date of Agreement
Parties to Agreement
Date of Expiration/Termination
N/A
                                                         

 
 
 
   

 
B-20

--------------------------------------------------------------------------------

 
   
SCHEDULE 8.15
to
INFORMATION CERTIFICATE


Material Contracts




Company
Name of Agreement
Date of Agreement
Parties to Agreement
Date of Expiration/Termination
         
1. Kinergy Marketing LLC
Ethanol Marketing Agreement
June 30, 2011
Three (3) individual agreements with the individual Pacific Ethanol Plants
June 30, 2012
         
2. Kinergy Marketing LLC
Ethanol Marketing Agreements
Front Range:8/9/06
Calgren: 11/20/06
Keyes: 10/29/10
Separate Agreements with: Front Range; Calgren; Keyes
Front Range:5/13/13
Calgren: Auto Renew Annually
Keyes: 8/31/13
         
3. Kinergy Marketing LLC
Bailee Agreement
July 23, 2008
NuStar Terminals Operations Partnership, L.P.; and Wachovia Capital Finance
Corporation (Western)
Earlier of termination or expiration of Existing Loan Agreement or Terminal
Services Release
         
4. Kinergy Marketing LLC
Bailee Agreement
October 1, 2009
Plains Products Terminals LLC; and Wachovia Capital Finance Corporation
(Western)
Unspecified; however bailee may resign upon 60 days prior written notice
         
5. Kinergy Marketing LLC
Various leases for leased terminals identified on Schedule 8.2
Various
See Schedule 8.2
Various
         
6. Pacific Ag. Products, LLC
Corn Procurement and Handling Agreements
June 30, 2011
Three (3) individual agreements with the individual Pacific Ethanol Plants
June 30, 2012
         
7. Pacific Ag. Products, LLC
Distillers Grain Marketing Agreements
June 30, 2011
Three (3) individual agreements with the individual Pacific Ethanol Plants
June 30, 2012

 
  
 
B-21

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.9
to
INFORMATION CERTIFICATE


Existing Indebtedness*
 
  
1.  
Direct Debt

 
Company
Name/Address of Payee
Principal Balance
as of March 31, 2012
 
Nature of Debt
 
Term
Kinergy Marketing LLC
Wells Fargo Bank
$14,094,327
Secured WC LOC
Expires December 2013
Pacific Ag. Products, LLC
Kirby Manufacturing
$48,694
Capital asset lease
60 Months, expiring 10/1/13
         



2.  
Guarantees

 
Company
Primary Obligor
Name/Address of Payee
Principal Balance as of
Nature of Debt
Term
N/A
                                 

 
 

--------------------------------------------------------------------------------

*       Do not indicate debt of existing lender to be repaid with proceeds of
initial disbursements of loans under Wachovia facility, if any.
**    The nature of debt might be: “purchase money”, “term”, “capital lease”,
“revolving”, etc.
   
 
B-22

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.10
to
INFORMATION CERTIFICATE


Loans and Advances
 
  
Company
Name/Address of Debtor
Outstanding Balance of Loan as of
Secured/Unsecured
Due Date
N/A
                           



 
 
 
 
 
 
 
 
B-23

--------------------------------------------------------------------------------

 
   
EXHIBIT C
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


COMPLIANCE CERTIFICATE




Wells Fargo Capital Finance, LLC, as Agent
245 S. Los Robles Avenue, 7th Floor
Pasadena, California 91101-3638
Attention: Portfolio Manager


Ladies and Gentlemen:
 
I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:
 
1.    I am the duly elected Chief Financial Officer of Kinergy Marketing LLC, an
Oregon limited liability company, and Pacific Ag. Products, LLC, a California
limited liability company (collectively, “Borrowers”).  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Amended and Restated Loan and Security Agreement, dated May 4, 2012, by and
among Wells Fargo Capital Finance, LLC, as agent for the financial institutions
party thereto as lenders (in such capacity, “Agent”) and the financial
institutions party thereto as lenders (collectively, “Lenders”) and Borrowers
(as such Amended and Restated Loan and Security Agreement is amended, modified
or supplemented, from time to time, the “Loan Agreement”).
 
2.    I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and each of their
Subsidiaries, during the immediately preceding fiscal [month][quarter].
 
3.    The review described in Section 2 above did not disclose the existence
during or at the end of such fiscal [month][quarter], and I have no knowledge of
the existence and continuance on the date hereof, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto.  Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Borrower or any Obligor has taken, is taking, or proposes to take with
respect to such condition or event.
 
4.    I further certify that, based on the review described in Section 2 above,
no Borrower and Obligors (other than Parent) have not at any time during or at
the end of such fiscal [month][quarter], except as specifically described on
Schedule II attached hereto or as permitted by the Loan Agreement, done any of
the following:
 
(a)    Changed its respective corporate name, or transacted business under any
trade name, style, or fictitious name, other than those previously described to
you and set forth in the Financing Agreements.
  
 
C-1

--------------------------------------------------------------------------------

 
  
(b)    Changed the location of its chief executive office, changed its
jurisdiction of incorporation or formation, changed its type of organization or
changed the location of or disposed of any of its properties or assets (other
than pursuant to the sale of Inventory in the ordinary course of its business or
as otherwise permitted by Section 9.7 of the Loan Agreement), or established any
new asset locations.
 
(c)    Materially changed the terms upon which it sells goods (including sales
on consignment) or provides services, nor has any vendor or trade supplier to
any Borrower or any Obligor (other than Parent) during or at the end of such
period materially adversely changed the terms upon which it supplies goods to
any Borrower or such Obligor (other than Parent) .
 
(d)    Permitted or suffered to exist any security interest in or liens on any
of its properties, whether real or personal, other than as specifically
permitted in the Financing Agreements.
 
(e)    Received any notice of, or obtained knowledge of any of the following not
previously disclosed to Agent:  (i) the occurrence of any event involving the
release, spill or discharge of any Hazardous Material in violation of applicable
Environmental Law in a material respect or (ii) any investigation, proceeding,
complaint, order, directive, claims, citation or notice with respect to: (A) any
non-compliance with or violation of any applicable Environmental Law by any
Borrower or any Obligor (other than Parent) in any material respect or (B) the
release, spill or discharge of any Hazardous Material in violation of applicable
Environmental Law in a material respect or (C) the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials in violation of applicable Environmental Laws in a material
respect or (D) any other environmental, health or safety matter, which has any
Material Adverse Effect on any Borrower or any Obligor (other than Parent) or
its business, operations or assets or any properties at which such Borrower or
such Obligor transported, stored or disposed of any Hazardous Materials.
 
(f)    Become aware of, obtained knowledge of, or received notification of, any
breach or violation of any material covenant contained in any instrument or
agreement in respect of Indebtedness for money borrowed by any Borrower or any
Obligor (other than Parent) .
 
5.    Attached hereto as Schedule III are the calculations used in determining,
as of the end of such fiscal [month][quarter] whether Borrowers are in
compliance with the covenants set forth in Section 9.17 of the Loan Agreement
for such fiscal [month][quarter].
 
The foregoing certifications are made and delivered this day of _________ __,
20__.
 

 
Very truly yours,
 
KINERGY MARKETING LLC,
Administrative Borrower
 
By: ___________________________________
 
Title: __________________________________

 
 


 
C-2

--------------------------------------------------------------------------------

 
  
EXHIBIT D
to
LOAN AND SECURITY AGREEMENT


BORROWING BASE CERTIFICATE


  

  Daily Collateral Report WELLS FARGO

 
  

 
Kingergy
PAP
Inventory
In-Transit Inventory
Revolving Total
           
1. Beginning Collateral 4/18/12
                     
2. Gross Sales from Invoice #s from (add)
                     
3. Credit Memos (subtract)
                     
4. Net Collections from (subtract)
                     
5. Adjustments
                     
a. Returns and Allowances (subtract)
                     
b. Discounts (subtract)
                     
c. Unassigned Cash (add)
                     
d. Other Adjustments (add or subtract)
                     
6. Inventory Reduction (_______ % of Sales)
                     
7. Inventory Additions from _______ to _______
                     
8. New Collateral Balance 4/26/12
                     
9. Ineligible - Regular (subtract) as of: 3/31/12
                     
10. Ineligible - Special Today's change: ________
                     
11. Eligible Collateral (line 8 less lines 9 & 10)
                     
12. Advance Rate
                     
13. Available Collateral (line 11 multiplied by line 12)
                     
14. Line Limits
                     
15. Available for Borrowing (lesser of line 13 or 14)
                               
Total Revolving Loan
           
16. Previous Loan Balance
                     
17. Less Collections (line 4)
                     
18. Add: Advances from _______ to _______
                     
19. Interest, Fees and Charges during period
                     
20. New Loan Balance (line 16 - 17 + 18 + 19)
                     
21. LCs and Loan Reserves (subtract)
                     
22. Availability Remaining (line 15 - line 20 - line 21)
         

    
The undersigned represents and warrants that the foregoing information is true
and complete and that the receivables and inventory reflected herein comply with
the representations and warranties set forth in any and ell Credit and/or
Security Agreements and Supplements or Amendments, if any, thereto between the
undersigned and Wells Fargo Bank, N.A. or Wells Fargo Capital Finance. The
undersigned further acknowledges and agrees that any references to Available
Collateral or amounts available for borrowing are subject to the terms and
conditions of any such Credit and/or Security Agreement. To the extent that the
advance herein requested will be used by the undersigned in whole or in part for
the payment of wages, the undersigned has paid or deposited or is able to pay
and intends to make timely payment or deposit of all taxes required to be
deducted and withheld from said wages.
    
Borrower Name
Kinergy Marketing, LLC/ Pacific AG, Products, LLC
Authorized Signature
 
Title
Report Number
1
Report Date  
Date Received
 
Checked
 
Approved
 
Posted
 

   
 
D-1

--------------------------------------------------------------------------------

 
  

SCHEDULE 1.48
TO
LOAN AND SECURITY AGREEMENT


Existing Letters of Credit




NONE.




 
 
 
 
 
 
 
 
 
 
 
 
 
 
D-2

--------------------------------------------------------------------------------